Exhibit 10.2

 

 

 

$20,000,000 TERM LOAN AGREEMENT

dated as of

January 31, 2013,

among

HORIZON LINES, LLC

as Borrower,

HORIZON LINES, INC.

as Parent and Guarantor

The Lenders Party Hereto

and

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent and Ship Mortgage Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS

     2   

1.1. Defined Terms

     2   

1.2. Other Definitional Provisions

     44   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     46   

2.1. Commitments

     46   

2.2. Procedure for Loan Borrowing

     46   

2.3. No Amortization

     46   

2.4. Repayment of Loans

     46   

2.5. Fees, etc.

     47   

2.6. Optional Prepayments

     47   

2.7. [Intentionally Omitted]

     47   

2.8. Interest Rates and Payment Dates

     47   

2.9. Pro Rata Treatment and Payments

     48   

2.10. Taxes

     50   

2.11. Mitigation of Costs; Change of Lending Office

     51   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     52   

3.1. [Intentionally Omitted]

     52   

3.2. Due Organization and Qualification; Subsidiaries

     52   

3.3. Due Authorization; No Conflict

     52   

3.4. Governmental Consents

     53   

3.5. Binding Obligations; Perfected Liens

     53   

3.6. Title to Assets; No Encumbrances

     54   

3.7. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims

     54   

3.8. Litigation

     55   

3.9. Compliance with Laws

     55   

3.10. No Material Adverse Effect; Financial Statements

     55   

3.11. Fraudulent Transfer

     55   

3.12. Employee Benefits

     55   

3.13. Environmental Condition

     56   

3.14. Intellectual Property

     56   

3.15. Leases

     57   

3.16. Deposit Accounts and Securities Accounts

     57   

3.17. Complete Disclosure

     57   

3.18. Material Contracts

     57   

3.19. Patriot Act

     57   

3.20. [Intentionally Omitted]

     58   

3.21. Taxes

     58   

3.22. Margin Stock

     58   

3.23. Governmental Regulation

     58   

3.24. OFAC

     58   

3.25. Employee and Labor Matters

     59   

3.26. Owned and Leased Locations

     59   

3.27. Vessels

     59   

3.28. Jones Act Trade

     59   

3.29. Unrestricted Subsidiaries

     59   

 

i



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

     60   

4.1. Conditions to Loan

     60   

SECTION 5. AFFIRMATIVE COVENANTS

     62   

5.1. Reports

     63   

5.2. Patriot Act Information

     64   

5.3. Existence

     64   

5.4. Stay, Extension and Usury Laws

     64   

5.5. Use of Proceeds

     64   

5.6. Compliance Certificate; Statements as to Defaults

     65   

5.7. Insurance

     65   

5.8. Post-Closing Covenants

     65   

SECTION 6. NEGATIVE COVENANTS

     65   

6.1. Restricted Payments

     65   

6.2. Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     71   

6.3. Incurrence of Indebtedness and Issuance of Preferred Stock

     73   

6.4. Asset Sales

     79   

6.5. Transactions with Affiliates

     82   

6.6. Liens

     85   

6.7. Business Activities

     85   

6.8. Repurchase at the Option of Holders upon Change of Control

     85   

6.9. Additional Loan Guarantees

     87   

6.10. Designation of Restricted and Unrestricted Subsidiaries

     87   

6.11. Anti-Layering

     88   

6.12. Merger, Consolidation, Sale of Assets

     88   

6.13. Payments for Consent

     90   

SECTION 7. EVENTS OF DEFAULT

     90   

7.1. Events of Default

     90   

7.2. Acceleration

     93   

7.3. Other Remedies

     93   

SECTION 8. THE AGENTS

     94   

8.1. Appointment

     94   

8.2. Delegation of Duties

     94   

8.3. Exculpatory Provisions

     94   

8.4. Reliance by the Agents

     96   

8.5. Non-Reliance on Agents and Other Lenders

     97   

8.6. Indemnification

     97   

8.7. Agent in Its Individual Capacity

     98   

8.8. Successor Agents

     98   

8.9. Authorization to Release Liens and Guarantees

     99   

8.10. The Administrative Agent May File Proofs of Claim

     99   

8.11. Rights of All Agents

     100   

 

ii



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS

     100   

9.1. Amendments and Waivers

     100   

9.2. Notices

     101   

9.3. No Waiver; Cumulative Remedies

     102   

9.4. Survival of Representations and Warranties

     102   

9.5. Payment of Expenses; Indemnification; Limitation of Liability

     102   

9.6. Successors and Assigns; Participations and Assignments

     104   

9.7. Adjustments; Set-off

     108   

9.8 Counterparts

     108   

9.9 Severability

     108   

9.10 Integration

     108   

9.11 GOVERNING LAW

     109   

9.12 Submission to Jurisdiction; Waivers

     109   

9.13 Acknowledgments

     109   

9.14 Confidentiality

     110   

9.15 Release of Collateral and Guarantors

     110   

9.16 Accounting Changes

     113   

9.17 WAIVERS OF JURY TRIAL

     113   

9.18 USA PATRIOT ACT

     113   

9.19 Delivery of Lender Addenda

     113   

SECTION 10. SHIP MORTGAGE TRUSTEES, SHIP MORTGAGE TRUST

     113   

10.1. Appointment and Authority

     114   

10.2. Exculpatory Provisions

     114   

10.3. Reliance by Ship Mortgage Trustees

     116   

10.4. Delegation of Duties

     116   

10.5. Resignation of a Ship Mortgage Trustee

     116   

10.6. Non-Reliance on Mortgage Vessel Trustee

     117   

10.7. Establishment of Trust

     117   

10.8. Application of Proceeds of Trust Estate(s)

     118   

10.9. Limited Capacity

     118   

10.10. Ship Mortgage Trustee’s Actions

     118   

10.11. Irrevocability, Termination

     119   

10.12. No Waiver

     119   

10.13. Nature of Duties

     119   

10.14. Segregation of Monies, No Interest

     120   

10.15. Action upon Instructions, Request for Instructions

     120   

10.16. Doing Business in Other Jurisdictions

     121   

10.17. Rights, Powers, Litigation, Indemnity

     121   

10.18. Limitation on Damages

     121   

10.19. Amendments, Modifications, Waivers

     121   

10.20. No Representations and Warranties by Trustee

     122   

10.21. Requirement of Written Instruction

     122   

 

iii



--------------------------------------------------------------------------------

SECTION 11. COLLATERAL

     122   

11.1. Collateral Proceeds Account

     122   

11.2. Security Documents

     124   

11.3. Recording and Opinions

     124   

SECTION 12. INTERCREDITOR AGREEMENT

     125   

 

iv



--------------------------------------------------------------------------------

APPENDICES:

 

Appendix A                —      Commitments SCHEDULES: Schedule 1.1    —     
Chartered Vessel Documents Schedule 1.2    —      Closing Date Perfection
Actions Schedule 3.2    —      Subsidiaries Schedule 3.4    —      Consents
Schedule 3.7(a)    —      Jurisdiction Schedule 3.7(b)    —      Chief Executive
Office Schedule 3.7(c)    —      Organizational ID Schedule 3.7(d)        —     
Commercial Tort Claims Schedule 3.8    —      Litigation Schedule 3.13    —     
Environmental Schedule 3.14    —      Intellectual Property Schedule 3.16    —
     Accounts Schedule 3.18    —      Material Contracts Schedule 3.26    —     
Property Schedule 3.27    —      Vessel Information Schedule R-1    —      Real
Property Collateral EXHIBITS: Exhibit A                —      Form of Guaranty
Exhibit B    —      Form of Control Agreement Exhibit C    —      Form of
Security Agreement Exhibit D    —      Form of Lender Addendum Exhibit E    —
     Form of Term Loan Note Exhibit F    —      Form of Borrowing Notice Exhibit
G    —      Form of Assignment and Assumption Agreement Exhibit H    —      Form
of Compliance Certificate Exhibit I    —      Form of Solvency Certificate
Exhibit J    —      Form of Closing Certificate Exhibit K    —      Form of
Assignment of Insurances

 

- 5 -



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of January 31, 2013 (this “Agreement”), among
HORIZON LINES, LLC, a Delaware limited liability company (“Borrower”), HORIZON
LINES, INC., a Delaware corporation (“Parent”), the LENDERS party hereto from
time to time and U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity,
but solely as the Administrative Agent, Collateral Agent and Ship Mortgage
Trustee (together with its successor and permitted assigns, in such capacities,
the “Administrative Agent”, “Collateral Agent” and “Ship Mortgage Trustee”,
respectively).

W I T N E S S E T H:

WHEREAS, the Borrower is party to (a) that certain Indenture, dated as of
October 5, 2011, among the Borrower, as issuer, and U.S. Bank National
Association, as Trustee (the “Indenture Trustee”), under which the First-Lien
Senior Secured Notes due 2016 (the “First-Lien Notes”) were issued (as amended,
supplemented or otherwise modified from time to time, the “First-Lien
Indenture”), (b) that certain Indenture, dated as of October 5, 2011, among the
Borrower, as issuer, and the Indenture Trustee, under which the Second-Lien
Senior Secured Notes due 2016 (the “Second-Lien Notes”) were issued (as amended,
supplemented or otherwise modified from time to time, the “Second-Lien
Indenture”), and (c) that certain Indenture, dated as of October 5, 2011, among
the Parent, as issuer, and the Indenture Trustee, under which the Third-Lien
Senior Secured Notes due 2017 (the “Third-Lien Notes”, and together with the
First-Lien Notes and the Second-Lien Notes, the “Secured Notes”) were issued (as
amended, supplemented or otherwise modified from time to time, the “Third-Lien
Indenture”);

WHEREAS, the Borrower is a party to that certain Credit Agreement , dated as of
October 5, 2011, among Parent, the Borrower, the lenders party thereto and Wells
Fargo Capital Finance, LLC, as the Administrative Agent (the “ABL Agent”) (as
amended, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders make, and the Lenders have
agreed to make, term loans on the Closing Date in the principal amount of Twenty
Million Dollars ($20,000,000), subject to the terms and conditions of this
Agreement;

WHEREAS, simultaneously with the making of the Loans, Horizon Lines Alaska
Vessels, LLC (“Borrower SPE”) will receive Seventy-Five Million Dollars
($75,000,000) in term loans (the “$75 Million Facility”) pursuant to the terms
of that certain Term Loan Agreement, dated as of the date hereof (the “$75
Million Loan Agreement”), among Borrower SPE, Horizon Lines Alaska Terminals,
LLC (“Land Use SPE”) and Horizon Lines Merchant Vessels, LLC (“Holdings SPE”),
the lenders party thereto and U.S. Bank National Association, as the
Administrative Agent, collateral agent and ship mortgage trustee;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, Borrower shall contribute the proceeds of the Loans hereunder to
Borrower SPE, which shall use such proceeds together with the proceeds of the
$75 Million Facility to purchase certain vessels (collectively, the “Acquired
Vessels”) pursuant to (i) that certain Sale and Purchase Agreement dated as of
January 31, 2013 (the “Horizon Anchorage Vessel Purchase Agreement”), for the
purchase of the U.S. flag D-7 class containership HORIZON ANCHORAGE (Official
No. 910306), between U.S. Bank National Association (the “Bank”), not in its
individual capacity but solely as Owner Trustee (the Bank in its capacity as the
Owner Trustee, the “Anchorage Seller”) under a Trust Agreement, dated July 15,
1987, between the Bank and Trident Marine Trust, a Delaware trust, and Borrower
SPE, (ii) that certain Sale and Purchase Agreement dated as of January 31, 2013
(the “Horizon Kodiak Vessel Purchase Agreement”), for the purchase of the U.S.
flag D-7 class containership HORIZON KODIAK (Official No. 910308), between the
Bank, not in its individual capacity but solely as Owner Trustee (the Bank in
its capacity as such Owner Trustee, the “Kodiak Seller”) under a Trust
Agreement, dated July 15, 1987, between the Bank and Trident Marine Trust, a
Delaware trust, and Borrower SPE, and (iii) that certain Sale and Purchase
Agreement dated as of January 31, 2013 (the “Horizon Tacoma Vessel Purchase
Agreement”; collectively, the Horizon Tacoma Vessel Purchase Agreement, the
Horizon Anchorage Vessel Purchase Agreement and the Horizon Kodiak Vessel
Purchase Agreement are referred to herein as the “Vessel Purchase Agreements”),
for the purchase of the U.S. flag D-7 class containership HORIZON TACOMA
(Official No. 910307), between the Bank, not in its individual capacity but
solely as Owner Trustee (the Bank in its capacity as such Owner Trustee, the
“Tacoma Seller”) under a Trust Agreement, dated July 15, 1987, between the Bank
and Trident Marine Trust, a Delaware trust, and Borrower SPE; and

WHEREAS, pursuant to the requirements of the $75 Million Loan Agreement,
(a) Borrower SPE is chartering the Acquired Vessels on the date hereof to the
Borrower pursuant to the Bareboat Charter and (b) by time required therein,
Horizon Lines of Alaska is required to transfer to Land Use SPE rights under the
Land Use Agreements (as defined in the $75 Million Loan Agreement) and Land Use
SPE shall simultaneously lease or license its rights thereunder back to Horizon
Lines of Alaska;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
shall have the respective meanings set forth in this Section.

“ABL Credit Agreement”: as defined in the recitals hereto.

“ABL Facility”: the ABL Credit Agreement, together with any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities, receivables securitization
facilities or commercial paper facilities with banks or other institutional
lenders or investors that replace, refund or refinance any part of the loans,
notes, other credit facilities or commitments thereunder, including any such
replacement, refunding or refinancing facility or indenture, or amendment,
supplement, modification, renewal, or restatement, that increases the amount
borrowable thereunder, alters the maturity thereof or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender, group of lenders or investors. Any agreement or
instrument other than the ABL Facility in effect on the Closing Date must be
designated in an Officer’s Certificate as an “ABL Facility” for purposes of this
Agreement in order to be an ABL Facility.

 

- 2 -



--------------------------------------------------------------------------------

“ABL Facility Collateral Agent”: Wells Fargo Capital Finance, LLC, as collateral
agent under the ABL Facility, and its successors, replacements and/or assigns in
such capacity.

“ABL Liens”: all Liens in favor of the ABL Facility Collateral Agent on
Collateral securing the ABL Obligations.

“ABL Obligations”: (x) the Indebtedness and other obligations under the ABL
Facility and (y) certain hedge obligations, cash management and other bank
product obligations owed to a lender or an Affiliate of a lender under the ABL
Facility and more particularly described in the Intercreditor Agreement.

“ABL Priority Collateral”: as defined in the Intercreditor Agreement.

“Acquired Debt”: with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Restricted Subsidiary of,
such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquired Vessels”: as defined in the recitals hereto.

“Acquisition”: the acquisition of certain vessels pursuant to the Vessel
Purchase Agreement.

“Additional Notes”: as defined in the First-Lien Indenture.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Affiliate Transaction”: as defined in Section 6.5.

“Agent-Related Persons”: each of the Administrative Agent, the Collateral Agent,
and the Ship Mortgage Trustee together with its Related Parties.

“Agents”: the collective reference to the Ship Mortgage Trustee, the Collateral
Agent and the Administrative Agent.

 

- 3 -



--------------------------------------------------------------------------------

“Agreed Purposes”: as defined in Section 9.14.

“Agreement”: this Loan Agreement, as amended, restated, amended and restated,
supplemented, waived and/or otherwise modified from time to time.

“Anchorage Seller”: as defined in the recitals.

“Applicable Accounting Standards”: as of the Issue Date, U.S. GAAP; provided,
however, that Parent may, upon not less than 60 days’ prior written notice to
the Administrative Agent, change to IFRS; provided, however, that
notwithstanding the foregoing, if Parent changes to IFRS, it may elect, in its
sole discretion, to continue to utilize U.S. GAAP for the purposes of making all
calculations under this Agreement that are subject to Applicable Accounting
Standards and the notice to the Administrative Agent required upon the change to
IFRS shall set forth whether or not Parent intends to continue to use U.S. GAAP
for purposes of making all calculations under this Agreement. In the event
Parent elects to change to IFRS for purposes of making calculations under this
Agreement, references in this Agreement to a standard or rule under U.S. GAAP
shall be deemed to refer to the most nearly comparable standard or rule under
IFRS.

“Approved Fund”: as defined in Section 9.6(b).

“Article 9 Collateral”: as defined in Section 11.3.

“Asset Sale”:

(a) the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower or Parent and its respective
Restricted Subsidiaries taken as a whole will be governed by Section 6.12 and
not by Section 6.4; and

(b) the issuance of Equity Interests by any of Parent’s Restricted Subsidiaries
or the sale of Equity Interests in any of Parent’s Subsidiaries (other than
directors’ qualifying Equity Interests or Equity Interests required by
applicable law to be held by a Person other than Parent or one of its Restricted
Subsidiaries).

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $5.0 million;

(2) a transfer of assets constituting Notes Priority Collateral between or among
the Borrower and the Guarantors;

(3) a transfer of assets that are not Notes Priority Collateral between or among
Parent and its Restricted Subsidiaries;

(4) an issuance of Equity Interests by a Restricted Subsidiary of Parent to
Parent or to a Restricted Subsidiary of Parent;

 

- 4 -



--------------------------------------------------------------------------------

(5) the sale or lease of products, services or accounts receivable in the
ordinary course of business (which shall include factoring, securitization and
similar transactions) and any sale or other disposition of damaged, worn-out or
obsolete assets or assets otherwise unsuitable or no longer required for use in
the ordinary course of the business of Parent and its Restricted Subsidiaries;

(6) the sale or other disposition of Cash Equivalents not constituting
Collateral;

(7) a Restricted Payment that does not violate Section 6.1 or a Permitted
Investment;

(8) the licensing or sublicensing of intellectual property or other general
intangibles on customary terms in the ordinary course of business and the
abandonment of intellectual property which is no longer used or useful in or
material to the businesses of Parent and its Restricted Subsidiaries;

(9) the sale, lease, sublease, license, sublicense, consignment, conveyance or
other disposition of inventory and other assets in the ordinary course of
business, including leases with respect to facilities that are temporarily not
in use or pending their disposition, or accounts receivable in connection with
the compromise, settlement or collection thereof;

(10) a disposition of leasehold improvements or leased assets in connection with
the termination of any operating lease;

(11) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive factoring or similar arrangements or the
unwinding of any Hedging Obligations;

(12) any sale of Equity Interests in, or other ownership interests in or assets
or property, including Indebtedness, or other securities of, an Unrestricted
Subsidiary;

(13) (a) any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Permitted Business of comparable or greater
market value or usefulness to the business of Parent and its Restricted
Subsidiaries as a whole, as determined in good faith by Parent and (b) in the
ordinary course of business, any swap of assets, or lease, assignment or
sublease of any real or personal property, in exchange for services (including
in connection with any outsourcing arrangements) of comparable or greater value
or usefulness to the business of Parent and its Restricted Subsidiaries as a
whole, as determined in good faith by Parent; provided that if the assets
transferred pursuant to this clause (13) are Notes Priority Collateral the
assets received in exchange therefor shall be Notes Priority Collateral;

(14) any sale, conveyance or other disposition of assets of any Restricted
Subsidiary that is not a Wholly-Owned Restricted Subsidiary, except to the
extent that the proceeds thereof are distributed in cash or Cash Equivalents to
Parent or a Wholly-Owned Restricted Subsidiary;

 

- 5 -



--------------------------------------------------------------------------------

(15) any foreclosure or any similar action with respect to the property or other
assets of Parent or any Restricted Subsidiary;

(16) the sublease or assignment to third parties of leased facilities;

(17) a Casualty or Condemnation Event whose proceeds are subject to Section 6.4;

(18) the sale of interests in a joint venture pursuant to customary put-call or
buy-sell arrangements; and

(19) the creation of or realization on a Lien to the extent that the granting of
such Lien was not in violation of Section 6.6.

Notwithstanding the foregoing, Parent may voluntarily treat any transaction
otherwise exempt from the definition of “Asset Sale” pursuant to clauses
(1) through (19) above as an “Asset Sale” by designating such transaction as an
Asset Sale for purposes of this Agreement in an Officer’s Certificate delivered
to the Administrative Agent.

“Assignee”: as defined in Section 9.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit G hereto.

“Assignment of Insurances”: an Assignment of Insurances, substantially in the
form attached as Exhibit K.

“Attributable Debt”: in respect of a sale and leaseback transaction means, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such sale
and leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with Applicable Accounting
Standards; provided, however, that if such sale and leaseback transaction
results in a Capital Lease Obligation, the amount of Indebtedness represented
thereby will be determined in accordance with the definition of “Capital Lease
Obligation.”

“Bank”: as defined in the preamble hereto.

“Bankruptcy Law”: Title 11, U.S. Code or any similar federal or state law for
the relief or bankruptcy of debtors.

“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

- 6 -



--------------------------------------------------------------------------------

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower”: as defined in the preamble hereto.

“Business”: the Alaska trade route business and any services, activities or
businesses incidental or directly related or similar to such business engaged in
by any Loan Party as of the Closing Date or any business or business activity
that is a reasonable extension, development or expansion thereof or ancillary
thereto.

“Business Day”: with respect to any Loan, any day other than a Saturday, a
Sunday or a day on which the Federal Reserve Bank of New York or the
Administrative Agent are authorized or required by law or executive order to
close or be closed.

“Calculation Date”: as defined in the defined term Fixed Charge Coverage Ratio.

“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with
Applicable Accounting Standards, and the Stated Maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be prepaid by the lessee without
payment of a penalty.

“Capital Stock”:

(1) in the case of a corporation, corporate stock or American Depository Shares
(or receipts issued in evidence thereof) representing interests in such
corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

- 7 -



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents”:

(1) any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof;

(2) deposits, certificates of deposit or acceptances of any financial
institution that is a member of the Federal Reserve System and whose senior
unsecured debt is rated at least “A-2” by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. (“S&P”), or at least “P-2” by
Moody’s Investors Service, Inc. (“Moody’s”) or any respective successor agency;

(3) commercial paper with a maturity of 365 days or less issued by a corporation
(other than an Affiliate of the Borrower) organized and existing under the laws
of the United States of America, any state thereof or the District of Columbia
and rated at least “A-1” by S&P and at least “P-1” by Moody’s or any respective
successor agency;

(4) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States or issued by any agency thereof and backed by the full faith and credit
of the United States maturing within 365 days from the date of acquisition;

(5) demand and time deposits with a domestic commercial bank that is a member of
the Federal Reserve System that are FDIC insured;

(6) money market funds which invest substantially all of their assets in
securities described in the preceding clauses (1) through (5); and

(7) in the case of a Foreign Subsidiary, substantially similar investments, of
comparable credit quality, denominated in local currency held by such Foreign
Subsidiary from time to time in the ordinary course of business.

“Casualty or Condemnation Event”: any taking under power of eminent domain or
similar proceeding and any insured loss, in each case, relating to property or
other assets that constituted Collateral owned by Parent or a Restricted
Subsidiary.

 

- 8 -



--------------------------------------------------------------------------------

“Change of Control”: the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger, amalgamation or consolidation), in one
or a series of related transactions, of all or substantially all of the
properties or assets of Parent or the Borrower and its respective Restricted
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act);

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower (other than a plan of liquidation of Parent or the Borrower that is a
liquidation for tax purposes only);

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
in clause (1) above) becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the Voting Stock of the Borrower, measured by voting power
rather than number of shares;

(d) Parent or the Borrower consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, Parent or the
Borrower, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of Parent or the Borrower or such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the Voting Stock of Parent or the Borrower
outstanding immediately prior to such transaction constitutes or is converted
into or exchanged for a majority of the outstanding shares of the Voting Stock
of such surviving or transferee Person (immediately after giving effect to such
transaction);

(e) the first day on which a majority of the members of the Board of Directors
of Parent or the Borrower, are not Continuing Directors; or

(f) a “Change of Control” occurs under the Indentures.

Notwithstanding the foregoing: (A) any holding company whose only significant
asset is Equity Interests of Parent or the Borrower or any of its direct or
indirect parent companies shall not itself be considered a “person” or “group”
for purposes of clause (b) above; (B) the transfer of assets between or among
the Restricted Subsidiaries and Parent shall not itself constitute a Change of
Control; (C) the term “Change of Control” shall not include a merger or
consolidation of Parent or the Borrower with or the sale, assignment,
conveyance, transfer, lease or other disposition of all or substantially all of
Parent’s or the Borrower’s assets to, an Affiliate incorporated or organized
solely for the purpose of reincorporating or reorganizing Parent or the Borrower
in another jurisdiction and/or for the sole purpose of forming or collapsing a
holding company structure; (D) a “person” or “group” shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement (or voting or option agreement related thereto)
until the consummation of the transactions contemplated by such agreement; (E) a
transaction in which Parent or the Borrower or any direct or indirect parent of
Parent becomes a Subsidiary of another Person (other than a Person that is an
individual, such Person that is not an individual, the “Other Transaction
Party”) shall not constitute a Change of Control if (a) the shareholders of
Parent or the Borrower or such direct or indirect parent of Parent or the
Borrower as of immediately prior to such transaction Beneficially Own, directly
or indirectly through one or more intermediaries, at least a majority of the
voting power of the outstanding Voting Stock of Parent or the Borrower or such
direct or indirect parent of the Borrower, immediately following the
consummation of such transaction or (b) immediately following the consummation
of such transaction, no “person” (as such term is defined above), other than the
Other Transaction Party (but including any of the Beneficial Owners of the
Equity Interests of the Other Transaction Party), Beneficially Owns, directly or
indirectly through one or more intermediaries, more than 50% of the voting power
of the outstanding Voting Stock of the Borrower or the Other Transaction Party;
and (F) the “Transactions” (under and as defined in the First Lien Indenture)
shall not constitute a Change of Control.

 

- 9 -



--------------------------------------------------------------------------------

“Change of Control Offer”: as defined in Section 6.8(a).

“Change of Control Payment Date”: as defined in Section 6.8(a).

“Chartered Vessel”: any Vessel leased, chartered, subleased or subchartered by a
Loan Party or any Subsidiary pursuant to one or more Chartered Vessel Documents.

“Chartered Vessel Documents”: all Vessel leases, charters, subleases,
subcharters and all related documents in respect of any Chartered Vessel,
including those listed on Schedule 1.1 hereto.

“Claims”: any actions, suits, orders, decrees, demands, demand letters, claims,
liens, notices of noncompliance, violation or potential responsibility or
investigation (other than internal reports prepared by any Loan Party (a) in the
ordinary course of such Person’s business or (b) as required in connection with
a financing transaction or an acquisition or disposition of real estate) or
proceedings.

“Closing Date”: the date on which the conditions precedent set forth in
Section 4 shall have been satisfied or waived and the initial Loans hereunder
shall have been funded, which date is January 31, 2013.

“Closing Date Perfection Actions”: the actions set forth on Schedule 1.2.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: as defined in the Security Agreement.

“Collateral Account”: a deposit account or securities account constituting
Collateral.

“Collateral Proceeds Account”: a deposit account or securities account
established with the Collateral Agent for purposes of holding the Net Proceeds
of an Asset Sale, or Casualty or Condemnation Event, of Notes Priority
Collateral pending release in accordance with Section 11.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower in a principal amount not to exceed the amount set forth
opposite such Lender’s name on Appendix A or under the heading “Commitment”
opposite such Lender’s name on the Lender Addendum delivered by such Lender, or,
as the case may be, in the Assignment and Assumption pursuant to which such
Lender became a party hereto. The original aggregate amount of the Commitments
is $20,000,000.

 

- 10 -



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, that
together with the Borrower or Parent is under common control or treated as a
single employer within the meaning of Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.

“Confidential Information”: as defined in Section 9.14.

“Consolidated Cash Flow”: with respect to any specified Person for any period,
the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries and all franchise taxes for such period, to the extent
that such amounts were deducted in computing such Consolidated Net Income; plus

(2) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

(3) depreciation, amortization (including amortization of intangibles, deferred
financing fees, debt incurrence costs, commissions, fees and expenses, but
excluding amortization of prepaid cash expenses that were paid in a prior
period), depletion and other non-cash expenses or charges (including any
write-offs of debt issuance or deferred financing costs or fees and impairment
charges and the impact on depreciation and amortization of purchase accounting),
but excluding any such non-cash expense to the extent that it represents an
accrual of or reserve for cash expenses in any future period or amortization of
a prepaid cash expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses or charges were deducted in computing
such Consolidated Net Income; plus

(4) the amount of net loss resulting from the payment of any premiums, fees or
similar amounts that are required to be paid under the terms of the
instrument(s) governing any Indebtedness upon the repayment, prepayment or other
extinguishment of such Indebtedness in accordance with the terms of such
Indebtedness; plus

(5) business optimization expenses, streamlining costs, exit or disposal costs,
facilities closure costs and other restructuring charges, reserves or expenses
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, facility consolidations, retention,
headcount reductions, systems establishment costs, payroll, relocation and
contract termination charges), provided that the amount of cash charges added
back under this clause (5) with respect to any actions initiated following the
Issue Date, shall not exceed, in the aggregate, 10% of Consolidated Cash Flow
(prior to giving effect to the addition of such amount) for such period; plus

 

- 11 -



--------------------------------------------------------------------------------

(6) (i) unusual or nonrecurring charges, expenses or other items, (ii) charges,
expenses or other items in connection with any restructuring, acquisition,
disposition, equity issuance or debt incurrence, and (iii) non-recurring
out-of-pocket charges, expenses or other items related to and consisting of
legal settlements and/or judgments, in all cases whether or not consummated and
to the extent deducted in computing such Consolidated Net Income (for the
avoidance of doubt, for purposes of this clause (6), charges, expenses or other
items with respect to multiple proceedings shall be deemed to be “non-recurring”
if the underlying facts giving rise to the proceedings are themselves unrelated
and not reasonably likely to recur within any of the next two fiscal years);
plus

(7) any impairment charges or asset write-offs, in each case pursuant to
Applicable Accounting Standards, and the amortization of intangibles arising
pursuant to Applicable Accounting Standards; minus

(8) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with Applicable
Accounting Standards.

“Consolidated Net Income”: with respect to any specified Person for any period,
the aggregate of the net income (loss) from continuing operations of such Person
and its Restricted Subsidiaries for such period, on a consolidated basis
determined in accordance with Applicable Accounting Standards and without any
reduction in respect of preferred stock dividends; provided that:

(1) all extraordinary gains and losses and all gains and losses realized in
connection with any asset disposition or the disposition of securities or the
early extinguishment of Indebtedness or Hedging Obligations, together with any
related provision for taxes on any such gain, will be excluded;

(2) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be included
only to the extent of the amount of dividends or similar distributions paid in
cash to the specified Person or a Restricted Subsidiary of the Person;

(3) solely for the purpose of determining the amount available for Restricted
Payments under Section 6.1(a), the net income for such period of any Restricted
Subsidiary (other than the Borrower, so long as it is a primary obligor under
this Agreement, or any Guarantor) shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person, to the extent not already
included therein;

 

- 12 -



--------------------------------------------------------------------------------

(4) the cumulative effect of a change in accounting principles will be excluded;

(5) notwithstanding clause (2) above, the net income of any Unrestricted
Subsidiary will be excluded except to the extent received by the specified
Person or one of its Restricted Subsidiaries;

(6) any (a) one-time non-cash compensation charges, (b) non-cash costs or
expenses resulting from stock option plans, employee benefit plans, compensation
charges or post-employment benefit plans, or grants or awards of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other rights and (c) write-offs or write-downs of goodwill will be excluded;

(7) any gain or loss for such period from currency translation gains or losses
or net gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resolution from Hedging Obligations for currency
exchange risk entered in relation with Indebtedness) will be excluded;

(8) any unrealized net after-tax income (loss) from Hedging Obligations or cash
management Obligations and the application of Accounting Standards Codification
Topic 815 “Derivatives and Hedging” or from other derivative instruments in the
ordinary course shall be excluded;

(9) non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded;

(10) any charges resulting from the application of (i) Accounting Standards
Codification Topic 805 “Business Combinations,” (ii) Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long- Lived Assets,”
(iii) Accounting Standards Codification Topic 480-10-25-4 “Distinguishing
Liabilities from Equity—Overall—Recognition,” (iv) Accounting Standards
Codification Topic 820 “Fair Value Measurements and Disclosures” or
(v) Accounting Standards Codification Topic 835-30 “Interest-Imputation of
Interest—Interest on Receivables and Payables,” with respect to deferred
payments in respect of settlements of litigations or investigations, in each
case, shall be excluded;

(11) all charges, costs and expenses relating to the Transactions (as defined in
the First Lien Indenture as in effect on the Issue Date) or relating to the
closure of the FSX Service; and

(12) all net after-tax charges or expenses with respect to curtailments,
discontinuations or modifications to pension and post-retirement employee
benefit plans will be excluded.

 

- 13 -



--------------------------------------------------------------------------------

“Continuing Director”: as of any date of determination, any member of the Board
of Directors of Parent or the Borrower (as applicable) who:

(a) was a member of such Board of Directors on the Issue Date; or

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Agreement”: as to any Collateral Account, a control agreement among the
relevant Loan Party, the depository institution at which the deposit account
covered thereby is maintained and the Collateral Agent, in each case in the form
attached as Exhibit B hereto or such other form as is reasonably satisfactory to
the Supermajority Lenders pursuant to which such depository institution confirms
and acknowledges Collateral Agent’s security interest in such account, and
agrees that the depository institution will comply with instructions originated
by Collateral Agent as to disposition of funds in such account, without further
consent by any Loan Party.

“Controlled Account”: as defined in the Security Agreement.

“Credit Facilities”: one or more debt facilities or commercial paper facilities
(including without limitation the credit facilities provided under ABL
Facility), in each case, with banks or other lenders or credit providers or a
trustee providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables), bankers
acceptances, capital leases, letters of credit or issuances of senior secured
notes, including any related notes, guarantees, indentures, collateral
documents, instruments, documents and agreements executed in connection
therewith and in each case, as amended, restated, modified, renewed, extended,
supplemented, restructured, refunded, replaced in any manner (whether upon or
after termination or otherwise) or refinanced (including, in each case, by means
of sales of debt securities to institutional investors) in whole or in part from
time to time, in one or more instances and including any amendment increasing
the amount of Indebtedness incurred or available to be borrowed thereunder,
extending the maturity of any Indebtedness incurred thereunder or contemplated
thereby or deleting, adding or substituting one or more parties thereto (whether
or not such added or substituted parties are banks or other institutional
lenders), including into one or more separate instruments or facilities, in each
case, whether any such amendment, restatement, modification, renewal, extension,
supplement, restructuring, refunding, replacement or refinancing occurs
simultaneously or not with the termination or repayment of a prior Credit
Facility. Any agreement or instrument other than the ABL Facility in effect on
the Issue Date must be designated in an Officer’s Certificate as a “Credit
Facility” for purposes of this Agreement in order to be a Credit Facility.

“Debtor Relief Laws”: Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

- 14 -



--------------------------------------------------------------------------------

“Default”: any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.

“Deposit Account”: any deposit account (as that term is defined in the UCC).

“Designated Noncash Consideration”: the Fair Market Value of non-cash
consideration received by Parent or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officer’s Certificate delivered to the
Administrative Agent, setting forth the basis of such valuation.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the earlier of (x) the
date that is 91 days after the later of the date that either the Secured Notes
mature or the Loans are no longer outstanding and (y) the date that is 91 days
after the date no Loans remain outstanding. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require Parent to
repurchase such Capital Stock upon the occurrence of a Change of Control or an
Asset Sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that Parent may not repurchase or redeem any such Capital Stock
pursuant to such provisions unless such repurchase or redemption complies with
Section 6.1. The amount of Disqualified Stock deemed to be outstanding at any
time for purposes of this Agreement will be the maximum amount that Parent or
any and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Disqualified Person”: the persons specified in an letter sent on the Closing
Date by the Borrower to the Administrative Agent (the “Disqualified Person
Letter”).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Environmental Claims”: any and all Claims to the extent relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law, including, without limitation, (i) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law,
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials) or the environment including,
without limitation, ambient air, surface water, groundwater, land surface and
subsurface strata and natural resources such as wetlands, and (iii) any and all
Claims by any third party regarding environmental liabilities or obligations
assumed or assigned by contract or operation of law.

 

- 15 -



--------------------------------------------------------------------------------

“Environmental Laws”: any applicable Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or pollution by Hazardous Materials.

“Environmental Liabilities”: all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Claims.

“Environmental Lien”: any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: (a) any Person subject to ERISA whose employees are treated
as employed by the same employer as the employees of Parent or its Subsidiaries
under Section 414(b) of the Code, (b) any trade or business subject to ERISA
whose employees are treated as employed by the same employer as the employees of
Parent or its Subsidiaries under Section 414(c) of the Code, (c) solely for
purposes of Section 302 of ERISA or Section 412 or 430 of the Code, any
organization subject to ERISA that is a member of an affiliated service group of
which Parent or any of its Subsidiaries is a member under Section 414(m) of the
Code, or (d) solely for purposes of Section 302 of ERISA or Section 412 or 430
of the Code, any Person subject to ERISA that is a party to an arrangement with
Parent or any of its Subsidiaries and whose employees are aggregated with the
employees of Parent or its Subsidiaries under Section 414(o) of the Code.

 

- 16 -



--------------------------------------------------------------------------------

“ERISA Event”: (i) a Reportable Event with respect to any Pension Plan,
(ii) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA, whether or not
waived, or the failure to make any contribution to a Multiemployer Plan,
(iii) the whole or partial termination of a Pension Plan, the filing under
Section 4041(c) of ERISA of a notice of intent to terminate a Pension Plan, the
commencement of proceedings by the PBGC to terminate a Pension Plan, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan or a Multiemployer Plan, (iv) a complete
or partial withdrawal by Parent, the Borrower or any of their respective
Commonly Controlled Entities from any Multiemployer Plan or written notification
that a Multiemployer Plan is in Reorganization or Insolvent, and (v) a
withdrawal by Parent, the Borrower or any of their respective Commonly
Controlled Entities from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA, (vi) the creation of a Lien
against any Pension Plan in favor of the PBGC or any similar Governmental
Authority, (vii) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due, upon any Loan Party or any of their respective
Commonly Controlled Entities, and (viii) the termination, liquidation,
insolvency, winding up or reorganization of a Non-US Pension Plan or any event
or condition having similar consequences as (i) through (vii) shall occur or
exist with respect to a Non-US Pension Plan.

“E-System”: any electronic system, including Intralinks®, ClearPar® and
SyndTrak® and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent, any of its
Affiliates or agents or any other Person, providing for access to data protected
by passcodes or other security system.

“Event of Default”: any of the events specified in Section 7.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Proceeds”: as defined in Section 6.4(e).

“Exchange Act”: the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Exchange Notes”: as defined in the First-Lien Notes Indenture as in effect on
the Issue Date.

“Exchange Notes Guaranty”: as defined in the First-Lien Notes Indenture as in
effect on the Issue Date.

“Exchange Offer”: as defined in the First-Lien Notes Indenture as in effect on
the Issue Date.

“Excluded Account”: as defined in the Security Agreement.

“Excluded Assets”: as defined in the Security Agreement.

 

- 17 -



--------------------------------------------------------------------------------

“Excluded Taxes”: means (a) any franchise Tax and income or other Tax imposed on
(or measured by) net income by the United States, or by the jurisdiction under
the laws of which any recipient of a payment hereunder is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction described
in clause (a) above, (c) any Taxes imposed, deducted or withheld by reason of
any present or former connection between the recipient and the jurisdiction
imposing the Tax (other than on account of the execution, delivery, performance,
filing, recording and enforcement of, and the other activities contemplated in,
this Agreement and the other Loan Documents), (d) any Tax imposed by FATCA,
(e) any withholding Tax that is imposed on amounts payable to a Lender or
Participant at the time such Lender becomes a party to this Agreement, receives
its participation or designates a new lending office, except to the extent
(x) such Person was entitled, at the time of designation of a new lending
office, to receive additional amounts from the Borrower with respect to such Tax
pursuant to Section 2.10(a) and (y) in the case of a Participant, to the extent
the Lender from which such participation was purchased was entitled to receive
additional amounts pursuant to Section 2.10(a) and (f) any Taxes resulting from
the failure of the Administrative Agent, a Lender or a Participant to comply
with the requirements of Section 2.10(c).

“Exempted Subsidiary”: a Restricted Subsidiary (other than the Borrower) that is
not an obligor or guarantor with respect to any Indebtedness of Parent or any
Guarantor in which an Investment is made (or is deemed made) by Parent or a
Guarantor pursuant to (i) Section 6.1(a), (ii) Section 6.1(b)(xv) or
(iii) clause (19) of the definition of “Permitted Investments.”

“Existing Indebtedness”: all Indebtedness of Parent and its Subsidiaries (other
than Indebtedness under the ABL Facility) in existence on the Issue Date, until
such amounts are repaid including, without limitation, (i) $225.0 million
aggregate initial principal amount of First-Lien Notes (and the Guarantees by
the Guarantors in respect thereof) issued on the Issue Date, (ii) the $140.0
million aggregate principal amount of Second-Lien Notes (and the Guarantees by
the Guarantors in respect thereof) originally issued on the Issue Date, and
(iii) the $280.0 million aggregate initial principal amount of Third-Lien Notes
(and the Guarantees by the Guarantors in respect thereof) issued in the Exchange
Offer on the Issue Date (less the aggregate principal amount of any Third-Lien
Notes that have been converted in a “Mandatory Conversion” pursuant to the terms
thereof.

“Facility”: the Commitments and the Loans.

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (unless otherwise provided in this
Agreement) (i) if such Fair Market Value is less than $20.0 million, the Chief
Financial Officer of Parent and (ii) if such Fair Market Value is $20.0 million
or greater, the Board of Directors of Parent.

“FATCA”: Sections 1471 through 1474 of the Code (or any amended or successor
version that is substantively comparable), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

- 18 -



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: “Federal Funds Rate” means, for any period, a
fluctuating interest rate per annum equal to, for each day during such period,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by
Agent from three Federal funds brokers of recognized standing selected by it.

“First-Lien Indenture”: as defined in the recitals.

“First-Lien Note Documents”: the First-Lien Notes and the Guarantees thereof,
the First-Lien Notes Indenture and the security documents relating to the
First-Lien Notes Indenture.

“First-Lien Note Guarantees”: the “Note Guarantees” as defined in the First-Lien
Indenture.

“First-Lien Note Liens”: all Liens in favor of the First-Lien Notes Collateral
Agent on Collateral securing the First-Lien Note Obligations.

“First-Lien Note Obligations”: the obligations of the Borrower and any other
obligor under the First-Lien Note Documents to pay principal, premium, if any,
and interest (including any interest accruing after the commencement of
bankruptcy or insolvency proceedings) when due and payable, and all other
amounts due or to become due under or in connection with the First-Lien Notes
Indenture, the First-Lien Notes and the performance of all other obligations to
the trustee and the holders under the First-Lien Note Documents, according to
the respective terms thereof.

“First-Lien Notes”: as defined in the recitals.

“First-Lien Notes Collateral Agent”: the trustee under the First-Lien Notes
Indenture, in its capacity as collateral agent for the holders of the First-Lien
Notes, together with its successors in such capacity.

“Fixed Charge Coverage Ratio”: with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect, in the good-faith
judgment of the Chief Financial Officer of Parent, to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

 

- 19 -



--------------------------------------------------------------------------------

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

(1) acquisitions, dispositions, discontinued operations or other operational
changes (including of Vessels and equipment and assets related thereto) that
have been made by the specified Person or any of its Restricted Subsidiaries,
including through Investments, mergers or consolidations, or any Person or any
of its Restricted Subsidiaries acquired by the specified Person or any of its
Restricted Subsidiaries, and including all related financing transactions and
including increases in ownership of Restricted Subsidiaries, during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Calculation Date, or that are to be made on the Calculation Date,
will be given pro forma effect, in the good-faith judgment of the Chief
Financial Officer of Parent, as if they had occurred on the first day of the
four-quarter reference period, and such pro forma calculations may reflect
operating expense reductions and other operating improvements or synergies
expected to result from the applicable event based on actions to be taken within
12 months after the relevant event (to the extent set forth in an Officer’s
Certificate in reasonable detail, including the cost and timing of such expense
reductions or other operating improvements or synergies), in each case, net of
all costs required to achieve such expense reduction or other operating
improvement or synergy;

(2) the Consolidated Cash Flow attributable to discontinued operations
(including of Vessels and equipment and assets related thereto), as determined
in accordance with Applicable Accounting Standards, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with Applicable Accounting Standards, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded, but only to the extent that the obligations giving rise to
such Fixed Charges will not be obligations of the specified Person or any of its
Restricted Subsidiaries following the Calculation Date;

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period; and

(6) if any Indebtedness bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of 12
months).

 

- 20 -



--------------------------------------------------------------------------------

For the purpose of this definition, whenever pro forma effect is to be given to
an acquisition or construction of a Vessel or the Capital Stock of a
vessel-owning company or the financing thereof, such Person may (i) if the
relevant Vessel is to be subject to a time charter with a remaining term longer
than six months, apply pro forma earnings (losses) for such period Vessel based
upon such charter, or (ii) if such Vessel is not subject to a time charter, is
under time charter that is due to expire within six months or less, or is to be
subject to charter of a voyage charter basis (whether or not any such charter is
in place for such Vessel), then in each case, apply earnings (losses) for such
period for such Vessel based upon the average of the historical earnings of
comparable Vessels in such Person’s fleet (as determined in good faith by such
Person’s Board of Directors) during such period or if there is not such
comparable Vessel, then based upon industry average earning for comparable
Vessels (as determined in good faith by such Person’s Board of Directors).

“Fixed Charges”: with respect to any specified Person for any period, the sum,
without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of original issue discount, non-cash interest payments,
the interest component of any deferred payment obligations, the interest
component of all payments associated with Capital Lease Obligations, imputed
interest with respect to Attributable Debt, commissions, discounts, yield and
other fees and charges (including interest), but excluding the amortization or
write-off of debt issuance costs; plus

(2) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of Disqualified Stock of Parent or preferred stock any
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of Parent (other than Disqualified Stock) or to Parent or
any Restricted Subsidiary, times (b) a fraction, the numerator of which is one
and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of such Person, expressed as a decimal, in
each case, determined on a consolidated basis in accordance with Applicable
Accounting Standards.

Notwithstanding the foregoing, any charges arising from the application of
(i) Accounting Standards Codification Topic 480-10-25-4 “Distinguishing
Liabilities from Equity—Overall—Recognition” to any series of preferred stock
other than Disqualified Stock, (ii) Accounting Standards Codification Topic
835-30 “Interest-Imputation of Interest—Interest on Receivables and Payables,”
with respect to deferred payments in respect of settlements of litigations or
investigations or (iii) Accounting Standards Codification Topic 470-20
“Debt—Debt with Conversion Options—Recognition,” in each case, shall be
disregarded in the calculation of Fixed Charges.

“Foreign Ownership Limitation”: shall have the meaning specified in
Section 6.1(b).

“Foreign Subsidiary”: with respect to any Person, any Subsidiary of such Person
that is not a U.S. Subsidiary and any Subsidiary of such a Subsidiary, whether
or not a U.S. Subsidiary.

“FSX Service”: the “Five-Star Express” service provided on the Issue Date by
Parent and its Restricted Subsidiaries using vessels not qualified under the
Jones Act.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

- 21 -



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).

“Guarantors”: each of (a) Parent, (b) Horizon Lines Holding Corp., (c) Hawaii
Stevedores, Inc. (d) Horizon Lines of Puerto Rico, Inc., (e) Horizon Lines of
Alaska, LLC, (f) Horizon Lines of Guam, LLC, (g) Horizon Lines Vessels, LLC,
(h) H-L Distribution Service, LLC, (i) Horizon Logistics, LLC, (j) Aero
Logistics, LLC, (k) Sea-Logix, LLC, (l) Horizon Services Group, LLC and (m) each
other Subsidiary of Parent that provides a guaranty of the Indentures or the ABL
Credit Agreement from time to time, in each case, until the guaranty of such
Person has been released in accordance with the provisions of this Agreement.

“Guaranty”: the Guaranty, dated as of the date hereof, of the Guarantors in
favor of the Collateral Agent for the benefit of itself and the Secured Parties,
in the form of Exhibit A hereto, as it may be amended, supplemented or otherwise
modified from time to time.

“Guaranty Agreements”: collectively, the Guaranty and any other Guarantee in
favor of the Agents or a Lender and delivered pursuant to the terms of this
Agreement.

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas; (b) any chemicals, wastes, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
waste”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or
“pollutants”, or words of similar import, under any applicable Environmental
Law; and (c) any other dangerous or deleterious chemical, waste, material or
substance which is prohibited, limited or regulated by or with respect to which
liability is imposed under any Environmental Law.

“Hedging Obligations”: with respect to any specified Person, the obligations of
such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

- 22 -



--------------------------------------------------------------------------------

“Horizon Lines of Alaska”: Horizon Lines of Alaska, LLC.

“IFRS”: the International Financial Reporting Standards, as promulgated by the
International Accounting Standards Board (or any successor board or agency), as
in effect on the date of the election, if any, by Parent to change Applicable
Accounting Standards to IFRS; provided that IFRS shall not include any
provisions of such standards that would require a lease that would be classified
as an operating lease under U.S. GAAP to be classified as indebtedness or a
finance or capital lease.

“Immaterial Subsidiary”: at any date of determination, any Restricted Subsidiary
(other than the Borrower) that is designated as such in an Officer’s Certificate
that, as of such date of determination, (i) has less than $0.5 million of total
assets and (ii) conducts no material business or operations.

“incur”: as defined in Section 6.3(a).

“Indebtedness”: with respect to any specified Person, any indebtedness of (and
Guarantees by) such Person (excluding accrued expenses and trade payables),
whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed but excluding other accrued liabilities being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items would appear as a liability upon
a balance sheet (excluding the footnotes) of the specified Person prepared in
accordance with Applicable Accounting Standards; provided that for the avoidance
of doubt, any Guarantee by Parent or any of its Restricted Subsidiaries of
obligations of another Person that do not constitute Indebtedness of such Person
shall, in each case, not constitute Indebtedness of Parent or such Restricted
Subsidiary. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person), except for any pledge of
the Equity Interests of an Unrestricted Subsidiary as permitted by clause
(20) of the definition of Permitted Liens, and, to the extent not otherwise
included, the Guarantee by the specified Person of any Indebtedness of any other
Person as shall equal the lesser of (x) the Fair Market Value of such asset as
of the date of determination or (y) the amount of such Indebtedness and, to the
extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person.

 

- 23 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Indebtedness” will not include (a) in
connection with the purchase by Parent or any of its Restricted Subsidiaries of
any business, post-closing payment adjustments to which the seller may become
entitled to the extent such payment is determined by a final closing balance
sheet or such payment depends on the performance of such business after the
closing unless such payments are required under Applicable Accounting Standards
to appear as a liability on the balance sheet (excluding the footnotes);
provided, however, that at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 30 days thereafter; (b) contingent
obligations; incurred in the ordinary course of business and not in respect of
borrowed money; (c) deferred or prepaid revenues; (d) any Capital Stock other
than Disqualified Stock; or (e) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller.

“Indemnified Liabilities”: as defined in Section 9.5(a).

“Indemnified Taxes”: Taxes other than Excluded Taxes.

“Indemnitee”: as defined in Section 9.5(a).

“Indenture Trustee”: as defined in the recitals.

“Indentures”: collectively, the First-Lien Indenture, the Second-Lien Indenture
and the Third-Lien Indenture, in each case as amended, supplemented or otherwise
modified from time to time.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intercreditor Agreement”: that certain Amended and Restated Intercreditor
Agreement, dated as of the date hereof, by and among Parent, the Borrower, the
Administrative Agent, the Collateral Agent, the Ship Mortgage Trustee, the ABL
Agent and each applicable Trustee under each of the Indentures.

“Interest Payment Date”: March 31, June 30, September 30 and December 31.

“Interest Rate”: 8.00% per annum.

 

- 24 -



--------------------------------------------------------------------------------

“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding (i) commission, travel and similar advances to officers
and employees made in the ordinary course of business and (ii) extensions of
credit to customers or advances, deposits or payment to or with suppliers,
lessors or utilities or for workers’ compensation, in each case, that are
incurred in the ordinary course of business and recorded as accounts receivable,
prepaid expenses or deposits on the balance sheet of such Person prepared in
accordance with Applicable Accounting Standards), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with Applicable Accounting
Standards. The acquisition by Parent or any Restricted Subsidiary of Parent of a
Person that holds an Investment in a third Person will be deemed to be an
Investment by Parent or such Restricted Subsidiary in such third Person in an
amount equal to the Fair Market Value of the Investments held by the acquired
Person in such third Person in an amount determined as provided in
Section 6.1(c). Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value but giving effect (without
duplication) to all subsequent reductions in the amount of such Investment as a
result of (x) the repayment or disposition thereof for cash or (y) the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary (valued
proportionately to the equity interest in such Unrestricted Subsidiary of Parent
or such Restricted Subsidiary owning such Unrestricted Subsidiary at the time of
such redesignation) at the Fair Market Value of the net assets of such
Unrestricted Subsidiary at the time of such redesignation, in the case of
clauses (x) and (y), not to exceed the original amount, or Fair Market Value, of
such Investment.

“Issue Date”: October 5, 2011.

“Jones Act”: the coastwise trade laws of the United States principally contained
in 46 U.S.C. § 50501 and 46 U.S.C. Chapter 551, as amended from time to time and
any successor or replacement statutes, relating to the ownership and operation
of U.S.-flag vessels in the U.S. coastwise trade or the rules, regulations and
policies promulgated thereunder.

“Jones Act Restricted Payments”: as defined in Section 6.1(b).

“Kodiak Seller”: as defined in the recitals.

“Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.

“Lender”: each Person identified on the signature pages hereof that has a
Commitment or that holds a Loan, and shall include any assignee made a party to
this Agreement as a Lender pursuant to Section 9.6.

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit D, to be executed and delivered by such
Lender on the Closing Date as provided in Section 9.19.

 

- 25 -



--------------------------------------------------------------------------------

“Lien”: with respect to any asset, any mortgage, hypothecation, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in; provided that in no event shall an operating lease, rights of
set-off or netting arrangements in the ordinary course of business be deemed to
constitute a Lien.

“Loan”: as defined in Section 2.1.

“Loan Documents”: the collective reference to this Agreement, the Guaranty
Agreements, the Security Documents, the Intercreditor Agreement, and any
amendment, restatement, amendment and restatement, waiver, supplement and/or
other modification to any of the foregoing.

“Loan Guarantees”: the Guaranty of each Guarantor of the Borrower’s Obligations
under this Agreement and the Loan Documents, executed pursuant to the provisions
of this Agreement.

“Loan Parties”: the Borrower and each Guarantor.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, financial condition or results of operation of the Loan Parties or
Parent and its subsidiaries (taken as a whole), (b) a material impairment of any
Loan Party’s ability to perform their Obligations under the Loan Documents to
which they are parties or of the Administrative Agent’s or the Lenders’ ability
to enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the Administrative Agent’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of any Loan Party.

“Material Contract”: with respect to any Loan Party, all contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Effect.

“Maturity Date”: September 30, 2016.

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: individually and collectively, one or more mortgages, deeds of trust
or deeds to secure debt, executed and delivered by Parent or its Subsidiaries in
favor of the Collateral Agent, in form and substance reasonably satisfactory to
the Supermajority Lenders, that encumber Real Property Collateral.

“Mortgaged Vessel”: each Vessel and appurtenance thereto owned by any Loan Party
and identified as such on Schedule 3.27 and each other Vessel and all
appurtenances thereto with respect to which a Vessel Fleet Mortgage is granted
pursuant to the Loan Documents.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent, the Borrower or any of their
respective Commonly Controlled Entities has any obligation or liability,
contingent or otherwise.

 

- 26 -



--------------------------------------------------------------------------------

“Net Proceeds”: the aggregate cash proceeds and Cash Equivalents received by
Parent or any of its Restricted Subsidiaries in respect of any Asset Sale or
Casualty or Condemnation Event (including, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale or Casualty or Condemnation Event, including, without
limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale
or Casualty or Condemnation Event, Taxes paid or payable as a result of the
Asset Sale or Casualty or Condemnation Event, in each case, after taking into
account, without duplication, (1) any available tax credits or deductions and
any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness secured by a Permitted Lien on the asset or assets
that were the subject of such Asset Sale or Casualty or Condemnation Event
(other than ABL Obligations, Note (Indenture) Obligations, Third-Lien Note
Obligations and Permitted Additional Pari Passu Obligations) and any reserve for
adjustment in respect of the sale price of such asset or assets established in
accordance with Applicable Accounting Standards, (2) any reserve or payment with
respect to liabilities associated with such asset or assets and retained by
Parent or any of its Restricted Subsidiaries after such sale or other
disposition thereof, including, without limitation, severance costs, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, and (3) any cash escrows in connection with purchase price
adjustments, reserves or indemnities (until released).

“Net Proceeds Offer”: as defined in Section 6.4(e).

“Non-Recourse Debt”: Indebtedness

(a) except for a pledge of the Equity Interest of an Unrestricted Subsidiary as
permitted by clause (20) of the definition of “Permitted Liens”, as to which
none of Parent and its Restricted Subsidiaries (a) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness), (b) is directly or indirectly liable as a guarantor or
otherwise, or (c) constitutes the lender;

(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of Parent or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment of the Indebtedness to
be accelerated or payable prior to its Stated Maturity; and

(c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of Parent or any of its Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary);

in each case except to the extent permitted by Section 6.1; provided, however,
that Indebtedness shall not cease to be Non-Recourse Debt solely by reason of
pledge by Parent or any of its Restricted Subsidiaries of Equity Interests of an
Unrestricted Subsidiary of Parent or of a Person that is not a Subsidiary of
Parent or such Restricted Subsidiary if recourse is limited to such Equity
Interests.

 

- 27 -



--------------------------------------------------------------------------------

“Non-US Pension Plan”: any Plan providing pension benefits to employees located
primarily outside of the United States.

“Note Documents”: the Secured Notes, the Indentures and the security documents
relating thereto.

“Note Liens”: all Liens in favor of the Notes Collateral Agents on Notes
Priority Collateral securing the Note (Indenture) Obligations and any Permitted
Additional Pari Passu Obligations.

“Note Guarantees”: the Guarantee and the performance of all Note (Indenture)
Obligations by each Guarantor of the Borrower’s Note (Indenture) Obligations
under the Indentures and the Secured Notes, executed pursuant to the provisions
of the Indentures.

“Note (Indenture) Obligations”: any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the Indentures or any of the other Note Documents.

“Notes Collateral Agents”: the collective reference to each “collateral agent”
under each Indenture.

“Notes Priority Collateral”: shall have the meaning set forth in the
Intercreditor Agreement.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent, the Ship Mortgage
Trustee or any Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, arising under, out of,
or in connection with, this Agreement, any other Loan Document, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel, agents and professional advisors to the Administrative
Agent, the Collateral Agent, the Ship Mortgage Trustee or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise in connection
with the Loan Documents.

“OFAC”: the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer”: with respect to Parent or the Borrower, the President, the Chief
Executive Officer, the Treasurer, any Assistant Treasurer, the Secretary, any
Assistant Secretary, any Executive or Senior Vice President or any Vice
President (whether or not designated by a number or numbers or word or words
added before or after the title “Vice President”).

“Officer’s Certificate”: when used with respect to the Borrower, means a
certificate signed by an Officer of Parent that is delivered to the
Administrative Agent.

 

- 28 -



--------------------------------------------------------------------------------

“Opinion of Counsel”: an opinion in writing signed by legal counsel, who may be
an employee of or counsel to the Borrower, or other counsel acceptable to the
Required Lenders, that is delivered to the Administrative Agent.

“Parent”: Horizon Lines, Inc.

“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Participant”: as defined in Section 9.6(i).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and is
sponsored or maintained by Parent, the Borrower or any of their respective
Commonly Controlled Entities or to which Parent, the Borrower or any of their
respective Commonly Controlled Entities has any obligation or liability,
contingent or otherwise.

“Percentages”: as to any Lender at any time, the percentage which the sum of
such Lender’s Commitments then constitutes of the aggregate Commitments (or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Loans then outstanding constitutes of the aggregate
principal amount of the Loans then outstanding).

“Permitted Additional Pari Passu Obligations”: obligations under any Additional
Notes or any other Indebtedness (whether or not consisting of Additional Notes)
secured by the Note Liens; provided that, except in the case of Additional
Notes, (i) the trustee or agent under such Permitted Additional Pari Passu
Obligation executes a joinder agreement to the Security Agreement in the form
attached thereto agreeing to be bound thereby and (ii) Parent has designated
such Indebtedness as “Permitted Additional Pari Passu Obligations” under the
Security Agreement.

“Permitted Business”: any business conducted by Parent or any of its Restricted
Subsidiaries on the Issue Date and any business that, in the good faith judgment
of the Board of Directors of Parent, are reasonably related, ancillary,
supplemental or complementary thereto, or reasonable extensions thereof.

“Permitted Debt”: as defined in Section 6.3(b).

“Permitted Guarantor Release”: as defined in 9.15(d).

“Permitted Hedging Obligations”: any Hedging Obligations that would constitute
Permitted Debt pursuant to clause (viii) of the definition of “Permitted Debt.”

 

- 29 -



--------------------------------------------------------------------------------

“Permitted Investments”:

(1) (i) any Investment in the Borrower or any Guarantor and (ii) any Investment
by any Restricted Subsidiary (other than the Borrower) that is not a Guarantor
in Parent or any Restricted Subsidiary;

(2) any Investment in Cash Equivalents;

(3) any Investment by Parent or any Restricted Subsidiary of Parent in a Person,
if as a result of such Investment:

(a) such Person becomes a Guarantor; or

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or any Guarantor;

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 6.4
or from a sale or other disposition of assets not constituting an Asset Sale;

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of Parent;

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Parent or any of its Restricted Subsidiaries, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer; or (B) litigation, arbitration or
other disputes;

(7) Investments represented by Permitted Hedging Obligations;

(8) loans and advances to officers, directors or employees (a) for
business-related travel expenses, moving expenses and other similar expenses,
including as part of a recruitment or retention plan, in each case incurred in
the ordinary course of business or consistent with past practice or to fund such
Person’s purchase of Equity Interests of Parent or any direct or indirect parent
entity of Parent, (b) required by applicable employment laws and (c) other loans
and advances not to exceed $3.0 million at any one time outstanding;

(9) [Intentionally Omitted];

(10) any Investment of Parent or any of its Restricted Subsidiaries existing on
the Issue Date, and any extension, modification or renewal of such existing
Investments, to the extent not involving any additional Investment other than as
the result of the accrual or accretion of interest or original issue discount or
the issuance of pay-in-kind securities, in each case, pursuant to the terms of
such Investments as in effect on the Issue Date;

(11) Guarantees otherwise permitted by the terms of this Agreement;

(12) receivables owing to Parent or any of its Restricted Subsidiaries, prepaid
expenses, and lease, utility, workers’ compensation and other deposits, if
created, acquired or entered into in the ordinary course of business;

 

- 30 -



--------------------------------------------------------------------------------

(13) payroll, business-related travel, and similar advances to cover matters
that are expected at the time of such advances to be ultimately treated as
expenses for accounting purposes and that are made in the ordinary course of
business;

(14) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment pursuant to joint marketing, joint development
or similar arrangements with other Persons;

(15) advances, loans, rebates and extensions of credit (including the creation
of receivables) to suppliers, customers and vendors, and performance Guarantees,
in each case in the ordinary course of business;

(16) Investments resulting from the acquisition of a Person, otherwise permitted
by this Agreement, which Investments at the time of such acquisition were held
by the acquired Person and were not acquired in contemplation of the acquisition
of such Person;

(17) reclassification of any Investment initially made in (or reclassified as)
one form into another (such as from equity to loan or vice versa); provided in
each case that the amount of such Investment is not increased thereby;

(18) any Investment in any Subsidiary of Parent or any joint venture in the
ordinary course of business in connection with intercompany cash management
arrangements or related activities;

(19) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (19) that are at the time outstanding not to exceed
the greater of (x) $30.0 million and (y) 3.0% of Total Assets, in each case, net
of any return of or on such Investments received by Parent or any Restricted
Subsidiary of Parent; and

(20) the pledge of the Equity Interests of an Unrestricted Subsidiary as
security for Indebtedness that is permitted by clause (20) of the definition of
Permitted Liens.

“Permitted Liens”:

(1) any Liens (whose priority shall be governed by the Intercreditor Agreement)
held by the Collateral Agent securing the Loans and the related Loan Guarantees;

(2) (a) any Liens (whose priority shall be governed by the Intercreditor
Agreement) held by the First-Lien Notes Collateral Agent securing (i) the
First-Lien Notes and the related First-Lien Note Guarantees outstanding on the
Issue Date (and any related Exchange Notes and Exchange Note Guarantees) and
(ii) any Permitted Additional Pari Passu Obligations, in an aggregate principal
amount under such clauses (i) and (ii) not to exceed $225.0 million at any one
time outstanding and (b) any Lien (whose priority shall be governed by the
Intercreditor Agreement) securing the ABL Facility or any other Credit Facility
so long as the aggregate principal amount outstanding under the ABL Facility
and/or any successor Credit Facility does not exceed the principal amount which
could be incurred under clause (i) of the definition of “Permitted Debt”;

 

- 31 -



--------------------------------------------------------------------------------

(3) Liens in favor of the Borrower or the Guarantors;

(4) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary of Parent or is merged with or into or consolidated with
Parent or any Restricted Subsidiary; provided that such Liens were in existence
prior to the contemplation of such Person becoming a Restricted Subsidiary of
Parent or such merger or consolidation and do not extend to any assets other
than those of the Person that becomes a Restricted Subsidiary of Parent or is
merged into or consolidated with Parent or any Restricted Subsidiary of Parent
(plus improvements and accessions to such property or proceeds or distributions
thereof);

(5) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by Parent or any Restricted Subsidiary of Parent
(plus improvements and accessions to such property or proceeds or distributions
thereof); provided that such Liens were in existence prior to such acquisition
and not incurred in contemplation of such acquisition;

(6) Liens to secure the performance of tenders, completion guarantees, statutory
obligations, surety, environmental or appeal bonds, bids, leases, government
contracts, performance bonds or other obligations of a like nature incurred in
the ordinary course of business;

(7) Liens to secure Indebtedness (including Capital Lease Obligations) or
Attributable Debt permitted by clause (iv) of the definition of “Permitted Debt”
covering only the assets acquired with or financed by such Indebtedness (plus
improvements and accessions to such property or proceeds or distributions
thereof);

(8) Liens existing on the Issue Date (other than the Term Loan Liens, the Note
Liens, the ABL Liens, the Second-Lien Note Liens and the Third-Lien Note Liens);

(9) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with
Applicable Accounting Standards has been made therefor;

(10) Liens consisting of carriers’, warehousemen’s, landlord’s and mechanics’,
suppliers’, materialmen’s, repairmen’s and similar Liens not securing
Indebtedness or in favor of customs or revenue authorities or freight forwarders
or handlers to secure payment of custom duties, in each case, incurred in the
ordinary course of business;

 

- 32 -



--------------------------------------------------------------------------------

(11) any state of facts an accurate survey would disclose, prescriptive
easements or adverse possession claims, minor encumbrances, easements or
reservations of, or rights of others for, pursuant to any leases, licenses,
rights-of-way or other similar agreements or arrangements, development, air or
water rights, sewers, electric lines, telegraph and telephone lines and other
utility lines, pipelines, service lines, railroad lines, improvements and
structures located on, over or under any property, drains, drainage ditches,
culverts, electric power or gas generating or co-generation, storage and
transmission facilities and other similar purposes, zoning or other restrictions
as to the use of real property or minor defects in title, which were not
incurred to secure payment of Indebtedness and that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(12) Liens on the assets of a Restricted Subsidiary that is neither a Guarantor
nor the Borrower securing Indebtedness or other obligations of such Restricted
Subsidiary permitted by this Agreement;

(13) Liens to secure any Permitted Refinancing Indebtedness incurred to
refinance secured Indebtedness permitted to be incurred under this Agreement
(other than under this Agreement, the ABL Facility or the Secured Notes);
provided, however, that (i) the new Lien is limited to all or part of the same
property and assets that secured or, under the written agreements pursuant to
which the original Lien arose, could secure the original Lien (plus improvements
and accessions to, such property or proceeds or distributions thereof) and
(ii) the new Lien is of no higher priority than the original Lien;

(14) Liens or leases or licenses or sublicenses or subleases as licensor,
lessor, sublicensor or sublessor of any of its property, including intellectual
property, in the ordinary course of business;

(15) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances,
tender, bid, judgment, appeal, performance or governmental contract bonds and
completion guarantees, surety, standby letters of credit and warranty and
contractual service obligations of a like nature, trade letters of credit and
documentary letters of credit and similar bonds or Guarantees provided by Parent
or any Subsidiary of Parent;

(16) Liens incurred or pledges or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits, or
casualty-liability insurance or self insurance or securing letters of credit
issued in the ordinary course of business;

(17) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made in conformity with Applicable Accounting Standards;

(18) Liens on (a) assets other than those constituting Collateral securing
Permitted Hedging Obligations, (b) assets constituting Collateral securing
Permitted Hedging Obligations to the extent that the Indebtedness to which the
Hedging Obligations relate is permitted to be secured pursuant to this Agreement
and (c) assets constituting Collateral securing Permitted Hedging Obligations
that are ABL Obligations;

 

- 33 -



--------------------------------------------------------------------------------

(19) any interest or title of a lessor, licensor or sublicensor under any lease,
license or sublicense of the property of Parent or any Restricted Subsidiary,
including intellectual property, as applicable;

(20) Liens on the Equity Interests of an Unrestricted Subsidiary of Parent or of
a Person that is not a Subsidiary of Parent securing Indebtedness of such
Unrestricted Subsidiary or other Person if recourse to Parent or any Restricted
Subsidiary with respect to such Indebtedness is limited to such Equity
Interests;

(21) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of Parent
or any Restricted Subsidiary thereof on deposit with or in possession of such
bank;

(22) any obligations or duties affecting any of the property of Parent or any of
its Restricted Subsidiaries to any municipality or public authority with respect
to any franchise, grant, license, or permit that do not impair the use of such
property for the purposes for which it is held;

(23) Liens on any property in favor of domestic or foreign governmental bodies
to secure partial, progress, advance or other payment pursuant to any contract
or statute, not yet due and payable;

(24) restrictions on dispositions of assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements;

(25) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in joint ventures, partnerships and the like;

(26) Liens consisting of any law or governmental regulation or permit requiring
Parent or any of its Restricted Subsidiaries to maintain certain facilities or
perform certain acts as a condition of its occupancy of or interference with any
public lands or any river or stream or navigable waters;

(27) Liens on the unearned premiums under the insurance policies permitted by
clause (xv) of the definition of “Permitted Debt” securing Indebtedness incurred
pursuant to clause (xv) of the definition of “Permitted Debt”;

(28) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of Parent or any of its
Restricted Subsidiaries;

(29) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business, and/or to secure other
obligations permitted to be incurred pursuant to clause (xvi) of the definition
of “Permitted Debt”;

(30) any netting or set-off arrangements entered into by Parent or any of its
Restricted Subsidiaries in the ordinary course of its banking arrangements
(including, for the avoidance of doubt, cash pooling arrangements) for the
purposes of netting debit and credit balances of Parent or any of its Restricted
Subsidiaries, including pursuant to any cash management agreement;

 

- 34 -



--------------------------------------------------------------------------------

(31) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.3; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreements;

(32) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of Parent or any of its Restricted
Subsidiaries and other Liens incidental to the conduct of the business of Parent
and its Restricted Subsidiaries that do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of Parent and its Restricted Subsidiaries;

(33) Liens arising from UCC financing statement filings regarding operating
leases entered into by Parent or any Restricted Subsidiary of Parent in the
ordinary course of business or other precautionary UCC financing statement
filings;

(34) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(35) Liens permitted under the Vessel Fleet Mortgage;

(36) Liens incurred in the ordinary course of business of Parent or its
Restricted Subsidiaries arising from Vessel chartering, drydocking, maintenance,
repair, refurbishment or replacement, the furnishing of supplies and bunkers to
Vessels, equipment and inventory, repairs and improvements to Vessels, equipment
and inventory, crews’ wages and maritime Liens;

(37) Liens for salvage;

(38) Liens securing Indebtedness incurred to finance the construction, purchase
or lease of, or repairs, improvements or additions to, a Vessel (which term, for
purposes of this clause (38), shall include the Capital Stock of a Person
substantially all of the assets of which is a Vessel, equipment and inventory as
the context may require), provided, however, (i) the principal amount of
Indebtedness secured by such a Lien does not exceed (x) with respect to
Indebtedness incurred to finance the construction of such Vessel, 87.5% of the
sum of (1) the contract price pursuant to the Vessel Construction Contract for
such Vessel and (2) any other Ready for Sea Cost for such Vessel, and (y) with
respect to Indebtedness Incurred to finance the acquisition of such Vessel,
87.5% of the sum of (1) the contract price for the acquisition of such Vessel
and (2) any other Ready for Sea Cost of such Vessel, (ii) in the case of
Indebtedness that matures within nine months after the incurrence of such
Indebtedness, the principal amount of Indebtedness secured by such a Lien shall
not exceed the Fair Market Value, as determined in good faith by the Board of
Directors of Parent, of such Vessel at the time such Lien is incurred (iii) in
the case of a sale and leaseback transaction, the principal amount of
Indebtedness secured by such a Lien shall not exceed the Fair Market Value, as
determined in good faith by the Board of Directors of Parent, of such Vessel at
the time such Lien is incurred and (iv) in the case of Indebtedness representing
Capital Lease Obligations relating to a Vessel, the principal amount of
Indebtedness secured by such a Lien shall not exceed 100% of the sum of (1) the
Fair Market Value, as determined in good faith by the Board of Directors of
Parent, of such Vessel at the time such Lien is incurred and (2) any Ready for
Sea Cost for such Vessel, provided, further, however that such Lien may not
extend to any other property owned by such Person or any of its Restricted
Subsidiaries at the time the Lien is incurred and the Indebtedness (other than
any interest thereon) secured by the Lien may not be incurred more than 180 days
after the later of the acquisition, completion of construction, repair,
improvement, addition or commencement of full operation of the property subject
to the Lien;

 

- 35 -



--------------------------------------------------------------------------------

(39) Liens (whose priority shall be governed by the Intercreditor Agreement)
held by (i) the Second-Lien Notes Collateral Agent securing the $100.0 million
aggregate initial principal amount of Second-Lien Notes (and the Guarantees by
the Guarantors in respect thereof) issued on the Issue Date and additional
Second-Lien Notes (and Guarantees by the Guarantors in respect thereof) issued
after the Issue Date as “PIK Interest” (as defined in the Second-Lien Notes
Indenture in effect on the Issue Date) on such Second-Lien Notes or on any
Second-Lien Notes issued as such “PIK Interest” and (ii) the Third-Lien Notes
Collateral Agent securing the Third-Lien Notes (and the Guarantees by the
Guarantors in respect thereof) in an aggregate initial principal amount of up to
$280.0 million (less the aggregate principal amount of any Third-Lien Notes that
have been converted in a “Mandatory Conversion” pursuant to the terms thereof)
and additional Third-Lien Notes (and Guarantees by the Guarantors in respect
thereof) issued after the Issue Date as “PIK Interest” (as defined in the
Third-Lien Notes Indenture in effect on the Issue Date) on such Third-Lien Notes
or on any Third-Lien Notes issued as such “PIK Interest” and all related
obligations; and

(40) Liens (whose priority shall be governed by the Intercreditor Agreement and
shall equal the priority of the Liens securing the Second-Lien Notes issued on
the Issue Date) securing up to $50.0 million aggregate principal amount of
Indebtedness incurred pursuant to clause (xxiii) of the definition of “Permitted
Debt”.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under Applicable Accounting Standards and
(b) any such protest is instituted promptly and prosecuted diligently by Parent
or its Subsidiary, as applicable, in good faith.

“Permitted Refinancing Indebtedness”: any Indebtedness of Parent or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of Parent or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

 

- 36 -



--------------------------------------------------------------------------------

(2) such Permitted Refinancing Indebtedness has a final maturity date the same
as or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

(3) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is Subordinated Indebtedness, such Permitted Refinancing
Indebtedness is subordinated in right of payment on terms at least as favorable
to the holders of Notes as those contained in the documentation governing the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged; and

(4) Permitted Refinancing Indebtedness may not be incurred by a Person other
than the Borrower and any of the Guarantors to renew refund, refinance, replace,
defease or discharge any Indebtedness of the Borrower or a Guarantor.

“Permitted Release Transaction”: as defined in Section 9.15(a).

“Person”: any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Ready for Sea Costs”: with respect to a Vessel or Vessels to be acquired or
leased (pursuant to a Capital Lease Obligation) by Parent or any Restricted
Subsidiaries, the aggregate amount of expenditures incurred to acquire or
construct and bring such Vessel or Vessels to the condition and location
necessary for their intended use, including any and all inspections, appraisals,
repairs, modifications, additions, permits and licenses in connection with such
acquisition or lease, which would be classified and accounted for as “property,
plant and equipment” in accordance with Applicable Accounting Standards.

“Real Property”: any estates or interests in real property now owned or
hereafter by Parent or its Subsidiaries.

“Register”: as defined in Section 9.6(b)(iv).

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Parent or its Subsidiaries.

“Related Parties”: as to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

- 37 -



--------------------------------------------------------------------------------

“Remedial Action”: all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the environment
after impact by Hazardous Materials, or (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities with
respect to any of the foregoing.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Representatives”: as defined in Section 9.14.

“Required Lenders”: at any time, the holders of more than 50% of the sum of the
aggregate unpaid principal amount of the Loans then outstanding.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), chief operating officer, controller or treasurer (or
similar title) of Parent or the Borrower, as applicable, or (with respect to
Section 5.6) any Loan Party and, with respect to financial matters, the chief
financial officer (or similar title) or treasurer (or similar title) of Parent
or the Borrower, as applicable.

“Restricted Investment”: any Investment other than a Permitted Investment.

“Restricted Payments”: as defined in Section 6.1.

“Restricted Subsidiary”: with respect to any Person, any Subsidiary of the
referent Person that is not an Unrestricted Subsidiary. Where (i) such term is
used without a referent Person or (ii) such term is used with reference to
Parent,, such term shall be deemed to mean a Subsidiary of Parent that is not an
Unrestricted Subsidiary (including, without limitation the Borrower), unless the
context otherwise requires.

“Sale of Notes Priority Collateral”: any Asset Sale to the extent involving a
sale, lease or other disposition of Notes Priority Collateral.

“Sanctioned Entity”: (a) a country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person”: a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

- 38 -



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second-Lien Indenture”: as defined in the recitals.

“Second-Lien Note Documents”: the Second-Lien Notes and the Guarantees thereof,
the Second-Lien Notes Indenture and the security documents relating to the
Second-Lien Notes Indenture.

“Second-Lien Note Liens”: all Liens in favor of the Second-Lien Notes Collateral
Agent on Collateral securing the Second-Lien Note Obligations.

“Second-Lien Note Obligations”: the obligations of the Borrower and any other
obligor under the Second-Lien Note Documents to pay principal, premium, if any,
and interest (including any interest accruing after the commencement of
bankruptcy or insolvency proceedings) when due and payable, and all other
amounts due or to become due under or in connection with the Second-Lien Notes
Indenture, the Second-Lien Notes and the performance of all other obligations to
the trustee and the holders under the Second-Lien Note Documents, according to
the respective terms thereof.

“Second-Lien Notes”: as defined in the recitals.

“Second-Lien Notes Collateral Agent”: the trustee under the Second-Lien
Indenture, in its capacity as collateral agent for the holders of the
Second-Lien Notes, together with its successors in such capacity.

“Secured Notes”: as defined in the recitals.

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Ship Mortgage Trustee, and any other holder from time to
time of any of the Obligations (in their capacities as holders thereof) and, in
each case, their respective successors and permitted assigns.

“Securities Account”: any securities account (as that term is defined in the
UCC).

“Securities Act”: the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Security Agreement”: the Security Agreement to be executed and delivered by
each Loan Party, substantially in the form of Exhibit C hereto, as the same may
be amended, supplemented or otherwise modified from time to time.

“Security Documents”: the collective reference to the Security Agreement, the
Vessel Fleet Mortgage, any Control Agreement and all other security documents
hereafter delivered to the Administrative Agent or the Collateral Agent
purporting to grant a Lien on any Property of any Loan Party to secure the
Obligations.

 

- 39 -



--------------------------------------------------------------------------------

“Senior Lien Debt”: with respect to any Collateral whose Excess Proceeds are
required to be applied pursuant to Section 6.4, any Indebtedness or other
Obligations secured by Liens on such Collateral ranking higher in priority to
the Term Loan Liens.

“Ship Mortgage Trustee”: as defined in the preamble hereto.

“Ship Trust Document”: as defined in Section 10.1.

“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Agreement.

“Solvent”: with respect to any Person or consolidated group of Persons, taken as
a whole (a “Group”), as of any date of determination, (a) the amount of the
“fair value” of the assets of such Person or Group will, as of such date, exceed
the amount of all “liabilities of such Person or Group, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person or Group is greater than the amount that will be required to pay the
probable liability of such Person on its debts as such debts become absolute and
matured, (c) such Person or Group is not engaged in business for which its
Property would constitute an unreasonably small amount of capital with which to
conduct its business and (d) such Person or Group will be able to pay its debts
as they mature in the normal course of business. For purposes of this
definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the documentation governing such
Indebtedness as of the Issue Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Subordinated Indebtedness”: shall have the meaning specified in
Section 6.1(a)(iii).

“Subsidiary”: with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

 

- 40 -



--------------------------------------------------------------------------------

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof) to the extent such partnership is included in the
consolidated financial statements of such Person.

“Successor Borrower”: as defined in Section 6.12(a)(i)(2).

“Successor Parent”: as defined in Section 6.12(b)(i)(2).

“Supermajority Lenders”: at any time, Required Lenders; provided that so long as
any Lender on the Closing Date (or Affiliate thereof) is a Lender, Required
Lenders must include all such Lenders.

“Tacoma Seller”: as defined in the recitals.

“Taxes”: any and all present or future taxes, levies, imposts, deductions,
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Termination Event”: the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result in
liability of Borrower in an aggregate amount in excess of $10,000,000 (a) a
“Reportable Event” described in Section 4043 of ERISA for which the thirty
(30) day notice requirement has not been waived by the PBGC, or (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the IRC or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Loan Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.

 

- 41 -



--------------------------------------------------------------------------------

“Term Loan Liens”: all Liens in favor of the Collateral Agent on Collateral
securing the Obligations.

“Term Loan Note”: any promissory note evidencing any Loan.

“Third-Lien Indenture”: as defined in the recitals.

“Third-Lien Note Documents”: the Third-Lien Notes and the guarantees thereof,
the Third-Lien Indenture and the security documents relating to the Third-Lien
Indenture.

“Third-Lien Note Liens”: all Liens in favor of the Third-Lien Notes Collateral
Agent on Collateral securing the Third-Lien Note Obligations.

“Third-Lien Note Obligations”: the obligations of Parent and any other obligor
under the Third-Lien Note Documents to pay principal, premium, if any, and
interest (including any interest accruing after the commencement of bankruptcy
or insolvency proceedings) when due and payable, and all other amounts due or to
become due under or in connection with the Third-Lien Indenture, the Third-Lien
Notes and the performance of all other obligations (including, without
limitation, payment of fees and expenses of the trustee and collateral agent,
including fees and expenses of their agents, attorneys and professional
advisors) to the trustee and the holders under the Third-Lien Note Documents,
according to the respective terms thereof.

“Third-Lien Notes”: as defined in the recitals.

“Third-Lien Notes Collateral Agent”: the trustee under the Third-Lien Indenture,
in its capacity as collateral agent for the holders of the Third-Lien Notes,
together with its successors in such capacity.

“Total Assets”: the total assets of Parent and its Restricted Subsidiaries, as
shown on the most recent internal balance sheet of Parent, prepared on a
consolidated basis (excluding Unrestricted Subsidiaries) in accordance with
Applicable Accounting Standards, with such pro forma adjustments as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of Fixed Charge Coverage Ratio.

“Transactions”: the entering into the Loan Documents, the borrowing of the Loans
on the Closing Date, the payment of fees and expenses in connection therewith,
and the contribution of the proceeds of the Loans to Borrower SPE.

“Trust”: as defined in Section 10.7

“Trust Estate”: as defined in Section 10.7.

 

- 42 -



--------------------------------------------------------------------------------

“Trust Monies”: shall include only Net Proceeds required to be deposited into
the Collateral Proceeds Account pursuant to the terms of Section 6.4, amounts
deposited in the Collateral Proceeds Account in accordance with the Security
Agreement and any investment return in respect thereof received by the
Collateral Agent.

“UCC”: as defined in Security Agreement.

“Unasserted Obligations”: at any time, Obligations for taxes, costs,
indemnifications, reimbursements, expenses, damages and other liabilities
(except for the principal of and interest on, and fees relating to, the Loans)
in respect of which no claim or demand for payment has been made or is
reasonably expected to be made at such time.

“United States”: the United States of America.

“Unrestricted Subsidiary”: any Subsidiary of Parent that is designated by the
Board of Directors of Parent as an Unrestricted Subsidiary pursuant to a
resolution of the Board of Directors of Parent, but only to the extent that such
Subsidiary:

(a) has no Indebtedness other than Non-Recourse Debt;

(b) except as permitted by Section 6.5, is not party to any agreement, contract,
arrangement or understanding with Parent or any Restricted Subsidiary of Parent
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to Parent or any such Restricted Subsidiary than those
that might be obtained at the time from Persons who are not Affiliates of
Parent;

(c) except as otherwise permitted by Section 6.1, is a Person with respect to
which neither Parent nor any of its Restricted Subsidiaries has a direct or
indirect obligation (i) to subscribe for additional Equity Interests or (ii) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and

(d) except as otherwise permitted by Section 6.1 has not guaranteed or otherwise
provided credit support for any Indebtedness of Parent or any of its Restricted
Subsidiaries.

“U.S. GAAP”: generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession in the
United States in effect on the Issue Date.

“U.S. Person”: a U.S. Person as defined in Rule 902(k) promulgated under the
Securities Act.

“U.S. Subsidiary” with respect to any Person, any Subsidiary of such Person that
is organized or existing under the laws of the United States, any state thereof,
or the District of Columbia.

 

- 43 -



--------------------------------------------------------------------------------

“Vessel”: any watercraft or other artificial contrivance used, or capable of
being used, as a means of transportation on water which is owned by and
registered in the name of the Borrower or any Guarantor or leased by the
Borrower or any Guarantor pursuant to a lease on a demise or bareboat charter
basis or pursuant to an operating agreement constituting a Capital Lease
Obligation, including all spares, equipment, and any additional improvements
associated with such watercraft or contrivance.

“Vessel Construction Contract”: any contract for the construction (or
construction and acquisition”) of a Vessel entered into by the Borrower or its
Restricted Subsidiaries, including any amendments, supplements or modifications
thereto or change orders in respect thereof.

“Vessel Fleet Mortgage”: First Preferred Fleet Mortgage, dated as of the date
hereof, by the Loan Party party thereto in favor of the Ship Mortgage Trustee
covering the Vessels specified therein.

“Vessel Purchase Agreements”: as defined in the preamble hereto.

“Voting Stock”: of any specified Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then-outstanding principal amount of such Indebtedness.

“Wholly-Owned Restricted Subsidiary”: with respect to any specified Person, a
Restricted Subsidiary of such Person all of the outstanding Capital Stock or
other ownership interests of which (other than directors’ qualifying shares)
will at the time be owned by such Person or by one or more Wholly-Owned
Restricted Subsidiaries of such Person.

“Wholly-Owned Subsidiary”: with respect to any specified Person, a Subsidiary of
such Person all of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) will at the time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

- 44 -



--------------------------------------------------------------------------------

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Parent and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under Applicable Accounting
Standards, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, and (iii) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to in Section 6 shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party at “fair value.”

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The term “license” shall include sub-license.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) References to Subordination. For the avoidance of doubt, for all purposes
under this Agreement, including, without limitation, Section 6.1(b), this
Agreement shall not treat Indebtedness as being (x) contractually subordinated
or junior or (y) subordinated or junior in right of payment, in each case, to
any other Indebtedness merely because such Indebtedness is (i) unsecured,
(ii) secured by Liens of a junior priority on the same Collateral to those
securing such other Indebtedness or (iii) secured by different collateral.

(g) Payments, Instructions, Notices, Opinions and Certifications by the
Borrower. Any payment required to be made by the Borrower under this Agreement
may be made by the Parent on behalf of the Borrower. Any instruction, notice,
certificate, opinion or Officer’s Certificate to be given or provided by the
Borrower under this Agreement may be given or provided by the Parent instead.

(h) [Intentionally Omitted].

(i) Any reference in this Agreement or in any of the other Loan Documents to a
Default that is continuing or an Event of Default that is continuing or the
continuance thereof, shall mean (i) in the case of a Default, one that has not
been cured within any applicable cure period (to the extent susceptible to
cure), and (ii) in the case of an Event of Default, one that has not been waived
in writing by the Lenders or the Required Lenders, as the case may be. In
further clarification of the foregoing, any Event of Default under this
Agreement or under any other Loan Document shall be “continuing” unless and
until such Event of Default has been waived in writing by the Lenders or the
Required Lenders, as the case may be.

 

- 45 -



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1. Commitments.

Subject to the terms and conditions hereof, each Lender severally agrees to make
a term loan (a “Loan”) in Dollars to the Borrower on the Closing Date in an
amount not to exceed the amount of the Commitment of such Lender. The
obligations of each Lender are several and not joint.

2.2. Procedure for Loan Borrowing.

The Borrower shall give the Administrative Agent notice, substantially in the
form of Exhibit F hereto, (which notice must be received by the Administrative
Agent not later than 10:00 A.M., New York City time, on the Closing Date
requesting that the Lenders make the Loans on the Closing Date and specifying
(i) the aggregate principal amount to be borrowed and (ii) the requested Closing
Date. Upon receipt of such borrowing notice the Administrative Agent shall
promptly notify each Lender thereof. As soon as practicable on the Closing Date
after satisfaction of the conditions specified in Section 4.1, each Lender shall
make available to the Borrower to the following account an amount in immediately
available funds equal to the Loan or Loans to be made by such Lender:

Bank Name: JPMorgan Chase

ABA #: 021-000-021

Account #: 838725232

Account Name: Horizon Lines, LLC

Bank Address: 1 Chase Manhattan Plaza, New York, NY 10005-1401

2.3. No Amortization. The outstanding amount of the Loan of each Lender shall be
payable in full on the Maturity Date.

2.4. Repayment of Loans. (a) The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of the appropriate Lender the
principal amount of each outstanding Loan of such Lender made to the Borrower as
set forth in Section 2.3 (or on such earlier date on which the Loans become due
and payable pursuant to Section 7.1). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to the Borrower from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.8.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain and make
available for inspection by the Borrower the Register pursuant to
Section 9.6(b)(iii), and a subaccount therein for each Lender, in which shall be
recorded (A) the amount of each Loan made hereunder and any Note evidencing such
Loan, (B) the amount of any principal, interest and fees, as applicable, due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (C) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

- 46 -



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.4(c) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender or the other obligations of the Borrower to such
Lender in accordance with the terms of this Agreement.

(e) Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in substantially the form attached as Exhibit E hereto.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.6) be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

2.5. Fees, etc. The Borrower agrees to pay to the Agents the fees in the amounts
and on the dates as set forth in any fee agreements, including the agreement
dated January 29, 2013 among the Borrower and the Administrative Agent.

2.6. Optional Prepayments.

(a) Except as provided in clause (b) below, the Borrower may not prepay the
Loans in whole or in part at any time.

(b) The Borrower may prepay the outstanding principal of Loans in full, but not
in part, on any date on which the First-Lien Notes have been redeemed in full
(other than contingent or indemnification obligations not then asserted or due)
and all obligations under the $75 Million Facility have been repaid in full
(other than contingent or indemnification obligations not then asserted or due),
provided that the Borrower agrees to pay, on the date of such prepayment, to the
Administrative Agent, for the ratable account of each Lender, a prepayment
premium equal to 5% of the principal amount of the Loans so prepaid.

2.7. [Intentionally Omitted].

2.8. Interest Rates and Payment Dates.

(a) Each Loan shall bear interest on the unpaid principal amount thereof at a
rate per annum equal to the Interest Rate

(b) If an Event of Default has occurred and is continuing all principal of the
Loans and outstanding due and unpaid amounts shall bear interest at a rate per
annum equal to, in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%.

 

- 47 -



--------------------------------------------------------------------------------

(c) Interest shall be payable by the Borrower in arrears on each Interest
Payment Date, commencing March 31, 2013 (provided that interest shall be
calculated assuming accrual beginning January 8, 2013); provided that interest
accruing pursuant to paragraph (b) of this Section shall be payable from time to
time on demand.

(d) All interest hereunder shall be computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as applicable.

2.9. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder and each payment by the Borrower shall be made pro rata
according to the respective Percentages of the relevant Lenders. Each payment
(including prepayments) in respect of principal or interest in respect of the
Loans and each payment in respect of fees payable hereunder shall be applied to
the amounts of such obligations owing to the Lenders, pro rata according to the
respective amounts then due and owing to such Lenders.

(b) Payments. The Borrower shall make each payment under any Loan Document not
later than 2:00 P.M., New York City time, on the day when due to the
Administrative Agent by wire transfer to the following account (or at such other
account or by such other means to such other address as the Administrative Agent
shall have notified the Borrower in writing within a reasonable time prior to
such payment) in immediately available Dollars and without setoff or
counterclaim:

Bank Name: US Bank NA

ABA #:091-000-022

Account #: 104790617633

Account Name: Corporate Trust Agency Services

F/F/C: 170130-700

(c) Payment Dates. If any payment hereunder becomes due and payable on a day
other than a Business Day, the due date of such payment shall be extended to the
next succeeding Business Day. In the case of any extension of any payment of
principal pursuant to the preceding sentence, interest thereon shall be payable
at the then applicable rate during such extension.

(d) Advancing Payments. Unless the Administrative Agent shall have been notified
in writing by the Borrower prior to the date of any payment due to be made by
the Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
in this subsection shall be deemed to limit the rights of the Administrative
Agent against the Borrower. Nothing in this subsection shall be deemed to
relieve any Lender from its obligation to fund its Commitment hereunder or to
prejudice any rights that any Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

- 48 -



--------------------------------------------------------------------------------

(e) Application of Voluntary Prepayments. Unless otherwise provided in this
Section 2.9 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to the outstanding principal balance of the Loans of
the Lenders on a pro rata basis. Amounts repaid or prepaid pursuant to this
clause (e) or clause (f) below on account of the Loans may not be reborrowed.

(f) Application of Mandatory Prepayments. Subject to the provisions of clause
(g) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 6.4 and Section 6.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (f) shall be
applied: first, to repay the outstanding principal balance of the Loans of the
Lenders on a pro rata basis until paid in full, and second, the excess (if any)
shall be retained by the Borrower.

(g) Application of Payments During an Event of Default. Notwithstanding anything
herein to the contrary, following the occurrence and during the continuance of
an Event of Default, all payments received on account of the Obligations shall
be applied by the Administrative Agent as follows:

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts owing and payable to the Administrative
Agent, the Collateral Agent and the Ship Mortgage Trustee in its capacities as
such (including fees, disbursements and other charges of counsel, agents and
other advisors);

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts owing and payable to the Lenders (including fees
and disbursements and other charges of counsel) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause second payable to them;

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause third payable to them;

fourth, to the payment in full of all other Obligations then due and owing, in
each case to the Administrative Agent, the Collateral Agent and the Ship
Mortgage Trustee, and then, to the Lenders, ratably, based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and

finally, the balance, if any, after all Obligations (other than Unasserted
Obligations) have been paid in full, to the Borrower or as otherwise required by
Law.

(h) No Implied Consent. Provisions contained in this Section 2.9 for application
of proceeds of certain transactions shall not be deemed to constitute consent of
the Lenders to transactions that are not otherwise permitted by the terms
hereof.

 

- 49 -



--------------------------------------------------------------------------------

2.10. Taxes.

(a) All payments made by or on behalf of a Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, unless
otherwise required by any Requirement of Law. In the event any deduction or
withholding of Taxes is so required, each applicable Loan Party shall timely pay
(or cause to be paid on its behalf) the full amount of such Taxes to the
relevant Governmental Authority in accordance with applicable Laws. If such
Taxes are Indemnified Taxes each Loan Party agrees to pay such additional
amounts as are necessary (whether or not such Taxes or amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority) so that
after making all such required deductions for Indemnified Taxes (including
deductions applicable to additional amounts payable under this Section 2.10(a))
every payment of all amounts due under this Agreement or any Loan Document,
including any amount paid pursuant to this Section 2.10(a) after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount which would have been received had no such withholding or deduction of
Indemnified Taxes been made. The Loan Parties will furnish to the Administrative
Agent as promptly as possible after the date the payment of any Taxes is due
pursuant to applicable Laws, certified copies of tax receipts issued by the
Governmental Authority (or other evidence reasonably acceptable to the
Administrative Agent) evidencing such payment by the Loan Parties. Without
duplication of amounts paid pursuant to the previous sentence, the Loan Parties
shall jointly and severally indemnify each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including such amounts
described in Section 2.10(b) and any Indemnified Taxes imposed or asserted on,
or attributable to, amounts payable under this Section) paid by such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate prepared in good faith as to the amount of
such payment or liability delivered to the Borrower by the Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(b) The Loan Parties agree to timely pay any present or future stamp,
irrecoverable value added, filing, recording, intangible, court or documentary
or other similar taxes or any other excise or property taxes, charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, registration, recordation, or filing of, from the receipt
or perfection of a security interest under, or otherwise with respect to this
Agreement or any other Loan Document.

(c) If the Administrative Agent, a Lender or Participant is entitled to claim an
exemption or reduction from United States withholding tax, such Person agrees
with and in favor of Borrower and the Administrative Agent, to deliver to each
of Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender granting the participation only, and, in the case of the
Administrative Agent, to Borrower only) one of the following before receiving
its first payment under this Agreement (all such forms are required to be
provided by the beneficial owner of such payments, other than those forms
required by Section 2.10(c)(i)(B) or Section 2.10(c)(iv)):

 

- 50 -



--------------------------------------------------------------------------------

(i) if the Administrative Agent, such Lender or such Participant is entitled to
claim an exemption from United States withholding tax pursuant to the portfolio
interest exception, (A) a statement of the applicable Person, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the Code, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the Code), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
Code, and (B) a properly completed and executed Internal Revenue Service Form
W-8BEN or Form W-8IMY (with proper attachments);

(ii) if the Administrative Agent, such Lender or such Participant is entitled to
claim an exemption from, or a reduction of, withholding tax under a United
States tax treaty, a properly completed and executed copy of Internal Revenue
Service Form W-8BEN;

(iii) if the Administrative Agent, such Lender or such Participant is entitled
to claim that any payment made under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Person, a properly completed and executed copy of Internal
Revenue Service Form W-8ECI;

(iv) if the Administrative Agent, such Lender or such Participant is entitled to
claim that any payment made under this Agreement is exempt from United States
withholding tax because such Person serves as an intermediary, a properly
completed and executed copy of Internal Revenue Service Form W-8IMY (with proper
attachments); or

(v) a properly completed and executed copy of any other form or forms, including
Internal Revenue Service Form W-9, as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding or backup withholding Tax.

The Administrative Agent, and each Lender or Participant shall agree to provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify the Administrative Agent and
Borrower (or, in the case of a Participant, to the Lender granting the
participation only and in the case of the Administrative Agent, Borrower only)
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction.

2.11. Mitigation of Costs; Change of Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.10(a)
with respect to such Lender, it will use reasonable efforts to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that no such designation is made on
terms that, in the sole judgment of such Lender, subject such Lender and its
lending office(s) to any unreimbursed costs or are otherwise disadvantageous to
such Lender and its lending office(s); provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.1.

 

- 51 -



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and the
Lenders and to make the Loans, the Loan Parties hereby jointly represent and
warrant to the Agents and each Lender, which representations and warranties
shall be deemed made on the Closing Date, that (it being understood and agreed
that notwithstanding anything herein to the contrary, no Unrestricted Subsidiary
shall constitute a “Subsidiary” of Parent (or any Subsidiary of Parent) for any
purposes of this Section 3 except each Unrestricted Subsidiary shall constitute
a “Subsidiary” of Parent for purposes of Sections 3.2(c) (solely the first
sentence thereof), 3.8, 3.9, 3.12, 3.13, 3.19, 3.22, 3.23, 3.24, 3.25 and 3.28):

3.1. [Intentionally Omitted].

3.2. Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect (iii) has all requisite power
and authority to own and operate its properties, to carry on its business as
conducted where the failure to comply with this clause (iii) could reasonably be
expected to result in a Material Adverse Effect and (iv) has all requisite power
and authority to, to enter into and perform under the Loan Documents to which it
is a party and to carry out the Transactions.

(b) Set forth on Schedule 3.2 is a complete and accurate description of the
authorized Capital Stock of Parent, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding.

(c) Set forth on Schedule 3.2, is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries as of the Closing Date, showing, as of
the Closing Date: (i) the number and percentage of each class of Stock owned
directly or indirectly by Parent and its Subsidiaries in each of such
Subsidiaries, and (ii) the number of shares of each class of common and
preferred Stock (if any) authorized for each Loan Party and its Subsidiaries.
All of the outstanding capital Stock of each such Subsidiary has been validly
issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 3.2, there are no subscriptions, options,
warrants, or calls relating to any shares of Parent’s Subsidiaries’ Capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Parent nor any of its Subsidiaries is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Parent’s Subsidiaries’ Capital Stock or any
security convertible into or exchangeable for any such Capital Stock.

3.3. Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary corporate or other organizational action on the part of such Loan
Party.

 

- 52 -



--------------------------------------------------------------------------------

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party or its Subsidiaries, the governing documents of
such Loan Party, or any order, judgment, or decree of any court or other
Governmental Authority binding on such Loan Party or its Subsidiaries, other
than violations which, individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract (except those as to which waivers or consents have
been obtained) except to the extent that any such conflict, breach or default
could not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s equity holders or any approval or
consent of any Person under any Material Contract, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to result in a Material Adverse Effect.

3.4. Governmental Consents.

(a) The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party, (b) the acceptance of Loans by
the Borrower, (c) the making of the Guaranty and (d) the consummation of the
other Transactions, in each case, do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than registrations, consents, approvals, notices,
or other actions that have been obtained and that are still in force and effect
and except for filings and recordings with respect to the Collateral to be made,
or otherwise filed or recorded by the Loan Parties, as of the Closing Date or,
if later, as specified in Schedule 3.4 or as required pursuant to Section 6.12
or the Security Agreement.

3.5. Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
(whether enforcement is sought by proceedings in equity or at law) or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

- 53 -



--------------------------------------------------------------------------------

(b) the Collateral Agent’s Liens are and will be (other than with respect to
Excluded Assets):

(i) validly created;

(ii) perfected (to the extent required under the Loan Documents) (A) with
respect to ABL Priority Collateral, upon the (I) execution and delivery of
Control Agreements with respect to Collateral Accounts as contemplated by the
Loan Documents and (II) the filing of financing statements and (B) with respect
to the Notes Priority Collateral, upon the (I) execution and delivery of Control
Agreements with respect to Collateral Accounts as contemplated by the Loan
Documents, (II) the filing of financing statements, the filing of intellectual
property security agreements with the United States Patent and Trademark Office
and/or the United States Copyright Office, the recordation of Mortgages and the
filing and recording of Vessel Fleet Mortgages, in each case, in the appropriate
filing offices and the payment of the associated filing or recordation fees
(provided that it is acknowledged that the Liens shall not be perfected with
respect to any non-U.S. copyrights, patents or trademarks), and (III) the taking
of possession or control by the Administrative Agent or the Collateral Agent
with respect to which a security interest may be perfected only by possession or
control in each case under this clause (ii), to the extent such Liens can be
perfected by such actions; and

(iii) to the extent perfected as set forth in clause (ii) above, first priority
in and upon the Notes Priority Collateral and, in the case of ABL Priority
Collateral, the priority set forth in the Intercreditor Agreement (subject, in
each case, only to Permitted Liens and the relative priorities thereof).

3.6. Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, marketable and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to or a license or other right to use (in the case of all other personal
property), all of its respective assets (except for minor defects in title to
property that do not materially interfere with its ability to conduct its
business as currently conducted or to use such properties for their intended
purposes), which, together with assets leased or licensed by the Loan Parties
and their Subsidiaries, represents all assets in the aggregate material to the
conduct of the business of the Loan Parties and their Subsidiaries. After giving
effect to the Transactions, none of such assets are subject to any Lien except
for Permitted Liens.

3.7. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The name of (within the meaning of Section 9-503 of the UCC) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries as
of the Closing Date is set forth on Schedule 3.7(a).

(b) The chief executive office of each Loan Party and each of its Subsidiaries
is located as of the Closing Date at the address indicated on Schedule 3.7(b).

(c) Each Loan Party’s and each of its Subsidiaries’ tax identification numbers
and organizational identification numbers, if any, are identified as of the
Closing Date on Schedule 3.7(c).

(d) As of the Closing Date, no Loan Party holds any commercial tort claims for
which the expected amount recoverable exceeds $1,000,000, except as set forth on
Schedule 3.7(d).

 

- 54 -



--------------------------------------------------------------------------------

3.8. Litigation. Except as specifically set forth on Schedule 3.8, there are no
actions, suits, or proceedings pending or, to the knowledge of any Loan Party,
threatened in writing against a Loan Party, any of its Subsidiaries or any
assets thereof that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.

3.9. Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any Governmental Authority, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

3.10. No Material Adverse Effect; Financial Statements. All historical financial
statements relating to the Loan Parties and their Subsidiaries that have been
delivered by Parent or Borrower to the Administrative Agent have been prepared
in accordance with Applicable Accounting Standards (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since
December 25, 2011, there has not been any change, development or event, that
individually or in the aggregate has had or would reasonably be expected to have
a material adverse effect on the business, assets, financial condition or
results of operations of the Loan Parties or Holdings and its Subsidiaries
(taken as a whole).

3.11. Fraudulent Transfer. After giving effect to the Transactions, Borrower and
its Subsidiaries, taken as a whole, are Solvent. In executing the Loan Documents
and consummating the Transactions, no Loan Party intends to hinder, delay, or
defraud either present or future creditors of such Loan Party.

3.12. Employee Benefits.

(a) Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Pension Plans except for any
required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. No
liability has been incurred by any Loan Party or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties assessed with respect to any
Pension Plan or any Multiemployer Plan except for a liability that could not
reasonably be expected to result in a Material Adverse Effect.

(b) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the Internal Revenue
Service been received or requested with respect to any Pension Plan, nor has any
Loan Party or any ERISA Affiliate failed to make any contributions or to pay any
amounts due and owing with respect to a Pension Plan as required by Sections 412
or 430 of the Code, Section 302 of ERISA or the terms of any Pension Plan prior
to the due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan
except, in each case, as could not reasonably be expected to result in a
Material Adverse Effect.

 

- 55 -



--------------------------------------------------------------------------------

(c) Except where the failure of any of the following representations to be
correct could not reasonably be expected to result in a Material Adverse Effect,
no Loan Party nor any ERISA Affiliate has: (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code.

(d) No Termination Event has occurred or is reasonably expected to occur which
reasonably could be expected to result in a Material Adverse Effect.

(e) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to result in a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of Parent and Borrower after due inquiry,
threatened concerning or involving any Pension Plan.

3.13. Environmental Condition. Except as set forth on Schedule 3.13, (a) no Loan
Party’s nor any of its Subsidiaries’ properties or assets have ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law that could reasonably be expected to result in a Material Adverse Effect,
(b) no Loan Party’s nor any of its Subsidiaries’ properties or assets have ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site for which such
designation or identification could reasonably be expected to result in a
Material Adverse Effect, (c) no Loan Party nor any of its Subsidiaries has
received notice that an Environmental Lien has attached to any revenues or to
any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(d) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

3.14. Intellectual Property. Each Loan Party and its Subsidiaries own, or hold
licenses or other valid rights to use, all trademarks, trade names, copyrights,
patents, and licenses that are material to the conduct of its business as
currently conducted, and attached hereto as Schedule 3.14 is a true, correct,
and complete listing, as of the Closing Date, of all material registered or
applied for trademarks, copyrights and patents as to which Parent or one of its
Subsidiaries is the owner or is an exclusive licensee.

 

- 56 -



--------------------------------------------------------------------------------

3.15. Leases. (a) Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all of its leases to which they are parties or
under which they are operating, (b) all of such leases are valid, subsisting and
in full force and effect, except as may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditor’s rights generally and by
general equitable principles and (c) no material default by the applicable Loan
Party or its Subsidiaries exists under any such leases, except, in each case of
the foregoing clauses (a), (b), and (c), as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

3.16. Deposit Accounts and Securities Accounts. As of the Closing Date, set
forth on Schedule 3.16 is a listing of all of the Loan Parties’ Deposit Accounts
and Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, (b) the account numbers of
the Deposit Accounts or Securities Accounts maintained with such Person, and
(c) identification of any Excluded Accounts and any Controlled Account.

3.17. Complete Disclosure. All factual information taken as a whole (other than
forward-looking information, projections, information of a general economic
nature and general information about Borrower’s industry) furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to the Administrative
Agent and each Lender requesting the same (including all information contained
in the Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, is true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.

3.18. Material Contracts. Set forth on Schedule 3.18 in reasonable detail is a
list of the Material Contracts as of the Closing Date. Except for matters which,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and (b) is not in default due to the action or inaction of the applicable
Loan Party.

3.19. Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Patriot Act. No
part of the proceeds of the loans made hereunder will be used by any Loan Party
or any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

- 57 -



--------------------------------------------------------------------------------

3.20. [Intentionally Omitted].

3.21. Taxes. All material tax and information returns and reports of each Loan
Party and its Subsidiaries required to be filed by any of them have been timely
filed, and all material taxes due and payable and all material assessments, fees
and other governmental charges upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid before becoming delinquent and having penalties attach
thereto, except to the extent the validity of such assessment or tax shall be
the subject of a Permitted Protest, and so long as, in the case of an assessment
or tax that has or may become a Lien against any of the Collateral, such contest
or proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with Applicable
Accounting Standards for all material taxes not yet due and payable. Borrower
knows of no material proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with Applicable Accounting Standards shall have been made or provided
therefor.

3.22. Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

3.23. Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

3.24. OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

- 58 -



--------------------------------------------------------------------------------

3.25. Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Parent and Borrower, threatened
against Parent or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against Parent or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, or
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened in writing against Parent or its Subsidiaries that could
reasonably be expected to result in a material liability.

3.26. Owned and Leased Locations. Schedule 3.26 sets forth, as of the Closing
Date, a complete and accurate list of all real property owned or leased by each
Loan Party and identifies (a) whether such property is owned or leased,
(b) those properties where the books and records of any Loan Party pertaining to
Collateral are located and (c), if such locations identified under clause
(b) are leased, the lessor with respect to such property and the monthly lease
payments.

3.27. Vessels. Schedule 3.27 sets forth, as of the Closing Date, for each
Vessel, (a) its name, (b) its owner, (c) the arrangements (including
intercompany arrangements) pursuant to which the Vessel is chartered or operated
by any Loan Party or Subsidiary as of the Closing Date, (d) its class
description, (e) the name of its classification society, (f) its shipyard and
year in which the Vessel was constructed and (g) any and all applicable
Chartered Vessel Documents. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, the Loan
Parties and their Subsidiaries own or are licensed or otherwise have the right
to use all Vessels. Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, each Vessel
(i) is adequate and suitable for use by such Loan Party or Subsidiary in its
business as presently conducted by it, ordinary wear and tear and depreciation
excepted; (ii) is seaworthy for hull and machinery insurance warranty purposes;
(iii) is insured in accordance with the Vessel Fleet Mortgage and each of the
arrangements pursuant to which the Vessel is chartered or operated by the Loan
Parties as set forth in Schedule 3.27; (iv) is in compliance with any applicable
Chartered Vessel Documents covering such Vessel; (v) is in compliance with all
Federal, state, local or foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, code and decrees, or rule of common law (including
Environmental Laws) as are applicable to Vessels documented under U.S. flag and
is operated by a Loan Party or any Subsidiary in accordance with past practice;
(vi) is properly documented under the U.S. flag and owned by a Person eligible
to document the Vessel pursuant to 46 U.S.C. § 12103, and if holding a coastwise
trade endorsement, is owned by a Person deemed to be (or in the case of a
Chartered Vessel, a Person who has represented to Parent, Borrower, and the U.S.
Coast Guard, that it is) a “citizen of the United States” within the meaning of
46 U.S.C. § 50501(a) and (d); and (vii) except as set forth on Schedule 3.27 is
in compliance with the requirements of its present class and classification
society. As of the Closing Date, all of the Vessels are in class.

3.28. Jones Act Trade. Each of the Loan Parties and their Subsidiaries, in each
case, to the extent it owns or operates Vessels in the coastwise trade of the
United States, is a “citizen of the United States” within the meaning of 46
U.S.C. § 50501(a) and (d). Each of the Mortgaged Vessels is duly documented in
the name of the respective Loan Party or Subsidiary and duly qualified for the
coastwise trade of the United States. Each of the Vessels covered by a Chartered
Vessel Document is duly documented (or upon delivery by the shipyard building
the same will be duly documented) in the name of the owner thereof and the
relevant Chartered Vessel Documents are or shall be in full force and effect.

3.29. Unrestricted Subsidiaries. As of the Closing Date, the only Unrestricted
Subsidiaries of the Parent are Horizon Lines Merchant Vessels, LLC, Horizon
Lines Alaska Vessels, LLC and Horizon Lines Alaska Terminals, LLC and they have
been properly designated as such under each of the Indentures.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

4.1. Conditions to Loan. The occurrence of the Closing Date is subject to the
satisfaction (or waiver by the initial Lenders), of the following conditions
precedent; provided, that, the Agents shall not be responsible in any way for
the form, substance and completeness of such conditions precedent and shall not
be responsible for ascertaining the adequacy or effectiveness of such
deliverables or whether any or all of such deliverables have been delivered:

(a) The Acquisition shall be consummated substantially concurrently with the
funding of the Loans pursuant to the Vessel Purchase Agreements.

(b) The Loan Parties shall have executed and delivered to the Agents this
Agreement.

(c) The Loan Parties shall have executed and delivered to the Agents the
Security Agreement and the Assignment of Insurances.

(d) The Guarantors shall have executed and delivered to the Agents the Guaranty.

(e) The Borrower shall have executed and delivered to each Lender a Term Loan
Note if such Lender has requested the same at least one Business Day prior to
the Closing Date.

(f) The Borrower shall have delivered to the Agents duly correct and complete
copies of the Vessel Purchase Agreements.

(g) The Loan Parties shall have delivered to the Agents a Closing Certificate in
the form of Exhibit J hereto duly executed by a Responsible Officer of the
Borrower.

(h) The Agents and the Lenders shall have received the opinions of
(i) Kirkland & Ellis, LLP, counsel to the Loan Parties with respect to certain
customary matters; (ii) Blank Rome LLP, maritime counsel for the Loan Parties,
with respect to certain customary matters and (iii) Carlsmith Ball LLP, special
Hawaii counsel to Hawaii Stevedores, Inc. with respect to certain customary
matters, in each case satisfactory in form and substance (and with respect to
customary matters) reasonably satisfactory to the initial Lenders.

(i) The Lenders shall have received a solvency certificate (the “Solvency
Certificate”) in the form of Exhibit I hereto.

(j) Since December 25, 2011, there has not been any change, development or event
that, individually or in the aggregate, has had or would reasonably be expected
to have a material adverse effect on the business, assets, financial condition
or results of operations of the Loan Parties or Parent and its Subsidiaries
(taken as a whole).

 

- 60 -



--------------------------------------------------------------------------------

(k) No Default or Event of Default shall have occurred and be continuing under
the Loan Documents, in each case determined on a pro forma basis after giving
effect to the Transactions occurring on the Closing Date.

(l) The representations and warranties contained in the Loan Documents shall be
true and correct in all material respects as of the Closing Date.

(m) The Borrower shall have delivered a borrowing notice in accordance with
Section 2.2.

(n) Each Lender shall have received, at least 3 Business Days prior to the
Closing Date, all documentation and other information reasonably requested by
Lenders in writing and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.

(o) All fees and expenses due to the Agents and each Lender shall have been paid
or shall be paid concurrently with the funding of the Loans.

(p) The Lenders shall have received on or prior to the Closing Date the results
of recent lien searches with respect to the Loan Parties and the Mortgaged
Vessels; and such searches shall not reveal any liens other than Permitted Liens
or Liens to be discharged substantially concurrently with the funding of the
Loans on the Closing Date pursuant to customary release documentation reasonably
satisfactory to the Lenders.

 

(q) Each Lender shall have received on or prior to the Closing Date (i) evidence
of obtaining all necessary consents, approvals or waivers under the Indentures
and the ABL Credit Agreement or other material third party and governmental
consents necessary in connection with Transactions or the Acquisition or the
financing thereof with the proceeds of the Loans and the proceeds of the loans
under the $75 Million Loan Agreement (to the extent failure to obtain such
consents would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of the Borrower), except
that consents under the Third-Lien Notes shall in any event not be required and
(ii) a certificate of the Borrower as to the absence of litigation or regulatory
action materially adverse to the structure, validity or enforceability of the
Facility.

(r) The Lenders shall have received on or prior to the Closing Date evidence of
insurance required by Section 5.7.

(s) On or prior to the Closing Date (which may be concurrently with the funding
of the Loans), Borrower SPE shall have borrowed not less than $75,000,000 in
principal amount of loans under the $75 Million Loan Agreement.

(t) Holdings SPE shall have received from Horizon Lines of Alaska, and shall
have simultaneously made to the Borrower SPE, a capital contribution in the
amount of at least $20,000,000 (less transaction expenses incurred in connection
with this Agreement) from the proceeds of the Loans.

 

- 61 -



--------------------------------------------------------------------------------

(u) The Administrative Agent shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors authorizing its execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party.

(v) The Administrative Agent shall have received a copy of each Loan Parties’
certificate of formation or incorporation, as applicable, and operating
agreement, as amended, modified, or supplemented to the Closing Date, certified,
if applicable, by the appropriate officer of the jurisdiction of organization of
such Loan Party and the Secretary of such Loan Party.

(w) The Administrative Agent shall have received a certificate of status with
respect to each Loan Party as of a recent date prior to the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction.

(x) All Closing Date Perfection Actions shall have been taken.

(y) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of Parent which certifies that each Loan Party that owns or
operates vessels in the coastwise trade of the United States is a “citizen of
the United States” within the meaning of 46 U.S.C. § 50501(a) and (d).

(z) The Borrower shall have delivered the Intercreditor Agreement, duly executed
by each party thereto, in proper form for recording with the US Coast Guard
National Vessel Documentation Center.

Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

SECTION 5. AFFIRMATIVE COVENANTS

Parent and Borrower (each on behalf of itself and each of its Restricted
Subsidiaries) hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Agents hereunder (other
than Unasserted Obligations), Parent and Borrower shall, and shall cause each of
its Restricted Subsidiaries to comply with the following:

 

- 62 -



--------------------------------------------------------------------------------

5.1. Reports.

(a) So long as any Loans are outstanding and if Parent is required by the rules
and regulations of the Commission to files such reports with the Commission,
Parent will furnish to the Administrative Agent, within the time periods
specified in the Commission’s rules and regulations (including any extensions
provided therein) for a filer that is a “non-accelerated filer” (or any
successor term that provides an entity with the greatest time period for filing
periodic reports with the Commission plus five Business Days):

(1) all quarterly and annual reports that would be required to be filed with the
Commission on Forms 10-K and 10-Q (or any successor or comparable forms) if
Parent were required to file such reports; and

(2) all current reports that would be required to be filed with the Commission
on Form 8-K (or any successor or comparable form) if Parent were required to
file such reports.

All such reports will be prepared in all material respects in accordance with
all of the rules and regulations applicable to such reports. Each annual report
on Form 10-K will include a report on Parent’s consolidated financial statements
by Parent’s certified independent accountants. Notwithstanding the above
reporting requirements, Parent shall not be required to disclose to the
Administrative Agent (or the Lenders) any materials for which it has sought and
has received (or reasonably expects to receive) confidential treatment from the
Commission. All reports filed with the Commission via EDGAR (or any successor
system) shall be deemed to have been furnished to the Administrative Agent in
accordance with this Section 5.1.

If Parent is not required by the rules and regulations of the Commission to file
such reports with the Commission, then Parent will furnish to the Administrative
Agent the financial statements, reports and other items furnished (or required
to be furnished) to the ABL Agent pursuant to Section 5.1 of the ABL Credit
Agreement as in effect on the Closing Date and whether or not such ABL Credit
Agreement remains in effect; provided that Parent shall clearly and
conspicuously mark any such reports or information indicating whether it
contains material nonpublic information. If no indication is made, it is
presumed that such information is material nonpublic information; provided that
promptly upon receipt of any such reports or information that are not clearly
and conspicuously marked regarding whether such reports or information contain
material nonpublic information, the Administrative Agent shall request Parent,
and Parent shall promptly comply with such request, to clearly and conspicuously
mark any such reports or information indicating whether it contains material
nonpublic information. Any information that is not clearly labeled or indicated
as not containing material nonpublic information shall not be provided by the
Administrative Agent to any Lender unless such Lender specifically requests in
writing access to material nonpublic information.

Parent will not take any action for the purpose of causing the Commission not to
accept any such filings. If, notwithstanding the foregoing, the Commission will
not accept Parent’s filings for any reason, Parent will post the reports
required by this Section 5.1(a) on its website within the time periods described
above.

 

- 63 -



--------------------------------------------------------------------------------

(b) [Intentionally Omitted].

(c) Notwithstanding anything herein to the contrary, Parent will not be deemed
to have failed to comply with this Section 5.1 for the purposes of
Section 7.1(d) until 60 days after the proper notice under Section 7.1(d) has
been provided.

5.2. Patriot Act Information. Furnish to the Administrative Agent for delivery
to the relevant Lender, promptly, such additional financial and other
information (including information required by the USA Patriot Act) as the
Administrative Agent (for its own account or upon the reasonable request from
any Lender) may from time to time reasonably request.

5.3. Existence. Subject to Section 6.12, Parent will do or cause to be done all
things necessary to preserve and keep in full force and effect:

(a) its corporate existence, and the corporate, partnership or other existence
of each of its Restricted Subsidiaries, in accordance with the respective
organizational documents of Parent or any such Restricted Subsidiary; and

(b) the rights (charter and statutory), licenses and franchises of Parent and
its Restricted Subsidiaries; provided, however, that Parent shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Restricted Subsidiaries (other than
the Borrower), if the Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of Parent and its
Restricted Subsidiaries, taken as a whole, and that the loss thereof would not
reasonably be expected to have a material adverse effect on Parent and its
Restricted Subsidiaries, taken as a whole.

5.4. Stay, Extension and Usury Laws. Borrower (and, by executing its Guaranty,
each Guarantor) covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law or other law
that would prohibit or forgive the Borrower from paying all or any portion of
the principal of or interest on the Loans as contemplated herein, wherever
enacted, now or at any time hereafter in force, or that may affect the covenants
or the performance of this Agreement; and the Borrower (and, by executing its
Guaranty, each Guarantor) (to the extent it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Administrative Agent, but will suffer and permit the
execution of every such power as though no such law had been enacted.

5.5. Use of Proceeds. The proceeds of the Loans less transaction expenses
incurred in connection with this Agreement shall be contributed as a capital
contribution through Horizon Lines of Alaska to Borrower SPE and will be used on
the Closing Date, together with the proceeds of the $75 Million Facility, to
consummate the Acquisition pursuant to the Vessel Purchase Agreements.

 

- 64 -



--------------------------------------------------------------------------------

5.6. Compliance Certificate; Statements as to Defaults. Parent shall deliver to
the Administrative Agent within 120 days after the end of each fiscal year of
the Borrower (beginning with the fiscal year ending on or about December 31,
2012) a Compliance Certificate. In addition, Parent shall deliver to the
Administrative Agent, as soon as possible, and in any event within five Business
Days after Parent becomes aware of the occurrence of any Event of Default or
Default, an Officer’s Certificate setting forth the details of such Event of
Default or Default, its status and the action that Parent is taking or proposes
to take with respect thereto.

5.7. Insurance. The Loan Parties shall maintain the insurance required to be
maintained under the Vessel Fleet Mortgage. The Loans Parties shall maintain
with financially sound and reputable insurance companies insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business and operating
in the same or similar locations or as is required by applicable Law, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

5.8. Post-Closing Covenants. Promptly after the recording referred to in clause
(ii) below has occurred, favorable written opinions of Blank Rome LLP, as
maritime counsel to the Loan Parties regarding (i) the Borrower’s ownership of
record of the Mortgaged Vessels, (ii) the due recording of the Vessel Fleet
Mortgage in the National Vessel Documentation Center of the U.S. Coast Guard and
affirmation that such office is the only office in which the filing and
recording of the Vessel Fleet Mortgage is necessary, (iii) the status of the
Vessel Fleet Mortgage as a “preferred mortgage” on the Mortgaged Vessels under
Chapter 313 of Title 46 of the United States Code, and (iv) the absence of any
liens of record on the Mortgaged Vessels filed or recorded prior in time to the
Vessel Fleet Mortgage except Permitted Liens (such maritime counsel may rely
solely on a Certificate of Ownership of Mortgaged Vessels (U.S. Coast Guard Form
CG-1330) or Abstracts of Title (U.S. Coast Guard Form CG-1332) in rendering the
foregoing opinions).

SECTION 6. NEGATIVE COVENANTS

Parent and Borrower(each on behalf of itself and each of its Restricted
Subsidiaries) hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Agents hereunder (other
than Unasserted Obligations), Parent and Borrower shall, and shall cause each of
its Restricted Subsidiaries to comply with the following (for the avoidance of
doubt, the covenants herein shall apply from and after the Issue Date):

6.1. Restricted Payments.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution, on or
in respect of Parent’s or any Restricted Subsidiary’s Equity Interests
(including any such payment in connection with any merger or consolidation
involving such Person), except dividends or distributions payable solely in
Equity Interests of Parent or such Restricted Subsidiary (other than
Disqualified Stock) and except dividends or distributions payable solely to
Parent or a Restricted Subsidiary (and, if such Restricted Subsidiary is not a
Wholly-Owned Subsidiary, to its other Equity Interest holders on a pro rata
basis with respect to the class of Equity Interests on which such dividend or
distribution is made, or on a basis that results in the receipt by Parent or a
Restricted Subsidiary of dividends or distributions of greater value than it
would receive on a pro rata basis);

 

- 65 -



--------------------------------------------------------------------------------

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Parent) any Equity Interests of Parent;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness (“Subordinated
Indebtedness”) of the Borrower or any Guarantor that is (1) Indebtedness that is
contractually subordinated to the Loans or to any Loan Guarantee (excluding any
intercompany Indebtedness between or among Parent and any of its Restricted
Subsidiaries), (2) the Third-Lien Notes or (3) unsecured Indebtedness, except
(A) payments of interest or principal at the Stated Maturity thereof or (B) the
purchase, repurchase or other acquisition or retirement for value of any such
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case, due within one year of the date of
such purchase, repurchase or other acquisition or retirement for value; or

(iv) make any Restricted Investment;

(all such payments and other actions set forth in these clauses (i) through
(iv) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

(1) no Default or Event of Default has occurred and is continuing or would occur
after giving effect to such Restricted Payment;

(2) Parent would, at the time of such Restricted Payment and after giving pro
forma effect thereto, have been permitted to incur at least $1.00 of additional
Indebtedness pursuant to Section 6.3(a); and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Parent and its Restricted Subsidiaries since the
Issue Date (excluding Restricted Payments permitted by clauses (ii) through
(xiv) of Section 6.1(b)), is less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of Parent for the period (taken as one
accounting period) from the beginning of the first fiscal quarter commencing
after the Issue Date to the end of Parent’s most recently ended fiscal quarter
for which internal financial statements are available at the time of such
Restricted Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit); plus

 

- 66 -



--------------------------------------------------------------------------------

(B) 100% of the aggregate net cash proceeds and (ii) 100% of the Fair Market
Value of any property or assets other than cash received by Parent since the
Issue Date as a contribution to its common equity capital or from the issue or
sale of Equity Interests (other than Disqualified Stock) of Parent or from the
issue or sale of convertible or exchangeable Disqualified Stock of Parent or
convertible or exchangeable debt securities of Parent, in each case that have
been converted into, settled with or exchanged for Equity Interests of the
Borrower (other than Disqualified Stock, Equity Interests and convertible or
exchangeable Disqualified Stock or debt securities sold to a Subsidiary of
Parent); plus

(C) to the extent that any Restricted Investment (other than a Restricted
Investment made in reliance on clause (xiv) of the following paragraph) that was
made after the Issue Date is sold or otherwise liquidated or repaid, the amount
of the cash return of or on capital (or the Fair Market Value of any property or
assets) with respect to such Restricted Investment (less the cost of
disposition, if any); plus

(D) to the extent that any Unrestricted Subsidiary of Parent designated as such
after the Issue Date is redesignated as a Restricted Subsidiary after the Issue
Date, the Fair Market Value of Parent’s Restricted Investment (without
duplication of amounts that increase the amount available pursuant to
Section 6.1(b)(xiv) or clause (19) of the definition of Permitted Investments)
in such Restricted Subsidiary as of the date of such redesignation; plus

(E) without duplication of any increase pursuant to Section 6.1(a) above or that
increase the amount available pursuant to Section 6.1(b)(xiv) or clause (19) of
the definition of Permitted Investments, cash dividends received by Parent or
any Restricted Subsidiary after the Issue Date from an Unrestricted Subsidiary
of the Borrower, to the extent that such dividends were not otherwise included
in the Consolidated Net Income of the Borrower for such period.

(b) Section 6.1(a) will not prohibit:

(i) the payment of any dividend or distribution on account of Equity Interests
or the consummation of any redemption within 60 days after the date of
declaration of the dividend or distribution on account of Equity Interests or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend, distribution or redemption payment would
have complied with the provisions of this Section 6.1;

(ii) the making of any Restricted Payment in exchange for, or out of or with the
net proceeds of the sale (other than to a Subsidiary of Parent) of, Equity
Interests of Parent (other than Disqualified Stock) or from the contribution of
common equity capital to Parent; provided that the amount of any such net
proceeds that are utilized for any such Restricted Payment will not be
considered to be net proceeds of Equity Interests of Parent for purposes of
Section 6.1(a)(iii)(B).

 

- 67 -



--------------------------------------------------------------------------------

(iii) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness of the Borrower or any
Guarantor in exchange for, by conversion into or out of, or with the net cash
proceeds from, an incurrence of Permitted Refinancing Indebtedness, which
incurrence occurs within 60 days of such purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value;

(iv) so long as no Default or Event of Default has occurred and is continuing,
the repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of Parent or any Restricted Subsidiary of Parent held by any
current or former officer, director or employee of Parent or any Restricted
Subsidiary of Parent or any permitted transferee of the foregoing pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement or similar agreement; provided that the aggregate price paid for all
such repurchased, redeemed, acquired or retired Equity Interests may not exceed
$3.0 million in any twelve-month period; provided, further, that such amount in
any twelve-month period may be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of Parent to members of management, directors or consultants of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Issue Date to the extent the cash proceeds from
the sale of such Equity Interests have not otherwise been applied to the making
of Restricted Payments pursuant to Section 6.1(a)(iii) or Section 6.1(b)(ii);
plus

(B) the cash proceeds of key man life insurance policies received by Parent or
any Restricted Subsidiary of Parent after the Issue Date; and in addition,
cancellation of Indebtedness owing to the Borrower or any Guarantor from any
current or former officer, director or employee (or any permitted transferees
thereof) of Parent or any Restricted Subsidiary of Parent in connection with a
repurchase of Equity Interests of Parent or any Restricted Subsidiary of Parent
from such Persons will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.1 or any other provisions of this Agreement;

(v) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options, warrants, convertible notes or similar rights to the extent such
Equity Interests represent a portion of the exercise price of those stock
options, warrants or similar rights or the payment of related withholding taxes;

(vi) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of Parent or any Restricted
Subsidiary of Parent issued on or after the Issue Date pursuant to Section 6.3;

 

 

- 68 -



--------------------------------------------------------------------------------

(vii) so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, upon the occurrence of a Change of Control after
completion of the Change of Control Offer, any purchase or redemption of
Subordinated Indebtedness that is required to be repurchased or redeemed
pursuant to the terms thereof as a result of such Change of Control, at a
purchase price not greater than 101% of the outstanding principal amount thereof
(plus accrued and unpaid interest); provided that, prior to such repayment or
repurchase, the Borrower shall have made the Change of Control Offer with
respect to the Loans as required by this Agreement, and the Borrower shall have
repaid all Loans required to be repaid in connection with such Change of Control
Offer;

(viii) so long as no Default or Event of Default has occurred and is continuing
or would be caused thereby, after the completion of a Net Proceeds Offer
pursuant to Section 6.4, any purchase or redemption of Subordinated Indebtedness
that is required to be repurchased or redeemed pursuant to the terms thereof as
a result of such Asset Sale, at a purchase price not greater than 100% of the
outstanding principal amount thereof (plus accrued and unpaid interest) with any
Excess Proceeds that remain after consummation of an Net Proceeds Offer;
provided that, prior to such repayment or repurchase, the Borrower shall have
made the Net Proceeds Offer with respect to the Loans as required by this
Agreement, and the Borrower shall have repaid all Loans required to be repaid in
connection with such Net Proceeds Offer;

(ix) (1) Restricted Payments made from the net proceeds of the issuance of
unsecured convertible Indebtedness of Parent pursuant to customary bond
hedge/warrant or similar derivatives transactions entered into in connection
with the issuance of such convertible securities, to the extent the issuance of
such convertible Indebtedness is permitted by Section 6.3 and (2) Restricted
Payments made in connection with customary cash settlement features upon
conversion of any unsecured convertible Indebtedness of Parent;

(x) the redemption, repurchase or other acquisition for value of any Equity
Interests of any Foreign Subsidiary of Parent that are held by a Person that is
not an Affiliate of Parent; provided that the consideration for such redemption,
repurchase or other acquisition is not in excess of either (1) the Fair Market
Value of such common Equity Interests or (2) such amount required by applicable
laws, rules or regulations;

(xi) the purchase, redemption, acquisition, cancellation or other retirement for
value of Equity Interests of Parent to the extent necessary, in the good faith
judgment of the Board of Directors of Parent, to prevent the loss or secure the
renewal or reinstatement of any license, permit or eligibility held by Parent or
any of its Restricted Subsidiaries under any applicable law or governmental
regulation or the policies of any governmental authority or other regulatory
body; provided that the aggregate amount of such payments and distributions may
not exceed $2.0 million in any calendar year plus any unused amount permitted
(without giving effect to any carryover under this Section 6.1(b)(xi) for the
immediately preceding year);

(xii) the payment or distribution, to dissenting equityholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger,
amalgamation or transfer of assets that transfers of all or substantially all of
the property and assets of Parent or any of its Restricted Subsidiaries;
provided that the aggregate amount of such payments and distributions may not
exceed $1.0 million any calendar year plus any unused amount permitted (without
giving effect to any carryover) under this Section 6.1(b)(xii) for the
immediately preceding year;

 

- 69 -



--------------------------------------------------------------------------------

(xiii) any Restricted Payments made pursuant to the Exchange Offer;

(xiv) any Restricted Payments (“Jones Act Restricted Payments”) in the form of
repurchases or redemptions of common equity of Parent that are required to be
made in order to comply with the 19.99% foreign ownership limitation (the
“Foreign Ownership Limitation”) in Parent’s certificate of incorporation;
provided, however, that any Restricted Payments made pursuant to this clause
(xiv) more than 90 days after the Issue Date may only be made if Parent’s Board
of Directors has recommended to Parent’s stockholders an amendment to such
certificate of incorporation so that Parent may issue warrants in order to
redeem its common equity to comply with the Foreign Ownership Limitation and
such amendment was not approved by the stockholders; and

(xv) so long as no Default or Event of Default has occurred and is continuing
after giving effect thereto, other Restricted Payments in an aggregate amount
not to exceed $15.0 million in the aggregate since the Issue Date in each case,
calculated net of any return of or on any Restricted Investments made pursuant
to this clause that is received by Parent or any Restricted Subsidiary.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by Parent or the relevant Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined by the Borrower or, if such Fair Market Value is in
excess of $20.0 million, by the Board of Directors of the Borrower whose
resolution with respect thereto will be delivered to the Administrative Agent.

(d) For purposes of determining compliance with this Section 6.1, in the event
that a proposed Restricted Payment (or portion thereof) meets the criteria of
more than one of the categories of Restricted Payments described in Sections
6.1(b)(i) through 6.1(b)(xv), or is entitled to be incurred as one or more
categories of Permitted Investments or pursuant to Section 6.1(a), the Borrower
will be entitled to classify or reclassify (based on circumstances existing at
the time of such reclassification) such Restricted Payment or portion thereof in
any manner that complies with this Section 6.1 and such Restricted Payment will
be treated as having been made pursuant to only such clause or clauses,
categories of Permitted Investments or Section 6.1(a).

 

 

- 70 -



--------------------------------------------------------------------------------

6.2. Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(i) pay dividends or make any other distributions on its Capital Stock to any of
its Restricted Subsidiaries, or with respect to any other interest or
participation in, or measured by, its profits, or pay any indebtedness owed to
any of its Restricted Subsidiaries (it being understood that the priority of any
preferred stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock);

(ii) make loans or advances to any of its Restricted Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to any of its
Restricted Subsidiaries.

(b) The restrictions in Section 6.2(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements in effect on the Issue Date and any amendments, restatements,
modifications, renewals, supplements, refundings, replacements or refinancings
of such agreements; provided that the amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings are not, in the
good faith judgment of the Board of Directors of Parent, materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in those agreements on the Issue Date;

(ii) this Agreement, the Loans, the Guaranty Agreements and the Security
Documents;

(iii) applicable law, rule, regulation, order, approval, license, permit or
similar restriction (whether or not existing on the Issue Date);

(iv) (1) any instrument governing Indebtedness or Capital Stock of a Person
acquired by Parent or any of its Restricted Subsidiaries as in effect at the
time of such acquisition, which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person, so acquired and does not in the good faith
judgment of the Board of Directors of Parent materially adversely affect the
ability of the Borrower to make scheduled payments of interest and principal on
the Loans; provided that, in the case of Indebtedness, such Indebtedness was
permitted by the terms of this Agreement to be incurred; and (2) any amendment,
modification, replacement or refinancing thereof; provided, however, that such
encumbrances or restrictions are not, in the good faith judgment of the Board of
Directors of Parent, materially more restrictive, taken as a whole, with respect
to consensual encumbrances or restrictions set forth in clause (i), (ii) or
(iii) of Section 6.2(a) than on such encumbrances or restrictions prior to such
amendment, modification, replacement or refinancing;

(v) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

 

- 71 -



--------------------------------------------------------------------------------

(vi) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased (plus improvements and accessions to such property, or
assets or proceeds or distributions thereof) of the nature described in
Section 6.2(a)(iii);

(vii) any agreement for the sale or other disposition of the Capital Stock or
assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending such sale or other disposition;

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not, in the good faith judgment of the Board of Directors of Parent,
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced, extended, renewed,
refunded, replaced, defeased or discharged;

(ix) Liens permitted to be incurred under Section 6.6 that limit the right of
the debtor to dispose of the assets subject to such Liens (plus improvements and
accessions to such property, or assets or proceeds or distributions thereof);

(x) customary provisions in joint venture agreements or other similar
agreements;

(xi) customary provisions in Permitted Hedging Obligations;

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts or other agreements entered into in the ordinary course of
business;

(xiii) restrictions on other Indebtedness incurred in compliance with
Section 6.3; provided that such restrictions, taken as a whole, are, in the good
faith judgment of Parent’s Board of Directors, no more materially restrictive
with respect to such encumbrances and restrictions than those contained in the
existing agreements referenced in clauses (i) and (ii) of Section 6.2(b);

(xiv) encumbrances on property that exist at the time such property was acquired
by Parent or any Restricted Subsidiaries;

(xv) other Indebtedness or Disqualified Stock of any Subsidiary that is not a
Restricted Subsidiary so long as such encumbrances and restrictions contained in
any agreement or instrument will not materially affect the Borrower’s ability to
make anticipated principal or interest payments on the Loans (as determined in
good faith by Parent);

(xvi) encumbrances or restrictions consisting of customary non-assignment
provisions in leases governing leasehold interests to the extent such provisions
restrict the transfer of the lease or the property leased thereunder;

 

- 72 -



--------------------------------------------------------------------------------

(xvii) customary Guarantees by Parent or the Borrower under non-Indebtedness
obligations of a Subsidiary set forth in leases, licenses and other agreements
entered into by the Subsidiary in the ordinary course of business; and

(xviii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or other agreement to which Parent or
any of its Restricted Subsidiaries is a party entered into in the ordinary
course of business; provided that such agreement prohibits the encumbrance of
solely the property or assets of Parent or such Restricted Subsidiary that are
the subject of such agreement, the payment rights arising thereunder or the
proceeds thereof and does not extend to any other asset or property of Parent or
such Restricted Subsidiary or the assets or property of any other Restricted
Subsidiary.

(c) For purposes of determining compliance with this Section 6.2, the
subordination of loans or advances made to Parent or a Restricted Subsidiary to
other Indebtedness incurred by Parent or any such Restricted Subsidiary shall
not be deemed a restriction on the ability to make loans or advances.

6.3. Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, enter into a Guarantee of
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and Parent will not issue any Disqualified Stock and will not permit any
of its Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and the Guarantors may incur Indebtedness (including
Acquired Debt) or issue preferred stock, if the Fixed Charge Coverage Ratio for
Parent’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or such preferred
stock is issued, as the case may be, would have been at least 2.0 to 1.0,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the preferred stock had been issued, as the case may be,
at the beginning of such four-quarter period.

(b) Section 6.3(a) will not prohibit the incurrence of any of the following
items of Indebtedness or the issuance of any of the following Disqualified Stock
(collectively, “Permitted Debt”):

(i) the incurrence and Guarantee by Parent or any Restricted Subsidiary, of
Indebtedness and letters of credit (and reimbursement obligations with respect
thereto) under one or more Credit Facilities (with letters of credit being
deemed to have a principal amount equal to the maximum remaining potential
liability of Parent or any Restricted Subsidiary thereunder) not to exceed
$125.0 million less the amount applied to permanently repay Indebtedness
pursuant to Section 6.4(c)(i)(2);

(ii) the incurrence by Parent and its Restricted Subsidiaries of the Existing
Indebtedness;

 

 

- 73 -



--------------------------------------------------------------------------------

(iii) the incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Loans and the related Loan Guarantees to be dispersed on the
Closing Date;

(iv) the incurrence by Parent or any of its Restricted Subsidiaries of
Attributable Debt in connection with a sale and leaseback transaction or
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
or reimbursing all or any part of the purchase price or cost of design,
development, construction, installation, expansion, repair or improvement of
property (either real or personal), plant or equipment or other fixed or capital
assets used or useful in the business of Parent or any of its Restricted
Subsidiaries (in each case, whether through the direct purchase of such assets
or the purchase of Equity Interests of any Person owning such assets), which
incurrence occurs within 365 days of such purchase, design, development,
construction, installation, expansion, repair or improvement, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (iv), not to exceed $15.0 million outstanding
as of any date of incurrence of Indebtedness pursuant to this clause (iv);

(v) the incurrence by Parent or any of its Restricted Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to extend, renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under Section 6.3(a) or clause (ii), (iii), (iv), (v), (xix) or
(xxiii) of this Section 6.3(b);

(vi) the incurrence by Parent or any of its Restricted Subsidiaries of
intercompany Indebtedness (or the Guarantees of any such intercompany
Indebtedness) between or among Parent or any of its Restricted Subsidiaries;
provided, however, that:

(A) if the aggregate principal amount of intercompany Indebtedness (or the
Guarantees of any such intercompany Indebtedness) between or among Parent or any
of its Restricted Subsidiaries is greater than $1.0 million for any one
intercompany loan or a series of intercompany loans and is not incurred pursuant
to an intercompany note (which may take the form of a grid note) that is pledged
to the Collateral Agent as Collateral in accordance with the terms of the
Security Agreement; or

(B) if the Borrower or any Guarantor is the obligor on such Indebtedness and the
payee is not the Borrower or a Guarantor, such Indebtedness (other than
Indebtedness incurred in the ordinary course in connection with the cash or tax
management operations of Parent and its Subsidiaries) must be expressly
subordinated to the prior payment in full in cash of all Obligations then due
with respect to the Loans, in the case of the Borrower, or the Loan Guarantees,
in the case of a Guarantor; and (A) any subsequent issuance or transfer of
Equity Interests that results in any such Indebtedness being held by a Person
other than Parent or a Restricted Subsidiary of Parent and (B) any sale or other
transfer of any such Indebtedness to a Person that is not either Parent or a
Restricted Subsidiary of Parent,

 

- 74 -



--------------------------------------------------------------------------------

then such Indebtedness will be deemed, in each case, to constitute an incurrence
of such Indebtedness by Parent or such Restricted Subsidiary, as the case may
be, that was not permitted by this clause (vi);

(vii) the issuance by any of Parent’s Restricted Subsidiaries to Parent or to
any of its Restricted Subsidiaries of shares of preferred stock; provided,
however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than Parent or a Restricted
Subsidiary of Parent; and

(B) any sale or other transfer of any such preferred stock to a Person that is
not Parent or a Restricted Subsidiary of Parent,

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

(viii) Hedging Obligations that are not incurred for speculative purposes but
for the purpose of (1) fixing or hedging interest rate risk with respect to any
Indebtedness that is permitted by the terms of this Agreement to be outstanding;
(2) fixing or hedging currency exchange rate risk with respect to any currency
exchanges; or (3) fixing or hedging commodity price risk, including the price or
cost of raw materials, emission rights, manufactured products or related
commodities, with respect to any commodity purchases or sales;

(ix) the Guarantee by the Borrower or any of the Guarantors of Indebtedness of
Parent or a Restricted Subsidiary that was permitted to be incurred by another
provision of this covenant; provided that if the Indebtedness being guaranteed
is subordinated in right of payment to the Loans, then the Guarantee must be
subordinated in right of payment to the same extent as the Indebtedness
guaranteed;

(x) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, unemployment or other
insurance or self-insurance obligations, health, disability or other benefits to
employees or former employees and their families, bankers’ acceptances,
performance, completion and surety bonds, completion guarantees and similar
obligations in the ordinary course of business;

(xi) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;

 

- 75 -



--------------------------------------------------------------------------------

(xii) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness arising from customary agreements of Parent or any such Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or sale or other disposition of any business, assets or Capital
Stock of Parent or any of its Restricted Subsidiaries, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock;

(xiii) the incurrence of contingent liabilities arising out of endorsements of
checks and other negotiable instruments for deposit or collection in the
ordinary course of business;

(xiv) the incurrence of Indebtedness consisting of Guarantees of loans or other
extensions of credit to or on behalf of current or former officers, directors,
employees, or consultants of Parent, any of its Restricted Subsidiaries, or any
direct or indirect parent of Parent for the purpose of permitting such Persons
to purchase Capital Stock of Parent or any direct or indirect parent of Parent;
provided that the aggregate amount of such Indebtedness and Investments made
pursuant to clause (8) of the definition of “Permitted Investments” may not
exceed $5.0 million at any one time outstanding;

(xv) the incurrence by Parent or any of its Restricted Subsidiaries of
Indebtedness solely in respect of premium financing or similar deferred payment
obligations with respect to insurance policies purchased in the ordinary course
of business;

(xvi) the incurrence of Indebtedness in the ordinary course of business under
any agreement between Parent or any of its Restricted Subsidiaries and any
commercial bank or other financial institution relating to treasury, depository
and cash management services, credit card arrangements, stored value card
arrangements, purchase card arrangements, debit card arrangements or automated
clearinghouse transfers of funds;

(xvii) the incurrence of Indebtedness of Parent or any of its Restricted
Subsidiaries consisting of take-or-pay obligations entered into in the ordinary
course of business;

(xviii) the incurrence by Parent or any of its Restricted Subsidiaries of
Obligations in respect of bankers’ acceptances, tender, bid, judgment, appeal,
performance or governmental contract bonds and completion guarantees, surety,
standby letters of credit and warranty and contractual service obligations of a
like nature, trade letters of credit and documentary letters of credit and
similar bonds or guarantees provided by Parent or any of its Restricted
Subsidiaries in the ordinary course of business;

 

- 76 -



--------------------------------------------------------------------------------

(xix) Indebtedness, Disqualified Stock or preferred stock of Persons that are
acquired by Parent or any of its Restricted Subsidiaries or merged into Parent
or a Restricted Subsidiary of Parent in accordance with the terms of this
Agreement; provided that such Indebtedness, Disqualified Stock or preferred
stock is not incurred in contemplation of such acquisition or merger; provided
further that after giving pro forma effect to such acquisition or merger, Parent
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test set forth in the first sentence of this
covenant;

(xx) the incurrence by Parent or any of its Restricted Subsidiaries of
additional Indebtedness or Disqualified Stock in an aggregate principal amount
(or accreted value, as applicable) at any time outstanding, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(xx), not to exceed $20.0 million;

(xxi) Indebtedness of Parent or any of its Restricted Subsidiaries incurred to
finance the replacement (through construction, acquisition, lease or otherwise)
of one or more Vessels and any assets that shall become Notes Priority
Collateral, upon a total loss, destruction, condemnation, confiscation,
requisition, seizure, forfeiture or other taking of title to or use of such
Vessel (provided that such loss, destruction, condemnation, confiscation,
requisition, seizure, forfeiture or other taking of title to or use of such
Vessel was covered by insurance or resulted in the actual payment of
compensation, indemnification or similar payments to such Person (collectively,
a “Total Loss”)) in an aggregate amount no greater than the Ready for Sea Cost
for such replacement Vessel, in each case, less all compensation, damages and
other payments (including insurance proceeds other than in respect of business
interruption insurance) actually received by Parent or any of its Restricted
Subsidiaries from any Person in connection with the Total Loss in excess of
amounts actually used to repay Indebtedness secured by the Vessel subject to the
Total Loss;

(xxii) Indebtedness of Parent or any of its Restricted Subsidiaries incurred in
relation to (1) maintenance, repairs, refurbishments and replacements required
to maintain the classification of any of the Vessels owned, leased, time
chartered or bareboat chartered to or by Parent or any of its Restricted
Subsidiaries, (2) drydocking of any of the Vessels owned or leased by Parent or
any of its Restricted Subsidiaries for maintenance, repair, refurbishment or
replacement purposes in the ordinary course of business; and (3) any
expenditures which will or may be reasonably expected to be recoverable from
insurance on such Vessels;

(xxiii) Indebtedness of the Borrower or any Guarantor (which may include, for
the avoidance of doubt, deferred or installment payment obligations), in an
aggregate amount not to exceed $50.0 million at any one time outstanding,
incurred in order to repurchase, repay, refinance, redeem, defease or otherwise
retire for value the obligations of Parent or any of its Restricted Subsidiaries
with respect to ship financing arrangements in existence on the Issue Date; and

(xxiv) unsecured Indebtedness of Parent issued as a Jones Act Restricted
Payment, consisting of debt securities having neither (1) a Stated Maturity nor
(2) any due date for the payment of any installment of principal, in either
case, that is earlier than one year after the Stated Maturity of the Loans.

 

- 77 -



--------------------------------------------------------------------------------

(c) Any Indebtedness incurred under a Credit Facility that is allocated to
Section 6.3(b)(i) shall be deemed for purposes of this covenant to have been
incurred on the date such Indebtedness was first incurred until such
Indebtedness is actually repaid, other than pursuant to “cash sweep” provisions
or any similar provisions under any Credit Facility that provide that such
Indebtedness is deemed to be repaid daily (or otherwise periodically).

(d) For purposes of determining compliance with this Section 6.3, in the event
that an item of proposed Indebtedness or Disqualified Stock meets the criteria
of more than one of the categories of Permitted Debt described in clauses
(i) through (xxiv) of Section 6.3(b), or is entitled to be incurred pursuant to
Section 6.3(a), Parent will be permitted to classify all or a portion of such
item of Indebtedness or Disqualified Stock on the date of its incurrence, or
later reclassify all or a portion of such item of Indebtedness or Disqualified
Stock (based on circumstances existing on the date of such reclassification), in
any manner that complies with this covenant, except that Indebtedness
outstanding under the ABL Facility on the date of this Agreement will at all
times be deemed to have been incurred on such date in reliance on the exception
provided by Section 6.3(b)(i). The accrual of interest, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms,
including PIK Interest, the reclassification of preferred stock as Indebtedness
due to a change in accounting principles, and the payment of dividends on
Disqualified Stock in the form of additional shares of the same class of
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Stock for purposes of this covenant; provided, in each
such case, that the amount of any such accrual, accretion or payment is included
in Fixed Charges of Parent as accrued. Notwithstanding any other provision of
this covenant, the maximum amount of Indebtedness that Parent or any Restricted
Subsidiary may incur pursuant to this covenant shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values.

(e) The amount of any Indebtedness outstanding as of any date will be:

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

 

- 78 -



--------------------------------------------------------------------------------

6.4. Asset Sales.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale unless:

(i) Parent (or its Restricted Subsidiaries, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;

(ii) at least 75% of the consideration received in the Asset Sale by Parent or
its Restricted Subsidiaries is in the form of cash or Cash Equivalents. For
purposes of this clause (ii), each of the following will be deemed to be cash:

(A) except in the case of a Sale of Notes Priority Collateral, any liabilities,
as shown on Parent’s most recent consolidated balance sheet, of Parent or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to the Loans or any Loan Guarantee) that are
assumed by the transferee of any such assets pursuant to a customary assumption
or similar agreement;

(B) any securities, notes or other obligations received by Parent or any
Restricted Subsidiary from such transferee that are converted by Parent or any
Restricted Subsidiary into cash or Cash Equivalents within 180 days of receipt
thereof, to the extent of the cash or Cash Equivalents received in that
conversion;

(C) any Designated Noncash Consideration received by Parent or any Restricted
Subsidiary in such Asset Sale having a Fair Market Value, taken together with
all other Designated Noncash Consideration received pursuant to this clause
(C) that is at that time outstanding, not to exceed the greater of (x) $15.0
million and (y) 1.0% of Total Assets at the time of receipt of such Designated
Noncash Consideration, with the Fair Market Value of each item of Designated
Noncash Consideration being measured at the time received without giving effect
to subsequent changes in value; and

(D) any stock or assets of the kind referred to in clause (i) or (iii) of
Section 6.4(b) (in the case of a Sale of Notes Priority Collateral) or clause
(ii) or (iv) of Section 6.4(c) (in any other case);

provided that, (A) to the extent any cash, any property or assets are received
pursuant to clauses (2), (3) or (4) of this Section 6.4 (a)(ii) in respect of a
Sale of Notes Priority Collateral, such cash, property or assets are pledged to
secure the Loans as Notes Priority Collateral and (B) that all Net Proceeds from
an Asset Sale, or Casualty or Condemnation Event, of, Notes Priority Collateral
are deposited into the Collateral Proceeds Account no later than two Business
Days following receipt thereof.

 

- 79 -



--------------------------------------------------------------------------------

(b) Within 330 days after the receipt of any Net Proceeds from any Sale of Notes
Priority Collateral or a Casualty or Condemnation Event in which Net Proceeds
are received in respect of the condemnation, destruction, damage or loss of any
Notes Priority Collateral, Parent or any Restricted Subsidiary may apply those
Net Proceeds at its option:

(i) to acquire all or substantially all of the assets of, or any Capital Stock
of, a Permitted Business (including, without limitation, Vessels, equipment and
inventory), if, after giving effect to any such acquisition, such Permitted
Business is owned by the Borrower or any Guarantor and such Permitted Business
includes Notes Priority Collateral with a Fair Market Value at least equal to
the Fair Market Value of the Notes Priority Collateral disposed of in the
applicable Sale of Notes Priority Collateral;

(ii) to make a Net Proceeds offer;

(iii) to make capital expenditures on assets that constitute Notes Priority
Collateral; and/or

(iv) to acquire (including, without limitation, through a long-term lease of a
Vessel in accordance with past practice) other capital assets that are not
current assets (including, without limitation, Vessels, equipment and inventory)
that are pledged as Notes Priority Collateral and designated to the
Administrative Agent as such, and that are used or useful in a Permitted
Business.

(c) Within 330 days after the receipt of any Net Proceeds from an Asset Sale
(other than from a Sale of Notes Priority Collateral), Parent or any Restricted
Subsidiary may apply such Net Proceeds at its option:

(i) (1) in the case of Net Proceeds from any Asset Sale of assets of any
non-Guarantor, to repay Indebtedness of such non-Guarantor, (2) to repay ABL
Obligations or (3) to permanently repay, prepay, repurchase or otherwise retire
for value any Indebtedness secured by Liens on the assets subject to such Asset
Sale, which Liens rank higher in priority than the Term Loan Liens;

(ii) to acquire all or substantially all of the assets of, or any Capital Stock
of, another Permitted Business (including, without limitation, Vessels,
equipment and inventory), if, after giving effect to any such acquisition of
Capital Stock, the Permitted Business is or becomes a Guarantor;

(iii) to make a capital expenditure; and/or

(iv) to acquire other assets that are used or useful in a Permitted Business.

 

- 80 -



--------------------------------------------------------------------------------

(d) Pending the final application of any Net Proceeds (other than Net Proceeds
from any Sale of Notes Priority Collateral or a Casualty or Condemnation Event
directly attributable to any Notes Priority Collateral), Parent or any
Restricted Subsidiary may temporarily reduce revolving credit borrowings or
otherwise invest the Net Proceeds in any manner that is not prohibited by this
Agreement. Any binding commitment to apply Net Proceeds to invest in accordance
with clause (i), (ii) or (iii) of Section 6.4(b), (in the case of Net Proceeds
of Notes Priority Collateral) or clause (ii), (iii) or (iv) of Section 6.4(c)
(in the case of any other Net Proceeds) shall be treated as a permitted final
application of Net Proceeds from the date of such commitment so long as Parent
or any Restricted Subsidiary enters into such commitment with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 180 days of such commitment; provided that if such commitment is later
canceled, terminated or otherwise not consummated after the 330-day period for
any reason, then such Net Proceeds shall constitute “Excess Proceeds” (as
defined in Section 6.4(e)).

(e) Any Net Proceeds from Asset Sales (including Sales of Notes Priority
Collateral) or Casualty or Condemnation Events related to Notes Priority
Collateral that are not applied or invested as provided in Sections 6.4(b) or
6.4(c) will constitute “Excess Proceeds.” In addition, any Net Proceeds received
by Parent or its Restricted Subsidiaries in excess of $60.0 million in the
aggregate after the Issue Date that are not applied or offered under clause
(ii) of Section 6.4(b) (in the case of Net Proceeds in respect of Notes Priority
Collateral) or under clause (i) of Section 6.4(c) (in the case of other Net
Proceeds) shall be deemed to be Excess Proceeds, to the extent not applied to
such permanent repayment, prepayment, repurchase or other retirement for value
within 35 days after receipt thereof (which time period shall be extended during
the pendency of any offers using such Net Proceeds that are required to be
conducted by the “Asset Sale” or similar provisions of any Senior Lien Debt or
an ABL Facility). When the aggregate amount of Excess Proceeds exceeds $10.0
million, provided, that in case of any Vessel Construction Contract such Net
Proceeds shall only constitute Excess Proceeds to the extent not reinvested upon
the expiration of such Vessel Construction Contract, within 30 days thereof, the
Borrower will make an offer (a “Net Proceeds Offer”) to all Lenders, to the
holders of the Secured Notes and to the holders of any Permitted Additional Pari
Passu Obligations containing provisions similar to those set forth in this
Section 6.4 with respect to asset sales to purchase the maximum principal amount
of Loans, Secured Notes and Permitted Additional Pari Passu Obligations (plus
all accrued interest and the amount of all fees and expenses, including
premiums, incurred in connection therewith) that may be purchased out of the
Excess Proceeds. The offer price in any Net Proceeds Offer will be equal to 100%
of the principal amount, plus accrued and unpaid interest, if any, to, but not
including the date of purchase, and will be payable in cash. Any such Net
Proceeds Offer to the Lenders shall be outstanding for a maximum period of 15
days.

(f) If any Excess Proceeds remain after consummation of a Net Proceeds Offer,
those Excess Proceeds will be released from the Collateral Proceeds Account and
Parent and its Restricted Subsidiaries may use those Excess Proceeds for any
purpose not otherwise prohibited by this Agreement. If the aggregate principal
amount of Loans, Secured Notes and Permitted Additional Pari Passu Obligations
submitted for repayment or tendered through such Net Proceeds Offer exceeds the
amount of Excess Proceeds, the Administrative Agent (acting at the written
instructions of the Required Lenders) will select, in order, first, the Loans
and second, the Secured Notes and the Permitted Additional Pari Passu
Obligations, in each case, on a pro rata basis with such adjustments as may be
needed so that only the Loans, the Secured Notes or the Permitted Additional
Pari Passu Obligations in minimum amounts of $1,000 and integral multiples of
$1,000 will be repaid or purchased. Upon completion of each Net Proceeds Offer,
the amount of Excess Proceeds will be reset at zero (and to the extent such Net
Proceeds are held in the Collateral Proceeds Account, such Net Proceeds shall be
released to the Borrower). If the Borrower makes a Net Proceeds Offer prior to
the 330-day deadline specified in the third or fourth paragraph of this
covenant, as applicable, with respect to any Net Proceeds, the Borrower’s
obligations with respect to such Net Proceeds under this covenant shall be
deemed satisfied after completion of such Net Proceeds Offer.

 

- 81 -



--------------------------------------------------------------------------------

(g) Except as provided in the last sentence of Section 6.4(e), the Borrower will
comply with the requirements of Rule 14e-1 under the Exchange Act whether or not
applicable to an offer to prepay the Loans and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repayment of the Loans pursuant to a Net Proceeds Offer.
To the extent that the provisions of any securities laws or regulations conflict
with this Section 6.4, the Borrower will comply with the applicable securities
laws and regulations and will not be deemed to have breached its obligations
under Section 6.4 by virtue of such compliance.

(h) For purposes of this Section 6.4, the Net Proceeds attributable to the sale
of (i) Notes Priority Collateral consisting of Equity Interests of a Person that
is not a Guarantor shall be deemed to be equal to the equity value of such
Equity Interests and (ii) a group of assets consisting of both Notes Priority
Collateral and assets that are not Notes Priority Collateral shall be deemed to
be Net Proceeds from Notes Priority Collateral and such other assets,
respectively, based on the Fair Market Value of the Notes Priority Collateral
and such other assets (as determined in good faith by the Borrower, which
determination shall be conclusive absent manifest error).

6.5. Transactions with Affiliates.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate of Parent (each,
an “Affiliate Transaction”) involving aggregate payments in excess of $5.0
million, unless:

(i) the Affiliate Transaction is on terms that are no less favorable to Parent
or the relevant Restricted Subsidiary, taken as a whole, than those that would
have been obtained in a comparable transaction by Parent or such Restricted
Subsidiary with a Person that is not an Affiliate of Parent; and

(ii) Parent delivers to the Administrative Agent, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $20.0 million, a resolution of the Board of Directors
of Parent set forth in an Officer’s Certificate certifying that such Affiliate
Transaction complies with this Section 6.5 and that such Affiliate Transaction
has been approved by a majority of the members of the Board of Directors of
Parent.

 

 

- 82 -



--------------------------------------------------------------------------------

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.5(a):

(i) any consulting or employment agreement or arrangements, incentive
compensation plan, stock option or stock ownership plan, employee benefit plan,
severance arrangements, officer or director indemnification agreement or any
similar arrangement entered into by Parent or any of its Restricted Subsidiaries
in the ordinary course of business for the benefit of directors, officers,
employees and consultants of Parent, a Restricted Subsidiary of Parent or a
direct or indirect parent of Parent and payments and transactions pursuant
thereto;

(ii) transactions between or among Parent and/or its Restricted Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of
Parent) that is an Affiliate of Parent solely because Parent owns, directly or
through a Restricted Subsidiary, an Equity Interest in, or controls, such
Person;

(iv) payment of reasonable fees and reimbursement of expenses of directors,
experts and consultants;

(v) any transaction in which the only consideration paid by Parent or any
Restricted Subsidiary consists of Equity Interests (other than Disqualified
Stock) of Parent or any contribution of capital to Parent;

(vi) Restricted Payments and Permitted Investments that do not violate the
provisions of Section 6.1 of this Agreement;

(vii) any agreement, instrument or arrangement as in effect on the Issue Date or
any amendment thereto (so long as such amendment is not materially more
disadvantageous, taken as a whole, than the applicable agreement, instrument or
arrangement, as in effect on the Issue Date, as determined in good faith by
Parent);

(viii) loans or advances to employees in the ordinary course of business not to
exceed $3.0 million in the aggregate at any one time outstanding;

(ix) transactions between Parent or any Restricted Subsidiary and any Person
that is an Affiliate of Parent or any Restricted Subsidiary solely because a
director of such Person is also a director of Parent or any direct or indirect
parent entity thereof; provided that such director abstains from voting as a
director of Parent or any direct or indirect parent entity of Parent, as the
case may be, on any matter involving such other Person;

(x) purchases or sales of goods and/or services in the ordinary course of
business on terms that are no less favorable to Parent or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by Parent or such Restricted Subsidiary with a Person that is not an
Affiliate of Parent;

(xi) if such Affiliate Transaction is with an Affiliate in its capacity as a
holder of Indebtedness of Parent or any Restricted Subsidiary, a transaction in
which such Affiliate is treated no more favorably than the other holders of
Indebtedness of Parent or such Restricted Subsidiary;

 

- 83 -



--------------------------------------------------------------------------------

(xii) any capital contribution to any Affiliate otherwise permitted by this
Agreement;

(xiii) transactions with any joint venture engaged in a Permitted Business;
provided that all the outstanding ownership interests of such joint venture are
owned only by Parent, its Restricted Subsidiaries and Persons that are not
Affiliates of Parent;

(xiv) any Investment of Parent or any of its Restricted Subsidiaries existing on
the Issue Date, and any extension, modification or renewal of such existing
Investments, to the extent not involving any additional Investment other than as
the result of the accrual or accretion of interest or original issue discount or
the issuance of pay-in-kind securities, in each case, pursuant to the terms of
such Investments as in effect on the Issue Date;

(xv) pledges of Equity Interests of Unrestricted Subsidiaries;

(xvi) the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business or transactions undertaken in good faith for the purpose of improving
the consolidated tax efficiency of Parent or any Restricted Subsidiary and not
for the purpose of circumventing any provision of this Agreement;

(xvii) transactions in which Parent or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an accounting,
appraisal or investment banking firm of national standing stating that such
transaction is fair to Parent or such Restricted Subsidiary, as applicable, from
a financial point of view or meets the requirements of Section 6.5(a)(i);

(xviii) any merger, consolidation or reorganization of Parent or the Borrower
with an Affiliate of Parent or the Borrower solely for the purpose of
(1) forming or collapsing a holding company structure or (2) reincorporating
Parent or the Borrower in a new jurisdiction;

(xix) entering into one or more agreements that provide registration rights to
the security holders of the Borrower or any direct or indirect parent of the
Borrower or amending such agreement with security holders of the Borrower or any
direct or any indirect parent of the Borrower and the performance of such
agreements;

(xx) any (x) purchase of any class of Indebtedness from, or lending of any class
of Indebtedness to, Parent or any of its Restricted Subsidiaries by an Affiliate
of Parent, so long as the aggregate principal amount of such class of
Indebtedness purchased or loaned by such Affiliates does not exceed the
aggregate principal amount of such class of Indebtedness purchased by
non-Affiliate investors; and (y) repurchases, redemptions or other retirements
for value by Parent or any of its Restricted Subsidiaries of Indebtedness of any
class held by any Affiliate of Parent, so long as such repurchase, redemption or
other retirement for value is on the same terms as are made available to
investors holding such class of Indebtedness generally, and Affiliates have an
economic interest in no more than 50% of the aggregate principal amount of such
class of Indebtedness; and

 

- 84 -



--------------------------------------------------------------------------------

(xxi) the “Transactions” under and as defined in the First Lien Indenture as in
effect on the Issue Date.

6.6. Liens. Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind securing Indebtedness on any asset now owned or
hereafter acquired, except Permitted Liens.

6.7. Business Activities. Parent will not, and will not permit any of its
Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to Parent and its
Restricted Subsidiaries taken as a whole, as reasonably determined by Parent.

6.8. Repurchase at the Option of Holders upon Change of Control.

(a) Upon the occurrence of a Change of Control, the Borrower will make an offer
(a “Change of Control Offer”) to each Lender to repay all or any part (equal to
$2,000 or an integral multiple of $1,000 in excess thereof) of that Lender’s
Loans at a purchase price in cash equal to 101% of the aggregate principal
amount of Loans repurchased, plus accrued and unpaid interest and Additional
Interest, if any, on the Loans repurchased to (but not including) the date of
purchase, subject to the rights of Lenders on the relevant Interest Payment Date
to receive interest due (the “Change of Control Payment”). Within 30 days
following any Change of Control, the Borrower will send a notice to each Lender
with a copy to the Administrative Agent describing the transaction or
transactions that constitute the Change of Control and stating:

(i) that the Change of Control Offer is being made pursuant to this Section 6.8
and that the request of all Lenders requesting repayment of Loans will be
honored;

(ii) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is sent (the “Change of
Control Payment Date”);

(iii) that any Loans not repaid will continue to accrue interest;

(iv) that, unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans repaid pursuant to the Change of Control Offer will cease to
accrue interest on and after the Change of Control Payment Date;

(v) that Lenders electing to have any Loans purchased pursuant to a Change of
Control Offer will be required to surrender any Term Loan Notes representing
such Loans, with the form entitled “Option of Lender to Elect Purchase” attached
to such Term Loan Notes completed to the Administrative Agent at the address
specified in the notice prior to the close of business on the third Business Day
preceding the Change of Control Payment Date;

 

 

- 85 -



--------------------------------------------------------------------------------

(vi) that Lenders will be entitled to withdraw their election if the Borrower
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a facsimile transmission or letter
setting forth the name of the Lender, the principal amount of Loans elected for
repayment, and a statement that such Lender is withdrawing his election to have
the Loans repaid; and

(vii) [Intentionally Omitted].

(b) On the Change of Control Payment Date, the Borrower will, to the extent
lawful:

(i) accept for payment all Loans or portions of Loans submitted for repayment
pursuant to the Change of Control Offer;

(ii) deposit with the Administrative Agent an amount equal to the Change of
Control Payment in respect of all Loans or portions of Loans properly submitted
for repayment; and

(iii) deliver or cause to be delivered to the Administrative Agent the Loans
properly accepted together with an Officer’s Certificate stating the aggregate
principal amount of Loans or portions of Loans being repaid by the Borrower.

The Administrative Agent will promptly mail to each Lender properly tendered the
Change of Control Payment for such Loans as directed by the Borrower in writing.

(c) The Borrower will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the Loans as a result of a Change of Control. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Section 6.8 the Borrower will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under this Section 6.8 by virtue of such compliance.

(d) Notwithstanding anything to the contrary in this Section 6.8, the Borrower
will not be required to make a Change of Control Offer upon a Change of Control
if a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section 6.8
and purchases all Loans properly submitted for repayment and not withdrawn under
the Change of Control Offer, unless and until there is a default in payment of
the applicable redemption price. Notwithstanding anything to the contrary
contained herein, a Change of Control Offer may be made in advance of a Change
of Control, conditional upon the consummation of such Change of Control, if a
definitive agreement is in place for the Change of Control at the time the
Change of Control Offer is made.

 

- 86 -



--------------------------------------------------------------------------------

6.9. Additional Loan Guarantees. If Parent or any of its Restricted Subsidiaries
acquires, creates or designates another Restricted Subsidiary (other than any
Foreign Subsidiary, any Exempted Subsidiary or any Immaterial Subsidiary) after
the date of this Agreement then such Restricted Subsidiary must become a
Subsidiary Guarantor and shall, within ten Business Days after the date on which
it was so acquired, created, capitalized or designated:

(a) execute and deliver to the Administrative Agent a joinder to the Guaranty
pursuant to which such Restricted Subsidiary shall unconditionally guarantee all
of the Borrower’s obligations under the Loans on the terms set forth in the
Guaranty; and

(b) deliver to the Administrative Agent an Opinion of Counsel that such joinder
has been duly authorized, executed and delivered by such Restricted Subsidiary
and constitutes a valid and legally binding and enforceable obligation of such
Restricted Subsidiary, subject to customary exceptions.

(c) Thereafter, such Restricted Subsidiary shall be a Subsidiary Guarantor for
all purposes.

6.10. Designation of Restricted and Unrestricted Subsidiaries. The Board of
Directors of Parent may designate any Restricted Subsidiary (other than the
Borrower) to be an Unrestricted Subsidiary if that designation would not cause a
Default. If a Restricted Subsidiary is designated as an Unrestricted Subsidiary,
the aggregate Fair Market Value of all outstanding Investments owned by Parent
and its Restricted Subsidiaries in the Restricted Subsidiary designated as an
Unrestricted Subsidiary will be deemed to be an Investment made as of the time
of the designation and will reduce the amount available for Restricted Payments
pursuant to Section 6.1 or under one or more clauses of the definition of
“Permitted Investments,” as determined by Parent. That designation will only be
permitted if the Investment would be permitted at that time and if such
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of Parent may redesignate any Unrestricted
Subsidiary to be a Restricted Subsidiary if that redesignation would not cause a
Default. Any designation of a Subsidiary of Parent as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of a resolution of the Board of Directors of Parent
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the preceding conditions and was permitted by
this Section 6.10. If, at any time, any Unrestricted Subsidiary would fail to
meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Indebtedness of such Unrestricted Subsidiary will be deemed to be
incurred by a Restricted Subsidiary of Parent as of such date and, if such
Indebtedness is not permitted to be incurred as of such date under Section 6.3,
Parent will be in Default of such covenant. The Board of Directors of Parent may
at any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary
of Parent; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of Parent of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (a) such Indebtedness is permitted under Section 6.3, calculated on
a pro forma basis as if such designation had occurred at the beginning of the
four-quarter reference period; and (b) no Default or Event of Default would be
in existence following such designation.

 

- 87 -



--------------------------------------------------------------------------------

6.11. Anti-Layering. The Borrower and the Guarantors may not create any Lien on
any of the ABL Priority Collateral with a priority that is lower than that of
any ABL Lien yet also higher than that of the Lien securing the Obligations and
may not create any Lien on any of the Note Priority Collateral that is senior to
the priority of the Lien securing the Obligations.

6.12. Merger, Consolidation, Sale of Assets.

(a) The Borrower shall not, directly or indirectly: (x) consolidate, merge or
amalgamate with or into another Person (whether or not the Borrower is the
surviving corporation); or (y) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Borrower
and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person, unless:

(i) either:

(A) the Borrower is the surviving corporation; or

(B) the Person (the “Successor Borrower”) formed by or surviving any such
consolidation, merger or amalgamation (if other than the Borrower) or to which
such sale, assignment, transfer, conveyance or other disposition has been made
is organized or existing under the laws of the United States, any state of the
United States or the District of Columbia and is either (I) a corporation or
(II) a limited partnership or limited liability company and is (or has
previously been) joined by a corporation as a co-Borrower of the Notes;

(ii) any Successor Borrower assumes all the obligations of the Borrower under
this Agreement and the other Loan Documents and pursuant to agreements
reasonably satisfactory to the Supermajority Lenders;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) either (1) Parent (or the parent of the Successor Borrower, as the case may
be) would, on the date of such transaction after giving pro forma effect thereto
and any related financing transactions as if the same had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in Section 6.3(a); or (2) Parent (or the parent of the Successor
Borrower, as the case may be) would have a Fixed Charge Coverage Ratio equal to
or greater than the actual Fixed Charge Coverage Ratio of Parent for the
four-quarter period immediately prior to such transaction.

In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of the Borrower and its
respective Restricted Subsidiaries taken as a whole, in one or more related
transactions, to any other Person.

 

 

- 88 -



--------------------------------------------------------------------------------

Sections 6.12(a)(iii) and (iv) will not apply to: (i) a merger, amalgamation or
consolidation of the Borrower with an Affiliate solely for the purpose of
(a) reorganizing the Borrower as a different type of entity; provided that in
the case where the surviving entity in such merger, amalgamation or
consolidation is not a corporation, a corporation becomes (or has previously
become) a co-borrower of the Term Loan Notes, or (b) reincorporating or
reorganizing the Borrower in another jurisdiction; or (ii) any consolidation,
amalgamation or merger, or any sale, assignment, transfer, conveyance, lease or
other disposition of assets between or among the Borrower and its Restricted
Subsidiaries.

(b) Parent will not, directly or indirectly: (i) consolidate, merge or
amalgamate with or into another Person (whether or not the Borrower is the
surviving corporation); or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of Parent and
its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person, unless:

(i) either:

(A) Parent is the surviving corporation; or

(B) the Person (the “Successor Parent”) formed by or surviving any such
consolidation, merger or amalgamation (if other than the Borrower) or to which
such sale, assignment, transfer, conveyance or other disposition has been made
is organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;

(ii) the Successor Parent assumes all the obligations of Parent under its Loan
Guarantee, this Agreement and the other Loan Documents and pursuant to
agreements reasonably satisfactory to the Required Lenders;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) either: (1) Parent or Successor Parent (as the case may be) would, on the
date of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of Section 6.3; or (2) Parent or the Successor
Parent (as the case may be), after giving pro forma effect to such transaction
and any related financing transactions as if the same had occurred at the
beginning of the applicable four-quarter period, would have a Fixed Charge
Coverage Ratio equal to or greater than the actual Fixed Charge Coverage Ratio
of Parent for the four-quarter period immediately prior to such transaction and
related transactions.

In addition Parent will not, directly or indirectly, lease all or substantially
all of the properties and assets of Parent and its respective Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

 

 

- 89 -



--------------------------------------------------------------------------------

Sections 6.12(b)(iii) and (iv) will not apply to: (i) a merger, amalgamation or
consolidation of Parent with an Affiliate solely for the purpose of
(a) reorganizing Parent as a different type of entity, or (b) reincorporating or
reorganizing Parent in another jurisdiction; or (ii) any consolidation,
amalgamation or merger, or any sale, assignment, transfer, conveyance, lease or
other disposition of assets between or among Parent and its Restricted
Subsidiaries.

(c) In case of any such consolidation, merger, sale, conveyance, transfer or
lease in which the Borrower or Parent (as the case may be) is not the surviving
company and upon the assumption by the Successor Borrower or the Successor
Parent (as the case may be), by an amendment to this Agreement, executed and
delivered to the Administrative Agent, of the obligations of the Borrower or
Parent (as the case may be) as required by Section 6.12, such Successor Borrower
or Successor Parent shall succeed to, and be substituted for, and may exercise
every right and power of, the Borrower or Parent, respectively, with the same
effect as if it had been named herein as the party of this first part, and the
Borrower or Parent (as the case may be) shall be discharged from its obligations
under the Loans, the Loan Guarantees and this Agreement (as applicable). In the
event of any such consolidation, merger, sale, conveyance or transfer, upon
compliance with Section 6.12, the Person named as the “Borrower” or “Parent” (as
the case may be) in this Agreement or any successor that shall thereafter have
become such in the manner prescribed in this Section 6.12 may be dissolved,
wound up and liquidated at any time thereafter and such Person shall be
discharged from its liabilities as borrower of the Loans and from its
obligations under this Agreement. The provisions in this Section 6.12 shall not
apply to the sale, conveyance, transfer or lease of assets among the
Subsidiaries of the Parent.

6.13. Payments for Consent. Parent will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Lender for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this
Agreement, the Security Documents or any other Loan Document unless such
consideration is offered to be paid and is paid to all Lenders that consent,
waive or agree to amend in the time frame set forth in the solicitation
documents relating to such consent, waiver or agreement. Notwithstanding the
foregoing, in the case of an offering of securities to the Lenders by Parent or
any of its Restricted Subsidiaries (including, without limitation, an exchange
offer) in which a consent, waiver or amendment is sought, if such offering is
intended to be exempt from the registration requirements of the Securities Act,
Parent and its Restricted Subsidiaries may offer and issue such securities only
to the Lenders who are eligible to receive such securities in accordance with
such exemption from registration.

SECTION 7. EVENTS OF DEFAULT

7.1. Events of Default.

If any of the following events shall occur and be continuing (whether or not
within the control of any Loan Party):

(a) the Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof or (ii) any interest owed by it on any Loan, or
any other amount payable by it hereunder or under any other Loan Document,
within in the case of this clause (ii) 30 days after any such interest or other
amount becomes due in accordance with the terms hereof;

 

- 90 -



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been untrue in any material respect on or as of the date made or deemed
made or furnished;

(c) failure by Parent or any of its Restricted Subsidiaries for 30 days after
notice to the Borrower by the Administrative Agent or the Required Lenders to
comply with the provisions of Section 6.4 or Section 6.8 or 6.12;

(d) failure by Parent or any of its Restricted Subsidiaries for 60 days after
written notice from the Administrative Agent or the Required Lenders has been
received to comply with any of its other agreements contained in this Agreement
or the Security Documents;

(e) (i) Parent or any Restricted Subsidiary shall default in the payment of any
principal of any Indebtedness for borrowed money (other than the Third-Lien
Notes and other than such Indebtedness between or among Loan Parties) with a
principal amount in excess of $20.0 million in the aggregate of the Parent
and/or any Restricted Subsidiary on the final stated maturity thereof (as such
maturity may have been extended prior to such default) or (ii) the maturity of
any such Indebtedness shall have become due and payable or required to be
prepaid or repurchased, in each case, prior to the final stated maturity thereof
(as such maturity may have been extended prior to it becoming due and payable or
required to be repaid or repurchased); or

(f) Parent or any of its Restricted Subsidiaries that is a Significant
Subsidiary or any group of Restricted Subsidiaries of Parent that, taken
together, would constitute a Significant Subsidiary pursuant to or within the
meaning of Bankruptcy Law:

(i) commences a voluntary case, application, petition, compromise, voluntary
arrangement, scheme of arrangement, moratorium, liquidation, administration, or
receivership or other proceeding,

(ii) consents to the entry of an order for relief against it in an involuntary
case, application, petition or other proceeding,

(iii) consents to the appointment of a custodian, receiver, receiver-manager,
administrative receiver, administrator or liquidator of it or for all or
substantially all of its property,

(iv) makes a general assignment for the benefit of its creditors or a moratorium
or similar arrangement is declared or instituted with its creditors,

(v) generally is not paying its debts as they become due; or admits in writing
its inability to pay its debts as such debts become due or its directors or
other officers request the appointment of, or give notice of their intention to
appoint, a receiver, receiver manager, administrative receiver, administrator,
liquidator or other officer having similar powers over its property, or

(vi) is deemed for the purposes of any applicable law to be unable to pay its
debts as they fall due.

 

- 91 -



--------------------------------------------------------------------------------

(g) a court of competent jurisdiction enters an order or decree (which order or
decree remains unstayed and in effect for more than 60 consecutive days) under
any Bankruptcy Law that:

(i) is for relief against Parent or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries of Parent that,
taken together, would constitute a Significant Subsidiary in an involuntary
case, application, petition or other proceeding;

(ii) appoints a custodian, receiver, receiver-manager, administrative receiver,
administrator, liquidator, or other similar officer of Parent or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of Parent
or any of its Restricted Subsidiaries that is a Significant Subsidiary or any
group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary; or

(iii) orders the liquidation, administration or receivership of Parent or any of
its Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary;

(h) except as permitted by this Agreement, any Loan Guarantee of any Restricted
Subsidiary of Parent that is a Significant Subsidiary or any group of Restricted
Subsidiaries of Parent that together would constitute a Significant Subsidiary
is held in any judicial proceeding to be unenforceable or invalid or ceases for
any reason to be in full force and effect, or any Guarantor, or any Person
acting on behalf of any Guarantor, denies or disaffirms its obligations under
its Loan Guarantee;

(i) a final judgment for the payment of $20.0 million or more (excluding any
amounts covered by insurance) rendered against Parent or any Restricted
Subsidiary of Parent, which judgment is not discharged or stayed within 60 days
after (i) the date on which the right to appeal thereof has expired if no such
appeal has commenced, or (ii) the date on which all rights to appeal have been
extinguished;

(j) unless all of the Collateral has been released from the Term Loan Liens in
accordance with the provisions of the Security Documents, the default,
repudiation or disaffirmation by the Borrower or any of the Guarantors of any of
their obligations under the Security Documents (other than by reason of (a) a
release of such obligation or Lien related thereto in accordance with this
Agreement or the Security Documents or (b) the failure of the Collateral Agent
to maintain possession of certificates, instruments or other documents actually
delivered to it representing securities or other possessory collateral pledged
under the Security Documents), which default, repudiation or disaffirmation
results in Collateral having an aggregate Fair Market Value in excess of $5.0
million not being subject to a valid, perfected security interest in favor of
the Collateral Agent under any applicable law (other than the law of any foreign
jurisdiction) (to the extent required under the Security Documents), or a
determination in a judicial proceeding that the Security Documents are
unenforceable or invalid against the Borrower or any of the Guarantors for any
reason with respect to Collateral having an aggregate Fair Market Value of $5.0
million or more; or

 

- 92 -



--------------------------------------------------------------------------------

(k) occurrence of any Event of Default (as defined in the Vessel Fleet Mortgage)
or failure by Parent or any of its Restricted Subsidiaries to comply with the
terms of any other Security Document, in either case, after giving effect to any
applicable grace periods or time periods for performance specified therein or,
in the absence of any grace periods or time periods for performance specified
therein, failure by Parent or any of its Restricted Subsidiaries for 30 days
after written notice (demanding that such default be remedied) from the
Administrative Agent or the Required Lenders has been received, to comply with
the terms of the Security Documents.

7.2. Acceleration. In the case of an Event of Default specified in clause (f) or
(g) of Section 7.1, with respect to Parent, any Restricted Subsidiary of Parent
that is a Significant Subsidiary or any group of Restricted Subsidiaries of
Parent that, taken together, would constitute a Significant Subsidiary, all
outstanding Loans (including principal thereof and interest and premium, if any,
thereon) will become due and payable immediately without further action or
notice. If any other Event of Default occurs and is continuing, the
Administrative Agent or the Required Lenders may declare the principal of,
premium, if any, and accrued but unpaid interest on all the Loans to be due and
payable immediately. Upon any such declaration or Event of Default specified in
clause (f) or (g) of Section 7.1, the principal of, premium, if any, and
interest on all the Loans shall become due and payable immediately.

7.3. Other Remedies. If an Event of Default occurs and is continuing, subject to
the Intercreditor Agreement, the Administrative Agent may pursue any available
remedy to collect the payment of principal and interest on the Loans or to
enforce the performance of any provision of the Loan Documents. The
Administrative Agent may maintain a proceeding even if it does not possess any
of the notes evidencing the Loans or does not produce any of them in the
proceeding. A delay or omission by the Administrative Agent or any Lender in
exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. All remedies are cumulative to the extent permitted by law.

Each Agent, on behalf of itself and the Lenders, shall have the right to credit
bid and purchase for the benefit of such Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by such Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by such Agent (whether by judicial
action or otherwise) in accordance with applicable Law.

Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the applicable Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any Loan Documents, or exercise any right that it might otherwise have under
applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.

 

- 93 -



--------------------------------------------------------------------------------

SECTION 8. THE AGENTS

8.1. Appointment. Each Lender hereby irrevocably appoints U.S. Bank National
Association to act on its behalf as the Administrative Agent and as the
Collateral Agent hereunder and under the other Loan Documents and authorizes
each Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

8.2. Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and of any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the Facility as well
as activities as the Agents. No Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

8.3. Exculpatory Provisions. (a) No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents to which
such Agent is a party, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, no Agent shall: (i) be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except rights and
powers that the Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that no
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Loan Document or applicable Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law; and
(iii) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by such Agent or any of its Affiliates in any
capacity. The execution or taking of any action by an Agent at or in connection
with a closing in the presence or at the request of the Lenders or their counsel
shall be conclusive evidence of

 

- 94 -



--------------------------------------------------------------------------------

each such Lender’s authorization to such Agent to take such action.
Notwithstanding anything herein or elsewhere to the contrary, such Agent shall
be entitled to refrain from any act or the taking of any act (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder (including, without limitation, any release of
Collateral) unless and until such Agent shall have received written instructions
in respect thereof from the Required Lenders (or such other Lenders or others as
may be required to give such instructions in accordance with the express
provisions hereof) or their counsel, such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. None of the Lenders or the
Borrower (or any of their respective Affiliates) shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
Lenders or others as may be required to give such instructions in accordance
with the express provisions hereof) or their counsel. No Agent shall exercise
any discretionary rights under this Agreement or the other Loan Documents
without the consent of the Required Lenders. No Agent shall be under any
obligation to institute, conduct or defend any litigation under this Agreement
or otherwise, or in relation to this Agreement or any other Loan Document, at
the request, order or direction of the Required Lenders, unless the Required
Lenders shall have offered such Agent security or indemnity satisfactory to it
against the costs, expenses and liabilities that may be incurred by such Agent
therein or thereby.

(b) No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 8 and Section 9.1), or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and non-appealable judgment. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default unless and until such Agent shall have
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.”

(c) No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (in the
case of the Administrative Agent) to confirm receipt of items expressly required
to be delivered to it. Nothing herein or in any Loan Document shall require any
Agent to (vi) file any financing statement, continuation statement or amendment
thereto in any public office at any time or times or to otherwise take any
action to perfect or maintain the perfection of the Lien on any Collateral
granted to any Agent hereunder or under any Loan Document (including, without
limitation, all of the filings and recordings described or specified in
Section 3.17 and Schedule 3.17), (vii) give notice of any such Lien to any third
party, or (viii) monitor the performance of the Borrower of its obligations
hereunder.

 

 

- 95 -



--------------------------------------------------------------------------------

(d) Without limiting the generality of the foregoing, each Agent (i) may consult
with legal counsel (including its own counsel or counsel for Borrower or any
Lender), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
them in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to Borrower or any Lender for any
statements, warranties or representations made in or in connection with any Loan
Document; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of any party thereto or to inspect the property
(including the books and records) of Borrower or any other Person; and
(iv) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant hereto or thereto. Except
as otherwise provided under this Agreement, each Agent shall take such action
with respect to the Loan Documents as shall be directed by the Required Lenders.

8.4. Reliance by the Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to any Borrowing that by its
terms shall be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless such
Agent shall have received notice to the contrary from such Lender prior to any
such Borrowing. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Without limiting the
generality of the foregoing, to the extent that this Agreement or any other Loan
Document requires any Agent to exercise any discretion or otherwise act or
refrain from acting and such Agent believes that adequate instruction or
direction is not provided by the express terms of this Agreement or any other
Loan Document, such Agent shall promptly give notice (in such form as shall be
appropriate under the circumstances) to the Lenders requesting instruction as to
the course of action to be adopted. To the extent any Agent acts, or refrains
from acting, in good faith in accordance with any written instruction of the
Required Lenders, such Agent shall not be liable on account of such action to
any Person. If such Agent shall not have received appropriate instruction within
ten (10) days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action or omission as it shall deem to be in the best interests of
the Lenders, and shall have no liability to any Person for such action or
inaction.

 

 

- 96 -



--------------------------------------------------------------------------------

8.5. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by the Agents hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agents hereunder, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of either Agent or any of its
Related Parties.

8.6. Indemnification. Whether or not the Transactions are consummated, each
Lender shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligations
of any Loan Party to do so) on a pro rata basis (determined as of the time that
the applicable payment is sought based on each Lender’s ratable share at such
time) and hold harmless each Agent-Related Person against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct (and no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section).
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse each Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including the
fees, disbursements and other charges of counsel) incurred by each Agent in
connection with preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights and responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that each Agent is not reimbursed for such
costs or expenses by or on behalf of the Borrower. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

 

- 97 -



--------------------------------------------------------------------------------

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax. If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Taxes
from amounts paid to or for the account of any Lender because the appropriate
form was not delivered or was not properly executed or because such Lender
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, U.S. Federal Income Taxes
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, including any
penalties or interest and together with all reasonable costs and out-of-pocket
expenses (including reasonable fees and expenses of counsel) incurred in
connection therewith.

8.7. Agent in Its Individual Capacity. Any Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent hereunder, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as such Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.

8.8. Successor Agents. The Administrative Agent and the Collateral Agent may
resign upon 30 days’ notice to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall appoint from among the
Lenders a successor agent (which may be an Affiliate of a Lender but not of a
Loan Party), with the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent shall not be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment prior to the effective
date of the resignation of the Administrative Agent or the Collateral Agent, as
applicable, then the Administrative Agent or the Collateral Agent, as
applicable, may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Administrative Agent or Collateral Agent, as applicable.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on such effective date, where (i) the
retiring Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent or the Collateral Agent, as applicable, on behalf of the
Lenders under any of the Loan Documents, the retiring Administrative Agent or
Collateral Agent, as applicable, may (but shall not be obligated to) continue to
hold such collateral security until such time as a successor Administrative
Agent or Collateral Agent, as applicable, is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or the Collateral Agent, as applicable, shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Collateral Agent, as
applicable, as provided for above. In addition, the Required Lenders may
instruct the Administrative Agent or the Collateral Agent, as applicable, to
resign upon 30 days’ notice to the Borrower and the Administrative Agent or the
Collateral Agent, as applicable, and shall specify in such notice a successor
Administrative Agent or Collateral Agent, as applicable (which successor shall
be subject to the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent shall not be unreasonably
withheld or delayed)). Upon the acceptance of a successor’s appointment
hereunder as the Administrative Agent or the Collateral Agent, as applicable,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent or Collateral
Agent, as applicable, and the retiring Administrative Agent or Collateral Agent,
as applicable, shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent or Collateral Agent, as applicable, shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s or
Collateral Agent’s, as applicable, resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 8.3 shall continue in
effect for the benefit of such retiring Administrative Agent or Collateral
Agent, as applicable, their respective sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent or Collateral Agent, as applicable, was
acting as the Administrative Agent or the Collateral Agent, as applicable.

 

- 98 -



--------------------------------------------------------------------------------

8.9. Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release of Liens or
Loan Guarantees in accordance with Section 9.15.

8.10. The Administrative Agent May File Proofs of Claim. (a) In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to Parent, the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agents and their respective agents and counsel and all
other amounts due to the Lenders and the Agents under Section 9.5(a)) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.5(a).

 

- 99 -



--------------------------------------------------------------------------------

8.11. Rights of All Agents. All of the rights, privileges, protections,
immunities and indemnities provided to each Agent hereunder shall be applied
equally to, and exercisable by, each other Agent.

SECTION 9. MISCELLANEOUS

9.1. Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section. The Required
Lenders and each Loan Party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents or (ii) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive, contractually
subordinate or reduce the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date or reduce the amount of any
amortization payment in respect of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any waiver of post-default rates
of interest shall not constitute a reduction in the rate of interest for
purposes of this clause (i)) or extend the scheduled date of any principal,
interest or fee payment thereof (including in connection with any Net Proceeds
Offer or Change of Control Offer), in each case without the written consent of
each Lender directly and adversely affected thereby; (ii) eliminate or reduce
the voting rights of any Lender under this Section without the written consent
of such Lender; (iii) amend the definition of “Required Lenders” or
“Supermajority Lenders”, consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement and the other Loan
Documents, release the Lien on all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
any Security Document or any Guaranty, in each case without the written consent
of all Lenders; (iv) amend, modify or waive any provision of paragraph (a) or
(b) of Section 2.9 without the written consent of each Lender directly and
adversely affected thereby; (v) amend, modify or waive any provision of this
Agreement or any other Loan Document that adversely affects an Agent without the
written consent of the applicable Agent or (vi) amend the assignment provisions
of Section 9.6(b) to make such provisions more restrictive without the written
consent of the Supermajority Lenders.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

- 100 -



--------------------------------------------------------------------------------

(c) Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing unless limited by the terms of such waiver, but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent on any such subsequent or other Default or Event of Default.

9.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy and
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or, subject to the last sentence of this Section 9.2, electronic mail
notice, when received (provided that with respect to notices, requests or
demands sent (x) via telecopy, such communication shall not be deemed to be
received until the next business day of such recipient if such communication is
sent after normal business hours on a business day for such recipient and
(y) via electronic mail, such communication shall be deemed to be received upon
the sender’s receipt of an acknowledgement from the intended recipient, such as
by the “return receipt requested” function, as available, return email or other
written acknowledgment), addressed as follows in the case of Parent, the
Borrower, the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

the Borrower:   

Horizon Lines, LLC

4064 Colony Road, Suite 200

  

Charlotte, NC 28211

Attn: Michael T. Avara

Facsimile: 704-973-7034

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Yongjin Im, Esq.

Facsimile: 212-446-6460

 

The Administrative Agent,

Collateral Agent or Ship Mortgage

Trustee:

  

U.S. Bank Corporate Trust Services

214 N. Tryon Street, 26th Floor

Charlotte, NC 28202

Attn: CDO Trust Services / James Hanley

Fax No. (302) 576-3717

 

with copy to (which shall not constitute notice):

 

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, New York 10036

Attn: Bart Pisella, Esq.

Timothy P. Kober, Esq.

Fax No. (212) 881-9368

 

- 101 -



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Agents, the Lenders,
or the Loan Parties shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agents; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agents and the applicable Lender. Each
of the Agents may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

9.5. Payment of Expenses; Indemnification; Limitation of Liability. (a) The
Borrower agrees (i) to pay or reimburse each Agent and the initial Lenders for
all their respective reasonable and documented out-of-pocket costs and expenses
incurred in connection with their diligence (including insurance advisers,
vessel surveyors, and quality of earnings advisers) relating to the Facility,
development, preparation, execution and delivery of this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith and any amendment, supplement or modification thereto, and, as to the
Agents only, the administration of the Transactions, including, without
limitation, the charges of electronic loan administration platforms and the
reasonable and documented out-of-pocket fees and disbursements and other charges
of counsel to the Agents (including one primary counsel and such local or
special counsel (including Alaska counsel and maritime counsel) as the Agents
may reasonably require in connection with collateral matters, but no more than
one such counsel in any jurisdiction and, in the case of an actual or perceived
conflict, one additional counsel for each such affected person) in connection
with all of the foregoing, (ii) to pay or reimburse each Lender and the Agents
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement
and the other Loan Documents including, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of one primary counsel and such
local or special counsel (including

 

- 102 -



--------------------------------------------------------------------------------

Alaska counsel and maritime counsel) as the Lenders and Agents may reasonably
require in connection with collateral matters, but no more than one such counsel
in any jurisdiction and, in the case of an actual or perceived conflict, one
additional counsel for each such affected person (excluding the allocated fees
and expenses of in-house counsel and allocation of corporate overhead) in
connection with enforcement proceedings, (iii) without duplication of any amount
paid pursuant to Section 2.10(b), to pay, indemnify, or reimburse each Lender
and the Agents for, and hold each Lender and the Agents harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents and (iv) to pay, indemnify or reimburse
each Lender, each Agent, the Lead Arrangers and their respective affiliates, and
their respective officers, directors, trustees, employees, advisors, agents and
controlling Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, costs, expenses or disbursements (but in any event excluding
lost profits or credit losses under this Agreement or any other Loan Document)
arising out of any actions, judgments or suits of any kind or nature whatsoever,
arising out of or in connection with any claim, action or proceeding relating to
or otherwise with respect to the execution, delivery, enforcement, performance
and administration of this Agreement and the other Loan Documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to, or any Environmental Claims related to, the
operations of Parent, the Borrower, any of its Subsidiaries or any of the
Properties and the reasonable and documented out-of—pocket fees and
disbursements and other charges of legal counsel (subject to the above
limitations) in connection with any such claims, actions or proceedings by any
Indemnitee against Parent or the Borrower hereunder (all the foregoing in this
clause (iv), collectively, the “Indemnified Liabilities”); provided that neither
Parent nor the Borrower nor any Guarantor shall have any obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or material breach in bad faith of this Agreement
by such Indemnitee, in each case, as determined in a final non-appealable
judgment of a court of competent jurisdiction or (y) a breach of the funding
obligations of such Indemnitee hereunder. The Borrower shall not be liable for
any settlement of any Indemnified Liabilities effected without the Borrower’s
written consent (which consent shall not be unreasonably withheld, delayed or
conditioned), but if settled with the Borrower’s written consent, or if there is
a final judgment against an Indemnitee in any such Indemnified Liabilities, the
Borrower agrees to indemnify and hold harmless each Indemnitee in the manner set
forth above. All amounts due under this Section shall be payable promptly after
receipt of a reasonably detailed invoice therefor. Statements payable by the
Borrower pursuant to this Section shall be submitted to the Borrower at the
address thereof set forth in Section 9.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section shall survive repayment of
the Obligations and the resignation or removal of any Agent.

 

- 103 -



--------------------------------------------------------------------------------

(b) Each Loan Party agrees that no Indemnitee shall have any liability (whether
in contract, tort or otherwise) to any Loan Party or any of their respective
equity holders or creditors for or in connection with the Transactions and in
the other Loan Documents, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnitee’s gross negligence or willful
misconduct; provided that nothing contained in this subsection 9.5(b) shall be
construed to release or absolve the Agents or any Lender for liability for
breach of its agreements under this Agreement or the other Loan Documents. In no
event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). Each party
hereto hereby waives, releases and agrees (each for itself and on behalf of its
Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) In no event shall any Agent-Related Persons have any liability to any Loan
Party, Lender, or any other person for losses, claims, damages, liabilities or
expenses of any kind including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort or contract or
otherwise) arising out of any loan party or any Agent-Related Person’s
transmission of approved electronic communications through the internet or any
use of any E-System, except to the extent such liability of any Agent-Related
Person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Agent-Related Person’s gross
negligence or willful misconduct.

9.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraphs (b)(ii) and (c) below
and compliance with any applicable securities laws, any Lender may assign to one
or more assignees other than Parent or any of its Subsidiaries or Affiliates
(each, an “Assignee”), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of the Borrower; provided that no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if any Event of Default has
occurred and is continuing, any other Person; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and provided, further,
unless a Specified Default or an Event Default under Section 7.1 (other than a
default under Section 7.1(b), Section 7.1(c) or Section 7.1(d) which is both
(a) not a default in an obligation to grant or perfect Liens on the Collateral,
or a default adversely affecting the ability of the Loan Parties to repay any of
the Obligations and (b) capable of remedy or cure and not more than 10 days have
passed after such default became an Event of Default), without the consent of
the Borrower, no assignment may be made to (i) any Person engaged in the
transportation of cargo by vessel in the U.S. coastwise or foreign trade at the
time of proposed assignment (or any Affiliate of any such Person, other than any
such Affiliate that is not known by the relevant assignor, after due inquiry by
such assignor (which may be limited to receiving a representation from the
assignee for the benefit of the Borrower), to be such an Affiliate) or
(ii) Disqualified Person. Any such assignment by any Lender need not be ratable
as among the Facility.

 

- 104 -



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under the Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than $1,000,000, unless the Borrower and the Administrative Agent otherwise
consent; provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 7.1(a) or Section 7.1(f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which shall not be payable by Parent or any of
its Affiliates); provided that only one such fee shall be payable in the case of
contemporaneous assignments to or by two or more related Approved Funds; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section, “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) (i) an entity or an Affiliate of an entity that administers or manages a
Lender or (ii) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.10
and Section 9.5(a)). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as void ab initio.

 

- 105 -



--------------------------------------------------------------------------------

(iv) (A) The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall establish and maintain at its address
referred to in Section 9.2 (or at such other address as the Administrative Agent
may notify the Borrower) (I) a record of ownership (the “Register”) in which the
Administrative Agent agrees to register by book entry the interests (including
any rights to receive payment hereunder) of the Administrative Agent and each
Lender in the Obligations, each of their obligations under this Agreement to
participate in each Loan and any assignment of any such interest, obligation or
right and (II) accounts in the applicable Register in accordance with its usual
practice in which it shall record (1) the names and addresses of the Lenders
(and each change thereto pursuant to Section 9.6), (2) the Commitments of each
applicable Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, (4) the amount of any principal or
interest due and payable or paid with respect to Loans recorded in the
applicable Register, and (5) any other payment received by the Administrative
Agent from the Borrower and its application to the Obligations.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent sell participations to one or more entities (a “Participant”), but in any
event not to include Parent or its Affiliates, in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that such Lender’s
obligations under this Agreement shall remain unchanged, (A) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (B) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly and adversely affected thereby
pursuant to the proviso to the second sentence of Section 9.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. Each Lender
having sold a participation shall maintain a register on which it records the
name and address of each Participant and the amounts of such Participant’s
participation interest in the Loan and/or the Commitment.

 

- 106 -



--------------------------------------------------------------------------------

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant except to the extent such
entitlement to receive any greater payment results from a change in law that
occurs after the Participant acquired the applicable Participation or, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent to such greater amounts. No Participant shall be entitled
to the benefits of Section 2.10 unless such Participant complies with
Section 2.10(f), as (and to the extent) applicable, as if such Participant were
a Lender.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to (i) a Federal
Reserve Bank or (ii) any holder of, or trustee for the benefit of the holders
of, such Lender’s Capital Stock, voting trust certificates, bonds, debentures,
instruments and other evidence of Indebtedness, and all warrants, options and
other rights to acquire the foregoing, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Term Loan Notes to any Lender requiring Term
Loan Notes to facilitate transactions of the type described in this paragraph
(d).

 

- 107 -



--------------------------------------------------------------------------------

9.7. Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 7.1(f), or otherwise), other than in connection with
assignments hereunder, in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the Stated Maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts, employee benefit
accounts, payroll, petty cash, tax and withholding accounts and the like), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or Lender
Addendum by facsimile transmission or by electronic mail in “portable document
format” shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10 Integration. This Agreement and the other Loan Documents and the
Disqualified Person Letter represent the entire agreement of the Loan Parties,
the Borrower, the Agents and the Lenders with respect to the subject matter
hereof and thereof.

 

- 108 -



--------------------------------------------------------------------------------

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits to the exclusive jurisdiction of the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof over any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or tort or otherwise in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, the Collateral Agent, or any Lender may otherwise have to
bring any action or proceeding relating to Collateral in the courts of any
applicable jurisdiction;

(b) waives, to the fullest extent permitted by applicable Law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 9.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13 Acknowledgments. Each Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

- 109 -



--------------------------------------------------------------------------------

(b) (i) neither the Agents nor any Lender has any fiduciary relationship with or
duty to any Loan Party arising out of or in connection with this Agreement or
any of the other Loan Documents; (ii) the relationship between the Agents and
Lenders, on one hand, and each Loan Party, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and (iii) it hereby
waives, to the fullest extent permitted by applicable law, any claims it may
have against any Agent or Lender in respect of any agency or fiduciary
relationship; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the Transactions among the Lenders or the Loan
Parties and the Lenders.

9.14 Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Parent or any of its affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than evaluating the Transactions and negotiating, making
available, syndicating and administering this Agreement (the “Agreed Purposes”).
Without limiting the foregoing, each Agent and each Lender agrees to maintain
the confidentiality of all Confidential Information, and each Agent and each
Lender agrees not to disclose Confidential Information, at any time, in any
manner whatsoever, directly or indirectly, to any other Person whomsoever,
except (1) to its directors, officers, employees, counsel, trustees and other
advisors (collectively, the “Representatives”) on a confidential basis, to the
extent necessary to permit such Representatives to assist in connection with the
Agreed Purposes, (2) to prospective Lenders and participants in connection with
the syndication (including secondary trading) of the Facility and Commitments
and Loans hereunder, in each case who are informed of the confidential nature of
the information and agree to observe and be bound by customary confidentiality
terms, (3) upon the request or demand of any Governmental Authority having or
purporting to have jurisdiction over it, (4) in response to any order of any
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law (in the case contemplated in clauses (3) and (4) herein, to
the extent it is practicable to do so and to the extent not prohibited by law,
each Agent and each Lender agree to inform the Borrower of such disclosure
promptly in advance thereof), (5) in connection with any litigation or similar
proceeding relating to the Facility, (6) that has been publicly disclosed other
than in breach of this Section, (7) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (8) to the extent
necessary or customary for inclusion in league table measurements, or (9) to the
extent reasonably required or necessary, in connection with the exercise of any
remedy under the Loan Documents.

9.15 Release of Collateral and Guarantors. (a) (a) Collateral may be released
from the Lien and security interest created by the Security Documents at any
time or from time to time in accordance with the provisions of the Security
Documents and the Intercreditor Agreement. In addition, the Borrower and the
Guarantors will be entitled to the release of assets included in the Collateral
from the Term Loan Liens, and the Administrative Agent shall direct the
Collateral Agent to release the same from such Liens at the Borrower’s sole cost
and expense, under any one or more of the following circumstances without the
need for any further action by any Person:

 

- 110 -



--------------------------------------------------------------------------------

(i) in whole or in part, as applicable, as to all or any portion of property
subject to such Term Loan Liens which has been taken by eminent domain,
condemnation or other similar circumstances;

(ii) in whole as to after when all Obligations (other than Unasserted
Obligations) have been paid in full and all Commitments have terminated or
expired;

(iii) in part, as to any property that (a) is sold, transferred or otherwise
disposed of by the Borrower or any Guarantor (other than to the Borrower or
another Guarantor) in a transaction not prohibited by this Agreement at the time
of such sale, transfer or disposition, (b) is owned or at any time acquired by a
Guarantor that has been released from its Guarantee pursuant to 9.15(d) or
(c) is or becomes Excluded Assets; provided that any representation, warranty or
covenant contained in any Loan Document relating to any such property so sold or
transferred in connection with this subclause (iii) (other than property sold or
transferred to Borrower or any of the Guarantors) shall no longer be deemed to
be repeated once such property is so sold or transferred;

(iv) as to property that constitutes less than all or substantially all of the
Collateral securing the Loans, with the consent of the Supermajority Lenders;

(v) [Intentionally Omitted];

(vi) in part, in accordance with the applicable provisions of the Security
Documents and in accordance with applicable provisions of the Intercreditor
Agreement; and

(vii) in whole or in part, as applicable, as to any property that is transferred
in connection with the Land Use Assignment Agreement (as defined in the $75
Million Loan Agreement) pursuant to Section 5.11 of the $75 Million Loan
Agreement.

provided that, concurrently with any such release by the Administrative Agent or
Collateral Agent in connection with the forgoing clauses (i) through (iv) and
(vi) through (vii) (a “Permitted Release Transaction”), the Borrower shall
deliver to the Administrative Agent an Officer’s Certificate to the effect that
such Permitted Release Transaction complies with the applicable provisions of
this Agreement.

(b) [Intentionally Omitted].

(c) Each of the Borrower and the Guarantors may, among other things, without any
release or consent by the Administrative Agent, but otherwise in compliance with
the covenants of this Agreement and the Security Documents, conduct ordinary
course activities with respect to the Collateral, including (i) selling or
otherwise disposing of, in any transaction or series of related transactions,
any property subject to the Lien of the Security Documents which has become worn
out, defective or obsolete or not used or useful in the business;
(ii) abandoning, terminating, canceling, releasing or making alterations in or
substitutions of any leases or contracts subject to the Lien of the Security
Documents; (iii) surrendering or modifying any franchise, license or permit
subject to the Lien of the Security Documents which it may own or under which it
may be operating; (iv) altering, repairing, replacing, changing the location or
position of and adding to its structures, machinery, systems, equipment,
fixtures and appurtenances; (v) granting a license of any intellectual property;
(vi) selling, transferring or otherwise disposing of inventory in the ordinary
course of business; (vii) collecting accounts receivable in the ordinary course
of business or selling, liquidating, factoring or otherwise disposing of
accounts receivable in the ordinary course of business; (viii) making cash
payments (including for the repayment of Indebtedness or interest and in
connection with the Borrower’s cash management activities) from cash that is at
any time part of the Collateral in the ordinary course of business that are not
otherwise prohibited by this Agreement and the Security Documents; and
(ix) abandoning any intellectual property which is no longer used or useful in
the Borrower’s or the Guarantors’ business.

 

- 111 -



--------------------------------------------------------------------------------

The Borrower shall deliver to the Administrative Agent within 30 calendar days
following the end of each fiscal year (or such later date as the Administrative
Agent shall agree), an Officer’s Certificate to the effect that all releases and
withdrawals during the preceding fiscal year (or since the date of this
Agreement, in the case of the first such certificate) in which no release or
consent of the Administrative Agent was obtained in the ordinary course of the
Borrower’s and Guarantors’ business pursuant to this Section 9.15(c) were not
prohibited by this Agreement.

(d) The Loan Guarantee of any Guarantor, and the Collateral Agent’s Lien on the
Collateral of such Guarantor, will be released:

(i) in connection with any sale or other disposition of all of the assets of
that Guarantor (including by way of merger or consolidation) to a Person that is
not (either before or after giving effect to such transaction) the Borrower or a
Guarantor if the sale or other disposition does not violate Section 6.4;

(ii) in connection with any sale or other disposition of Capital Stock of that
Guarantor to a Person that is not (either before or after giving effect to such
transaction) the Borrower or Guarantor, if the sale or other disposition does
not violate Section 6.4 and the Guarantor ceases to be a Restricted Subsidiary
of the Borrower as a result of the sale or other disposition;

(iii) if Parent designates any Restricted Subsidiary that is a Guarantor to be
an Unrestricted Subsidiary in accordance with the applicable provisions of this
Agreement; or

(iv) [Intentionally Omitted];

provided that, concurrently with any such release by the Administrative Agent or
Collateral Agent in connection with the forgoing clauses (i) through (iii) (a
“Permitted Guarantor Release”), the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate to the effect that such Permitted Guarantor
Release complies with the applicable provisions of this Agreement.

Any Guarantor not released from its obligations under its Loan Guarantee as
provided in the applicable Guaranty Agreement will remain liable for the full
amount of principal of and interest and premium, if any, on the Loans and for
the other obligations of any Guarantor under this Agreement as provided in this
Section 9.15(d).

 

- 112 -



--------------------------------------------------------------------------------

For the avoidance of doubt, the Borrower’s obligations under this Agreement may
not be released pursuant to this Section 9.15(d).

9.16 Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of the standards or terms in this Agreement, if the Borrower or
Required Lenders shall so request, then the Borrower and the Lenders agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the standards or terms shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the Loan
Parties, the Agents and the Required Lenders, the standards or terms shall
continue to be construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC. Notwithstanding anything in this
Agreement to the contrary, any change in U.S. GAAP occurring after December 31,
2012 that would require operating leases to be treated similarly to capital
leases shall not be given effect in the definition of Indebtedness or any
related definitions or in the computation of any requirement.

9.17 WAIVERS OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE BORROWER, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the PATRIOT Act.

9.19 Delivery of Lender Addenda. Each Lender (other than any Lender whose name
appears on the signature pages to this Agreement) shall become a party to this
Agreement by delivering to the Agents a Lender Addendum duly executed by such
Lender.

9.20 Credit Agreement Controls. In the event of a conflict or inconsistency
between (a) the terms and provisions of this Agreement (on the one hand) and
(b) the terms and provisions of the other Loan Documents (other than the
Intercreditor Agreement) (on the other hand), the terms and provisions of this
Agreement shall govern.

 

- 113 -



--------------------------------------------------------------------------------

SECTION 10. SHIP MORTGAGE TRUSTEES, SHIP MORTGAGE TRUST

10.1. Appointment and Authority.

(a) Each of the Lenders, Administrative Agent and Secured Parties hereby
irrevocably appoints U.S. Bank National Association and any other financial
institution selected by the Administrative Agent, to act on its behalf as a ship
mortgage trustee (with their respective successors, individually a “Ship
Mortgage Trustee” and collectively the “Ship Mortgage Trustees”) hereunder and
under the other Loan Documents and authorizes any such Ship Mortgage Trustee to
take such actions on its behalf and to exercise such powers as are expressly
delegated to such Ship Mortgage Trustee by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of any Ship Mortgage
Trustee, the Lenders and Secured Parties, and neither Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b) Notwithstanding anything herein or in any other Loan Document to the
contrary, the Ship Mortgage Trustees shall not be required to act except upon
receipt of written instructions from the Administrative Agent in accordance with
this Section 10.

(c) Each of the Lenders, Administrative Agent and Secured Parties authorizes any
Ship Mortgage Trustee, to act on its behalf and for its benefit, to enter into
each of the Vessel Fleet Mortgages and Assignment of Insurances (collectively,
the “Ship Trust Documents”) and related documents as Ship Mortgage Trustee, and
each of the Lenders, Administrative Agent and Secured Parties agree to be bound
by the terms of each such Ship Trust Document; provided that any Ship Mortgage
Trustee shall not (i) enter into or consent to any material amendment,
modification, termination or waiver of any provision contained in such Ship
Trust Document or (ii) release any Collateral (except as otherwise expressly
permitted or required pursuant to the terms of this Agreement or the applicable
Security Document), in each case without the prior written instructions of the
Administrative Agent.

10.2. Exculpatory Provisions.

(a) No Ship Mortgage Trustee shall have any duties or obligations except those
expressly set forth herein or in the Ship Trust Documents to which an applicable
Ship Mortgage Trustee is party. Without limiting the generality of the
foregoing, no Ship Mortgage Trustee:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers that such a Ship
Mortgage Trustee is required to exercise as directed in writing by the
Administrative Agent; provided that such Ship Mortgage Trustee shall not be
required to take any action that, in its judgment or the judgment of its
counsel, may expose such Ship Mortgage Trustee to liability, absent an
indemnification provided pursuant to Section 10.17, or that is contrary to any
Loan Document or applicable Requirements of Law;

 

- 114 -



--------------------------------------------------------------------------------

(iii) shall have any duty (a) to provide for any submission, filing, recording,
or depositing of the Vessel Fleet Mortgages or related documents or any
amendment thereof, (b) to effect or maintain any insurance on the Vessels,
(c) to provide for the payment or discharge of any tax, assessment, or other
governmental charge or any Lien owing with respect to, assessed or levied
against, any part of a Trust Estate (as defined in Section 10.7), (d) to confirm
or verify any notices or reports of Borrower or any of its Affiliates thereof
other than promptly upon receipt to furnish Administrative Agent on behalf of
the Lenders with a copy of each notice or report furnished to such Ship Mortgage
Trustee by Borrower or any of its Affiliates thereof pursuant to the Vessel
Fleet Mortgages and not also addressed to Administrative Agent or the Lenders
directly or (e) to inspect the Vessels or ascertain or inquire as to the
performance or observance of the covenants of any Loan Party, any ship-owner, or
any Affiliate thereof under any Vessel Fleet Mortgage;

(iv) shall have to make any representation or warranty as to, and shall have no
responsibility, except as set forth in Section 10.13, in respect of, any
insurance in respect of the Trust Estate; and

(v) shall, except as expressly set forth herein, have any duty to disclose, and
shall not be liable, except as set forth in Section 10.13, for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Ship Mortgage Trustee
or any of its Affiliates in any capacity.

(b) No Ship Mortgage Trustee shall be liable, except as set forth in
Section 10.13, for any action taken or not taken by it with the consent or at
the request of the Administrative Agent (or as such Ship Mortgage Trustee shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.15). No Ship Mortgage Trustee shall be deemed to have knowledge of
any Default unless and until written notice describing such Default is given to
such Ship Mortgage Trustee by the Borrower, a Lender or Secured Party.

(c) No Ship Mortgage Trustee shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any statement, certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Ship Mortgage Trustee. Without limiting the generality of
the foregoing, the use of the term “trustee” in this Agreement with reference to
the Ship Mortgage Trustee is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative and ministerial
relationship between independent contracting parties.

 

- 115 -



--------------------------------------------------------------------------------

10.3. Reliance by Ship Mortgage Trustees. Each Ship Mortgage Trustee shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Ship Mortgage Trustee
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. Each Ship Mortgage Trustee may consult with legal counsel
(who may be counsel for the Lenders), independent accountants and other experts
selected by it, and shall be entitled to rely upon the advice of any such
counsel, accountants or experts and shall not be liable for any action taken or
not taken by it in accordance with such advice.

10.4. Delegation of Duties. Each Ship Mortgage Trustee may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through, or delegate any and all such rights and powers to,
any one or more sub-agents, co-agents, sub-trustees or co-trustees appointed by
such Ship Mortgage Trustee, including a sub-agent, co-agent, sub-trustee or
co-trustee which is a non-U.S. affiliate of such Ship Mortgage Trustee. Each
Ship Mortgage Trustee and any such sub-agent, co-agent, sub-trustee or
co-trustee may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section 10 shall apply to any such sub-agent, co-agent,
sub-trustee or co-trustee and to the Related Parties of each Ship Mortgage
Trustee and any such sub-agent, co-agent, sub-trustee or co-trustee, and shall
apply to their respective activities as Ship Mortgage Trustee. In case any
sub-agent, co-agent, sub-trustee or co-trustee shall die, become incapable of
acting, resign or be removed, the title to such applicable Trust Estate and all
rights and duties of such sub-agent, co-agent, sub-trustee or co-trustee shall,
so far as permitted by Requirements of Law, vest in and be exercised by the Ship
Mortgage Trustee having appointed such sub-agent, co-agent, sub-trustee or
co-trustee, without the appointment of a successor to such sub-agent, co-agent,
sub-trustee or co-trustee.

10.5. Resignation of a Ship Mortgage Trustee. Each Ship Mortgage Trustee may at
any time give notice of its resignation to the Lenders, the Administrative
Agent, Secured Parties and the Borrower. Upon receipt of any such notice of
resignation, the Administrative Agent shall have the right to appoint a
successor, which shall be a financial institution with an office in the United
States, or an Affiliate of any such financial institution with an office in the
United States. If no such successor shall have been so appointed by the
Administrative Agent and shall have accepted such appointment within 30 days
after the retiring Ship Mortgage Trustee gives notice of its resignation, then
the retiring Ship Mortgage Trustee may on behalf of the Lenders, the
Administrative Agent and Secured Parties, appoint a successor Ship Mortgage
Trustee meeting the qualifications set forth above; provided that if such Ship
Mortgage Trustee shall notify the Administrative Agent, the Lenders and Borrower
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Ship Mortgage Trustee shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the retiring Ship Mortgage Trustee on
behalf of the Lenders or Secured Parties under any of the Loan Documents, the
retiring Ship Mortgage Trustee shall continue to hold such collateral security
as nominee until such time as a successor Ship Mortgage Trustee is appointed)
and all necessary steps to transfer such collateral security have

 

- 116 -



--------------------------------------------------------------------------------

been taken and (2) all payments, communications and determinations provided to
be made by, to or through such Ship Mortgage Trustee shall instead be made by or
to the Administrative Agent, until such time as the Administrative Agent
appoints a successor Ship Mortgage Trustee as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Ship Mortgage
Trustee hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Ship
Mortgage Trustee, and the retiring Ship Mortgage Trustee shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by Borrower to a successor Ship Mortgage Trustee
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the retiring Ship Mortgage Trustee’s
resignation hereunder and under the other Loan Documents, the provisions of
Section 9 and this Section 10 shall continue in effect for the benefit of such
retiring Ship Mortgage Trustee, its sub-agents, co-agents, sub-trustees or
co-trustees and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Ship Mortgage Trustee
was acting as Ship Mortgage Trustee. In addition, the Required Lenders may
instruct the Ship Mortgage Trustee to resign upon 30 days’ notice to the
Borrower and the Ship Mortgage Trustee and shall specify in such notice a
successor Ship Mortgage Trustee (which successor shall be subject to the consent
of the Borrower at all times other than during the existence of an Event of
Default (which consent shall not be unreasonably withheld or delayed)). Upon the
acceptance of a successor’s appointment as Ship Mortgage Trustee hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Ship Mortgage Trustee, and the retiring
Ship Mortgage Trustee shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Ship Mortgage Trustee shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Ship Mortgage Trustee’s resignation hereunder and under the
other Loan Documents, the provisions of this Section and Section 10.2 shall
continue in effect for the benefit of such retiring Ship Mortgage Trustee, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Ship Mortgage Trustee
was acting as Ship Mortgage Trustee.

10.6. Non-Reliance on Mortgage Vessel Trustee. Each Lender acknowledges that it
has, independently and without reliance upon any Ship Mortgage Trustee and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Ship
Mortgage Trustee and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.7. Establishment of Trust.

(a) Pursuant to Section 10.1, the Ship Mortgage Trustees have been appointed to
hold the Vessel Fleet Mortgages as secured party, for the benefit of the Secured
Parties in a trust or trusts (as determined by the initial Lenders). The trust
or trusts hereby created (individually, a “Trust” and, collectively, the
“Trusts”) shall consist of the Ship Trust Documents (individually a “Trust
Estate” and, collectively, the “Trust Estates”). The Ship Mortgage Trustees
hereby declare that they will hold their respective Trust Estate for the benefit
of the Secured Parties.

 

- 117 -



--------------------------------------------------------------------------------

(b) Each Lender’s interest in the Trust Estates will equal its pro rata share of
the Lenders’ aggregate interest in the respective Trust Estates at any given
time (as determined by the Administrative Agent). If a Lender assigns all or any
portion of its interest under this Agreement to any other Person, the assigning
Lender will be deemed to have simultaneously assigned to such Person a
proportionate part of the assigning Lender’s rights and interests under the
Trusts. The Ship Mortgage Trustees shall have the power to receive, hold,
administer and enforce the Ship Trust Documents for the benefit of the Lenders,
in accordance with this Section 10.

(c) The Ship Mortgage Trustees accept their respective Trusts and agree to
perform the same but only upon the express terms of this Section 10 and no
implied duties or obligations shall be read into this Agreement. The Ship
Mortgage Trustees’ duties under this Agreement are expressly limited to their
respective Trust Estates and do not extend to any other aspect of the other
Transactions.

10.8. Application of Proceeds of Trust Estate(s). All moneys received by the
Ship Mortgage Trustees in respect of their Trust Estates will be applied in
accordance with Section 2.9(g). The applicable Ship Mortgage Trustee is under no
obligation to invest, but shall segregate, moneys received by such Ship Mortgage
Trustee in respect of the applicable Trust Estate. The Ship Mortgage Trustees
have no obligation to advance their own funds or assume personal liability in
connection with taking, or refraining to take, any actions pursuant to this
Agreement or any of the Ship Trust Documents.

10.9. Limited Capacity. In accepting their respective Trusts, the Ship Mortgage
Trustees act solely as Ship Mortgage Trustee hereunder and not in their
respective individual capacities, and all Persons having any claim against a
Ship Mortgage Trustee by reason of any transaction contemplated hereby shall
look only to the applicable Trust Estates for payment or satisfaction thereof,
except as may be otherwise expressly provided herein and as set forth in
Section 10.13.

10.10. Ship Mortgage Trustee’s Actions.

(a) The Ship Mortgage Trustees shall have the absolute right, but no obligation,
acting independently, to take any action and to exercise any right, remedy,
power or privilege expressly conferred upon the Ship Mortgage Trustees
hereunder; and any action taken by a Ship Mortgage Trustee from time to time
serving hereunder shall be binding upon such Ship Mortgage Trustee, and no
Person dealing with a Ship Mortgage Trustee from time to time serving hereunder
shall be obligated to confirm the power and authority of such Ship Mortgage
Trustee to act.

 

- 118 -



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, any assignment, sale,
transfer or other conveyance by a Ship Mortgage Trustee of an interest of such
Ship Mortgage Trustee in any security interest in any Vessel made pursuant to
the terms of this Agreement or the Ship Trust Documents or any proceeds of any
thereof shall bind the Lenders and shall be effective to transfer or convey all
right, title and interest of such Ship Mortgage Trustee and Lenders therein. No
purchaser or other grantee shall be required to inquire as to the authorization,
necessity, expediency or regularity of the application of any sale or other
proceeds with respect thereto by such Ship Mortgage Trustee.

10.11. Irrevocability, Termination. The Trusts are hereby declared to be
irrevocable, provided however that all Trusts shall terminate upon the earlier
of (i) the date when all Obligations (other than contingent Obligations in
respect of which no claim has been made) have been paid in full, (ii) written
notification by the Administrative Agent to the Ship Mortgage Trustee of
termination of any Trust, and (iii) at the expiration of 21 years after the date
of the death of the last of the descendants of Joseph P. Kennedy, late
ambassador of the United States of America to the Court of St. James, alive on
the date first above written. Termination, in the circumstances contemplated by
this Section 10.11, shall be accomplished by a notice of termination given by
the Administrative Agent to the Ship Mortgage Trustees. Each Trust Estate shall
terminate, cease and determine upon the lawful transfer, release or discharge of
the Vessel Fleet Mortgages and all other things of value held in such Trust
Estate.

10.12. No Waiver. No provision of this Section 10 or any action taken pursuant
thereto shall be considered to be a waiver of the preferred status of the Vessel
Fleet Mortgages or any applicable Requirements of Law pertaining to the Vessel
Fleet Mortgages, and any such provision of this Agreement or any action taken
pursuant thereto so determined shall be null and void.

10.13. Nature of Duties.

(a) The Ship Mortgage Trustees shall have no duties or responsibilities except
those expressly set forth in this Agreement or in the Ship Trust Documents to
which an applicable Ship Mortgage Trustee is party and no other duties and
responsibilities shall be implied by this Agreement or any other Loan Document.

(b) The Ship Mortgage Trustees shall not be liable for any action taken or
omitted by them as such under or in connection with this Agreement, except to
the extent resulting from their gross negligence, willful misconduct or grossly
negligent or willful breach of their obligations hereunder or under a Ship Trust
Document to which an applicable Ship Mortgage Trustee is party. The duties of
the Ship Mortgage Trustees shall be mechanical and administrative in nature.

(c) The Ship Mortgage Trustees make no representation and assume no
responsibility as to the sufficiency or validity of the Collateral. Without
limiting the generality of the foregoing sentence, the Ship Mortgage Trustees
make no representation or warranty as to, and shall have no responsibility in
respect of, the value, condition or fitness for use of the Vessels, the title of
the Vessels or the validity, sufficiency, legality or enforceability of the
Vessel Fleet Mortgages, the correctness of any statement contained therein or
any insurance in respect of the Vessels. The Ship Mortgage Trustees shall not be
responsible for the effectiveness, enforceability, validity or due execution of
any Loan Document nor for the creation, perfection or priority of any Liens
purported to be created thereby. The Ship Mortgage Trustees shall not have any
duty or obligation to manage, make any payment with respect to, register,
record, sell, dispose of, or otherwise deal with the Trust Estates, or to
otherwise take or refrain from taking any action under, or in connection with,
any document contemplated hereby to which the Ship Mortgage Trustees are a
party, except in accordance with the express provisions of this Agreement, the
Ship Trust Documents, or the written instructions of the Administrative Agent
pursuant to Section 10.15.

 

- 119 -



--------------------------------------------------------------------------------

10.14. Segregation of Monies, No Interest. Monies received by a Ship Mortgage
Trustee on behalf of their respective Trust shall be segregated from all other
funds of such Ship Mortgage Trustee. Such Ship Mortgage Trustee shall not be
liable for any interest thereon, except as may be expressly agreed to by such
Ship Mortgage Trustee in writing.

10.15. Action upon Instructions, Request for Instructions.

(a) The Administrative Agent may by written instruction direct a Ship Mortgage
Trustee in the management of its respective Trust and any matter affecting such
Trust Estate.

(b) Notwithstanding the foregoing, a Ship Mortgage Trustee shall not be required
to take any action hereunder or under any other Loan Document at the request of
the Administrative Agent if such Ship Mortgage Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability on the part of such Ship Mortgage Trustee or is contrary to
the terms hereof or of any other Loan Document or is otherwise contrary to
applicable Requirements of Law; provided, that such Ship Mortgage Trustee shall
have no obligation to make any such determination.

(c) Whenever a Ship Mortgage Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or under
any other Loan Document, or if such Ship Mortgage Trustee is unsure as to the
application of any provision of this Agreement or any other Loan Document, or
believes any such provision is ambiguous as to its application, or is, or
appears to be, in conflict with any other applicable provision, or if this
Agreement or any other Loan Document permits any determination by such Ship
Mortgage Trustee or is silent or is incomplete as to the course of action that
such Ship Mortgage Trustee is required to take with respect to a particular set
of facts, such Ship Mortgage Trustee shall promptly give written notice (in such
form as shall be appropriate under the circumstances) to the Administrative
Agent requesting instruction as to the course of action to be adopted, and to
the extent such Ship Mortgage Trustee acts in good faith in accordance with any
written instructions received from the Administrative Agent, such Ship Mortgage
Trustee shall not be liable on account of such action to any Person. If such
Ship Mortgage Trustee shall not have received appropriate instruction within ten
(10) days of such written notice (or such shorter period as reasonably may be
specified in such written notice or as may be necessary under the circumstances)
it may, but shall be under no duty to, take or refrain from taking such action
as it shall deem to be in the best interests of Lenders; and such Ship Mortgage
Trustee shall have no liability, except as set forth in Section 10.13, to any
Person for such action or inaction.

 

- 120 -



--------------------------------------------------------------------------------

10.16. Doing Business in Other Jurisdictions. Notwithstanding anything contained
herein or elsewhere to the contrary, no Ship Mortgage Trustee shall be required
to take any action in any jurisdiction other than in the State of Delaware if
the taking of such action will, even after the appointment of a sub-agent,
co-agent, sub-trustee or co-trustee in accordance with Section 10.4, (i) require
the consent or approval or authorization or order of or the giving of notice to,
or the registration with or the taking of any other action in respect of, any
state or other governmental authority or agency of any jurisdiction other than
the State of Delaware; (ii) result in any fee, tax or other governmental charge
under the laws of any jurisdiction other than the State of Delaware becoming
payable by a Ship Mortgage Trustee, or (iii) subject a Ship Mortgage Trustee to
personal jurisdiction in any jurisdiction other than the State of Delaware for
causes of action arising from acts unrelated to the consummation of the
transactions by a Ship Mortgage Trustee contemplated hereby.

10.17. Rights, Powers, Litigation, Indemnity. The Ship Mortgage Trustees shall
be under no obligation to institute, conduct or defend any litigation under this
Agreement or otherwise or in relation to this Agreement or any other Loan
Document, at the request, order or direction of the Required Lenders or the
Administrative Agent, unless the Required Lenders or the Administrative Agent
shall have offered such Ship Mortgage Trustee security or indemnity satisfactory
to it against the costs, expenses and liabilities that may be incurred by such
Ship Mortgage Trustee therein or thereby. The right of the Ship Mortgage
Trustees to perform any discretionary act enumerated in this Agreement or in any
other Loan Document shall not be construed as a duty, and the Ship Mortgage
Trustees shall not be answerable, except as set forth in Section 10.13, to any
Lender or other Person for, the performance or nonperformance of any such act.

10.18. Limitation on Damages. In no event shall the Ship Mortgage Trustees be
responsible or liable for special, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether such Ship Mortgage Trustee has been advised of the likelihood of such
loss or damage and regardless of the form of action.

10.19. Amendments, Modifications, Waivers. Notwithstanding anything herein or
elsewhere to the contrary, if a Ship Mortgage Trustee is asked to execute any
amendment, modification or waiver to this or any other Loan Document to which it
is a party, or consent to any such amendment, modification or waiver, such Ship
Mortgage Trustee shall be entitled to request and conclusively rely upon the
written instructions of the Administrative Agent, and shall have no duty or
obligation to execute any such amendment, modification or waiver or consent to
the same absent receipt of such written instructions. Notwithstanding anything
herein or elsewhere to the contrary, no amendment, modification or waiver of
this Agreement or any other Loan Document to which a Ship Mortgage Trustee is a
party, in each case that adversely affects a Ship Mortgage Trustee, shall be
valid or binding unless the affected Ship Mortgage Trustee has provided its
prior written consent thereto.

 

- 121 -



--------------------------------------------------------------------------------

10.20. No Representations and Warranties by Trustee. NO SHIP MORTGAGE TRUSTEE
(i) WILL MAKE AN INSPECTION OF ITS RESPECTIVE TRUST ESTATE OR ANY PART THEREOF,
(ii) MAKES OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, AS TO THE TITLE, CONDITION, VALUE, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE FOR ANY PARTICULAR PURPOSE OF ITS RESPECTIVE
TRUST ESTATE OR ANY PART THEREOF, AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP WITH RESPECT TO ITS RESPECTIVE TRUST ESTATE OR ANY PART THEREOF, AS
TO THE ABSENCE OF LATENT OR OTHER DEFECTS WHETHER OR NOT DISCOVERABLE, AS TO THE
ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT OR AS TO TITLE OR ANY
OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE COLLATERAL OR ANY PART THEREOF, OR (iii) MAKES OR SHALL BE DEEMED TO HAVE
MADE ANY REPRESENTATION OR WARRANTY AS TO THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH SUCH SHIP
MORTGAGE TRUSTEE IS A PARTY, OR ANY OTHER DOCUMENT OR INSTRUMENT, OR AS TO THE
CORRECTNESS OF ANY STATEMENT CONTAINED IN ANY THEREOF.

10.21. Requirement of Written Instruction. It is understood and agreed that in
each instance in this Section 10 where the Administrative Agent has the right,
power or obligation to instruct or direct the Ship Mortgage Trustee, the
Administrative Agent shall only do so upon receipt of written instructions from
the Required Lenders. It is further understood and agreed that for so long as
the Administrative Agent and the Ship Mortgage Trustee are the same entity, the
Required Lenders shall have the right, power and obligation to instruct or
direct the Ship Mortgage Trustee in place of the Administrative Agent.

SECTION 11. COLLATERAL

11.1. Collateral Proceeds Account.

(a) Establishment of Collateral Proceeds Account. No later than the first date
following the Closing Date on which the Borrower or any Guarantor receives any
Net Proceeds that are expressly required pursuant to the provisions of
Section 6.4 to be deposited into the Collateral Proceeds Account, there shall be
established and, at all times thereafter until this Agreement shall have
terminated, there shall be maintained with the Collateral Agent the Collateral
Proceeds Account. For the avoidance of doubt, no other deposit account or
securities account shall be, or shall be deemed to be, the Collateral Proceeds
Account, and for purposes of this Agreement, “Trust Monies” shall include only
Net Proceeds required to be deposited into the Collateral Proceeds Account
pursuant to the terms of Section 6.4, amounts deposited in the Collateral
Proceeds Account in accordance with the Security Agreement and any investment
return in respect thereof received by the Collateral Agent. The Borrower shall
cause all Net Proceeds expressly required by Section 6.4 to be deposited into
the Collateral Proceeds Account to be so deposited in the Collateral Proceeds
Account and any such Trust Monies shall be held by and under the dominion and
control of the Collateral Agent for its benefit and for the benefit of the
Secured Parties (as defined in the Security Agreement) as a part of the
Collateral until released in accordance with this Section 11.

 

- 122 -



--------------------------------------------------------------------------------

(b) Withdrawal of Net Proceeds in Connection with Permitted Applications. To the
extent that any Trust Monies consist of Net Proceeds of an Asset Sale or
Casualty or Condemnation Event, such Trust Monies may be withdrawn by the
Borrower and shall be paid by the Collateral Agent (upon the direction of the
Administrative Agent) to reimburse the Borrower or any Guarantor for
expenditures made, or to pay costs to be incurred, by the Borrower or such
Guarantor in connection with any application of such Net Proceeds permitted by
Section 6.4, upon receipt by the Administrative Agent and the Collateral Agent
of an Officer’s Certificate, certifying that:

(i) such Trust Monies have been (or will be within 60 days of the requested date
of release) applied as permitted by Section 6.4; and

(ii) to the extent required by Section 6.4 the Borrower has taken (or will take
not later than 60 days following the application of such Net Proceeds) all
steps, if any, required by the Security Documents in order to grant and/or
perfect the security interest of the Collateral Agent in any assets in which
such Net Proceeds have been reinvested (which Officer’s Certificate shall attach
copies of (or forms of) any additional Security Documents or amendments thereto
or filings thereunder, if any, required to comply with the Security Documents
and Section 6.4).

Upon compliance with the foregoing provisions of this Section 11.1, the
Collateral Agent shall, upon receipt of a written request by the Borrower (which
may be contained in the Officer’s Certificate), pay an amount of Trust Monies
equal to the amount specified in the Officer’s Certificate required by this
Section 11.1(b) as directed by the Borrower.

(c) Withdrawal of Net Proceeds to Fund a Net Proceeds Offer or Release Following
a Net Proceeds Offer. To the extent that any Trust Monies consist of Net
Proceeds received by the Collateral Agent pursuant to the provisions of
Section 6.4 and a Net Proceeds Offer has been made in accordance therewith, such
Trust Monies may be withdrawn by the Borrower and shall be paid by the
Collateral Agent for application in accordance with Section 6.4 upon receipt by
the Administrative Agent and the Collateral Agent of an Officer’s Certificate,
dated not more than ten (10) days prior to the purchase date, setting forth the
amount of Excess Proceeds, as applicable, subject to the Net Proceeds Offer and
the date on which the Loans, the Secured Notes and Permitted Additional Pari
Passu Obligations are to be repaid or purchased, and certifying that:

(i) (x) such Trust Monies constitute Net Proceeds and (y) pursuant to and in
accordance with Section 4.12, the Borrower has made a Net Proceeds Offer; and

(ii) all conditions precedent and covenants herein provided for such application
of Trust Monies have been satisfied.

Upon compliance with the foregoing provisions of this Section 11.1(c), the
Collateral Agent shall apply the Trust Monies as directed and specified by the
Borrower, subject to Section 6.4 (including to return to the Borrower any such
amount of Excess Proceeds that are subject to the Net Proceeds Offer and that
are not required to be applied to the repayment of the Loans or the purchase of
the Secured Notes or Permitted Additional Pari Passu Obligations pursuant to
Section 6.4).

 

- 123 -



--------------------------------------------------------------------------------

(d) Investment of Trust Monies. So long as no Default or Event of Default shall
have occurred and be continuing, all or any part of any Trust Monies held by (or
held in an account subject to the sole control of) the Collateral Agent shall
from time to time be invested or reinvested by the Collateral Agent in any Cash
Equivalents pursuant to a written request by the Borrower in the form of an
Officer’s Certificate, which shall specify the Cash Equivalents in which such
Trust Monies shall be invested and shall certify that such investments
constitute Cash Equivalents; and the Collateral Agent shall sell any such Cash
Equivalent only upon receipt of such a written request by the Borrower
specifying the particular Cash Equivalent to be sold, unless otherwise required
under the Security Agreement. So long as no Default or Event of Default occurs
and is continuing, any interest or dividends accrued, earned or paid on such
Cash Equivalents (in excess of any accrued interest or dividends paid at the
time of purchase) that may be received by the Collateral Agent shall be
forthwith paid to the Borrower. Such Cash Equivalents shall be held by the
Collateral Agent as a part of the Collateral, subject to the same provisions
hereof as the cash used by it to purchase such Cash Equivalents.

The Administrative Agent and Collateral Agent shall not be liable or responsible
for any loss, fee, tax or other charge resulting from such investments,
reinvestments or sales except only for their own grossly negligent action, their
own grossly negligent failure to act or their own willful misconduct in
complying with this Section 11.1 as determined by a court of competent
jurisdiction in a final and non-appealable decision.

(e) Application of Other Trust Monies. The Collateral Agent shall return all
Trust Monies to the Borrower upon repayment in full of the Obligations (other
than Unasserted Obligations). The Collateral Agent shall have all rights and
remedies with respect to the Collateral Proceeds Account and any Trust Monies as
provided in the Security Documents.

11.2. Security Documents. The Loan Parties shall make all filings (including
filings of continuation statements and amendments to UCC financing statements
that may be necessary to continue the effectiveness of such UCC financing
statements) necessary to maintain (at the sole cost and expense of the Loan
Parties) the security interest created by the Security Documents in the Notes
Priority Collateral as a first priority perfected security interest to the
extent perfection is required by the Security Documents, subject only to
Permitted Liens.

11.3. Recording and Opinions. The Loan Parties will furnish to the Collateral
Agent on January 31 of each year, so long as any Loans are outstanding,
beginning with January 31, 2014, an Opinion of Counsel, dated as of such date,
stating that, in the opinion of such counsel, all such action has been taken
with respect to the recording, filing, re-recording and refiling of Liens under
the Security Documents on Article 9 Collateral, on collateral consisting of
Acquired Vessels with respect to which Liens are perfected by recording a
mortgage with the National Vessel Documentation Center of the United States
Coast Guard, and on collateral with respect to which Liens are perfected by
filings with the United States Patent and Trademark Office and the United States
Copyright Office, as is necessary to maintain the perfection of such Liens, and
reciting the details of such action, or stating that in the opinion of such
counsel no such action is required to maintain the perfection of such Liens. For
purposes of the foregoing, the term “Article 9 Collateral” shall mean Collateral
with respect to which a Lien thereon may be perfected by the filing of a UCC-1
financing statement pursuant to the UCC as adopted in the jurisdiction of
organization of the applicable Loan Party.

 

- 124 -



--------------------------------------------------------------------------------

SECTION 12. INTERCREDITOR AGREEMENT

Each Lender, by participating in the Loans, agrees that the Term Loan Liens, the
Third-Lien Note Liens, the First-Lien Note Liens, the Second-Lien Note Liens and
the ABL Liens are subject to the terms of the Intercreditor Agreement. Each
Lender, by participating in the Loans, hereby authorizes and directs the
Administrative Agent and the Collateral Agent to enter into the Intercreditor
Agreement on behalf of the Lenders and agree that the Lenders shall comply with
the provisions of the Intercreditor Agreement applicable to them in their
capacities as such to the same extent as if the Lenders were parties thereto. In
the event of a conflict or inconsistency between (a) the terms and provisions of
this Agreement (on the one hand) and (b) the terms and provisions of the
Intercreditor Agreement (on the other hand), the terms and provisions of the
Intercreditor Agreement shall govern.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

- 125 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

HORIZON LINES, LLC, as Borrower By:  

/s/ Michael F. Zendan II

  Name: Michael F. Zendan II   Title: Executive Vice President, General Counsel
and Secretary HORIZON LINES, INC., as Parent By:  

/s/ Michael F. Zendan II

  Name: Michael F. Zendan II   Title: Executive Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION as the Administrative Agent, Collateral Agent and
Ship Mortgage Trustee By:  

/s/ James A. Hanley

  Name: James A. Hanley   Title: Vice President



--------------------------------------------------------------------------------

RIVA RIDGE MASTER FUND, LTD., as a Lender By:   Riva Ridge Capital Management
LP,   As Investment Manager By:   Riva Ridge GP LLC, GP to the   Investment
Manager By:  

/s/ Stephen Golden

  Name: Stephen Golden   Title: Managing Member



--------------------------------------------------------------------------------

CASPIAN SELECT CREDIT MASTER FUND, LTD.

By:  

/s/ Richard D. Holahan Jr.

  Name: Richard D. Holahan Jr.   Title: Authorized Signatory



--------------------------------------------------------------------------------

MARINER LDC, as a Lender By:  

/s/ Richard D. Holahan Jr.

 

Name: Richard D. Holahan Jr.

Title: Authorized Signatory



--------------------------------------------------------------------------------

CASPIAN HLSC1 LLC, as a Lender By:   /s/ Richard D. Holahan Jr.  

Name: Richard D. Holahan Jr.

Title: Authorized Signatory



--------------------------------------------------------------------------------

CASPIAN SOLITUDE MASTER FUND, L.P. By:   /s/ Richard D. Holahan Jr.  

Name: Richard D. Holahan Jr.

Title: Authorized Signatory



--------------------------------------------------------------------------------

CASPIAN FOCUSED CREDIT FUND, L.P. By:   /s/ Richard D. Holahan Jr.  

Name: Richard D. Holahan Jr.

Title: Authorized Signatory



--------------------------------------------------------------------------------

CASPIAN FOCUSED OPPORTUNITIES FUND, L.P. By:   /s/ Richard D. Holahan Jr.  

Name: Richard D. Holahan Jr.

Title: Authorized Signatory